 

Exhibit 10.36

 

AGREEMENT TO LEASE

 

 

BETWEEN

 

 

1.

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 1)

 

2.

AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 2)

 

3.

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 3)

 

4.

AARUSH LOGISTICS PARKS PRIVATE LIMITED (AS CONFIRMING PARTY No 1)

 

5.

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED (AS CONFIRMING PARTY No 2)

 

6.



 

 

AND

 

 

PROSPECT ONE MANUFACTURING LLP

 

 

 

 

 

DATED FEBRUARY 4, 2019

 

 

 

 

 

Privileged & Confidential

 

 

 

 

 

Page 1 of 128

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND INTERPRETATIONS

 

5

2.

 

AGREEMENT TO LEASE

 

11

3.

 

DEVELOPMENT OF THE DEMISED PREMISES

 

11

4.

 

CHANGES AND CHANGE REQUESTS

 

14

5.

 

DELIVERY OF THE DEMISED PREMISES

 

15

6.

 

EXECUTION OF LEASE DEED

 

16

7.

 

TERM AND RENEWAL

 

17

8.

 

RENT FOR THE DEMISED PREMISES

 

17

9.

 

LESSEE IMPROVEMENTS AND IMPROVEMENT RENT

 

19

10.

 

SECURITY DEPOSIT

 

19

11.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

21

12.

 

USE OF THE DEMISED PREMISES

 

25

13.

 

ALTERATIONS AND REPAIRS

 

26

14.

 

MAINTENANCE

 

27

15.

 

INFRASTRUCTURE AND OTHER AMENITIES

 

28

16.

 

INSPECTION

 

30

17.

 

TAXES

 

30

18.

 

ASSIGNMENT AND SUBLETTING

 

30

19.

 

INSURANCE

 

31

20.

 

INDEMNITY

 

31

21.

 

SALE, MORTGAGE AND CHARGES

 

33

22.

 

LOCK IN AND TERMINATION

 

33

23.

 

REINSTATEMENT

 

35

24.

 

FORCE MAJEURE

 

36

25.

 

HARD OPTION

 

38

26.

 

CONFIDENTIALITY

 

38

27.

 

GOVERNING LAW, JURISDICTION AND DISPUTE RESOLUTION

 

39

28.

 

COSTS AND STAMP DUTY

 

39

29.

 

NOTICES

 

39

30.

 

MISCELLANEOUS

 

40

SCHEDULE A – DESCRIPTION OF THE SCHEDULE LAND

 

48

SCHEDULE B – DESCRIPTION OF THE BUILDING

 

49

SCHEDULE C – TIMELINES SCHEDULE

 

50

SCHEDULE D – WARM SHELL SPECIFICATIONS

 

52

SCHEDULE E – LESSEE IMPROVEMENTS

 

54

SCHEDULE F – HANDOVER CONDITION

 

55

SCHEDULE G – DESCRIPTION OF THE MAINTENANCE SERVICES

 

56

SCHEDULE H – RENTAL SCHEDULE

 

57

SCHEDULE I – ADDITIONAL SPACE

 

60

ANNEXURE 1 – MASTER PLAN OF THE PROJECT

 

61

ANNEXURE 2 – SKETCH OF THE SCHEDULE LAND

 

62

ANNEXURE 3 – DETERMINATION OF BUILT UP AREA AND LEASABLE AREA

 

63

ANNEXURE 4 – FINAL DRAWINGS

 

64

ANNEXURE 5 – SKETCH OF OPEN AREA

 

65

ANNEXURE 6 – AGREED FORM OF LEASE DEED

 

66

ANNEXURE 7 – LOCATION OF STORAGE AREA

 

66

ANNEXURE 8 – AGREED FORM OF THE CORPORATE GUARANTEE

 

66

ANNEXURE 9 – LIST OF APPROVALS

 

66

 

 

 

Page 2 of 128

 

 

--------------------------------------------------------------------------------

 

AGREEMENT TO LEASE

 

This AGREEMENT TO LEASE (“Agreement”) is made and executed at Chennai on
February 4, 2019

 

BETWEEN

 

1.

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114953, PAN No AAPCA1642J, represented by
it’s authorized signatory Mr Navin Kumar, vide Board Resolution dated 24 January
2019 (hereinafter referred to as the “Lessor No 1” which expression shall,
unless repugnant to the meaning or context thereof, be deemed to mean and
include its successors-in-interest and permitted assigns), OF THE FIRST PART;

 

2.

AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114902, PAN No AAPCA1734K, represented by
it’s authorized signatory Mr Navin Kumar, vide Board Resolution dated 24 January
2019 (hereinafter referred to as the “Lessor No 2” which expression shall,
unless repugnant to the meaning or context thereof, be deemed to mean and
include its successors-in-interest and permitted assigns), OF THE SECOND PART;

 

3.

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70200TN2017PTC114901, PAN No AAPCA1733Q, represented by
it’s authorized signatory Mr Navin Kumar, vide Board Resolution dated 24 January
2019 (hereinafter referred to as the “Lessor No 3” which expression shall,
unless repugnant to the meaning or context thereof, be deemed to mean and
include its successors-in-interest and permitted assigns), OF THE THIRD PART;

 

Each of the Lessor No 1, Lessor No 2 and Lessor No 3 are hereinafter, wherever
the context so necessitates or admits, collectively referred to as the “Lessor”.

 

ALONG WITH

 

4.

AARUSH LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under the
Companies Act, 2013, and having its registered office at Unit No.7 & 8, First
Floor, Pinnacle Building, International Tech  Park, CSIR Road, Taramani Chennai
600113, CIN No U70100TN2016PTC113056, PAN No AAPCA0725Q, represented by it’s
authorized signatory Mr Navin Kumar, vide Board Resolution dated 24 January 2019
(hereinafter referred to as the “Confirming Party No 1” which expression shall,
unless repugnant to the meaning or context thereof, be deemed to mean and
include its successors-in-interest and permitted assigns), OF THE FOURTH PART;

 

 

 

Page 3 of 128

 

 

--------------------------------------------------------------------------------

 

5.

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114899, PAN No AAPCA1735J , represented by
it’s authorized signatory Mr Navin Kumar, vide Board Resolution dated 24 January
2019 (hereinafter referred to as the “Confirming Party No 2” which expression
shall, unless repugnant to the meaning or context thereof, be deemed to mean and
include its successors-in-interest and permitted assigns), OF THE FIFTH PART;

 

 

Each of the Confirming Party No 1 and Confirming Party No 2are hereinafter,
wherever the context so necessitates or admits, collectively referred to as the
“Confirming Parties”.

 

AND

 

PROSPECT ONE MANUFACTURING LLP, a limited liability partnership incorporated
under the provisions of the Limited Liability Partnership Act, 2008 and having
its registered office at 156/1, Shop No 16. SMR Sartaz Plaza, Jupiter Colony,
Sikh Road, Secunderbad, Hyderabad, Telangana 560 009, LLPIN AAN-4797, PAN
AAWFP7794C , represented by its designated partner, vide resolution passed by
its partner TPI Holdings Switzerland GmbH dated 30 January 2019 (hereinafter
referred to as the “Lessee” which expression shall, unless repugnant to the
meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE SIXTH PART;

 

(Each of the Lessors and the Lessee are hereinafter collectively referred to as
the “Parties” and individually as a “Party”.)

 

WHEREAS:

 

A.

The Lessor and the Confirming Parties is the absolute owner of land totally
measuring about 124.5 acres in Sriperumbudur Taluk, Kancheepuram District,
Chennai, Tamil Nadu, India (hereinafter referred to as the “Project Land”) and
is in the process of developing upon the Land an industrial and logistics park
which will comprise of manufacturing facilities and warehouses along with
related services and amenities, known as "Aarush Logistics Park" (“Project”).
The preliminary Master Plan of the Project is attached as Annexure 1.

 

B.

The Lessor has identified a portion thereof measuring approximately 41 acres
comprised in Survey Nos 232/2A1, 2A2(part), 234/1, 2, 3(full), 4 to 11 (part),
12 to 17(full), 235/1 to 11(full), 236/1&2(full), 237/1(full), 239/1&2(full),
240/1A, 1B, 1C & 1D(full) of Mettupalayam Village, Sriperumbudur Taluk,
Kancheepuram District and lands bearing Survey Nos  270/4&5(part), 7&8(full),
271/2A, 2B & 2C(part), 272/1A, 1B, 1C, 1D, 1E & 2(full), 273/4(full), 275/1 to
4(full), 276(full), 277/1&2(full), 278/1 to 3(full), 279/1(full) situated at
Echoor Village, Sriperumbudur Taluk, Kancheepuram District, Chennai, Tamil Nadu,
India (hereinafter referred to as the “Schedule Land” as more fully detailed in
Schedule A and attached hereto as Annexure 2) for construction and development
of built to suit facility for the Lessee.

 

C.

Lessee is engaged in the business of manufacturing machineries and equipment,
engineering and storage of composite wind blades and other composite structures
as well as the manufacturing of tooling used for manufacturing of composite wind
blades and other composite structures and activities incidental to the foregoing
(“Permitted Use”).

 

 

 

Page 4 of 128

 

 

--------------------------------------------------------------------------------

 

D.

The Lessor has represented that it has the expertise to construct buildings and
structures as per the requirements of the Lessee and grant the same on lease for
the Lessee’s Permitted Use and the Lessor has further represented that the
Schedule Land and the Demised Premises (as defined below) to be developed
thereon is permitted for industrial use as approved by the relevant authority,
copies of which have been shared with the Lessee. The Lessee has approached the
Lessor to take on lease the Demised Premises in the Project and the Lessor has
agreed to grant on lease to the Lessee the Demised Premises for the Permitted
Use. The Lessor and the Lessee have executed a Letter of Intent dated 22
November 2018 (“LOI”) detailing the preliminary terms and conditions for the
development of the Schedule Land inter alia with the Building thereon, for the
Permitted Use.

 

E.

Accordingly, as part of the Project, the Lessor has agreed to design, develop
and construct for the Lessee on the Schedule Land, a building admeasuring about
7,76,280 square feet of total Built Up Area (hereinafter referred to as the
“Building” and more fully described in Item 1 of Schedule B) and open area
admeasuring about 7,75,095 square feet (hereinafter referred to as the “Open
Area” identified in blue colour in the sketch attached as Annexure 5), the
Schedule B and the Open Area shall be collectively referred to as "Demised
Premises" and thereafter grant on lease the Demised Premises along with the
right to use internal roads formed within Project.

 

F.

The Lessor has informed the Lessee that the Schedule Land is permitted to be
used for development of industrial buildings and that the Lessor has provided
necessary title documents including permissions and approvals obtained as on
date to the Lessee and the Lessee hereby confirms that it is satisfied with the
same. The Lessor further represents to the Lessee that upon receipt of
additional approvals, and permissions for construction and development of the
Demised Premises the Lessor shall share a copy of the same with the Lessee
within 7 (seven) days from the date of receipt of such Approvals in accordance
with Applicable Law.

 

G.

Based on the aforesaid representations made by the Lessor, the Lessee is
desirous of taking on lease the Demised Premises for its Permitted Use either
through itself or its Affiliates. The Lessor has expressed its willingness to
develop the Demised Premises as per the Lessee’s specifications and grant on
lease the Demised Premises to the Lessee and the Lessee, subject to fulfillment
of the conditions set out hereinafter, has agreed to take on lease the Demised
Premises.

 

H.

The Parties are executing this Agreement to reduce the terms and conditions
agreed in respect of the development of the Demised Premises by the Lessor and
subsequent lease of the Demised Premises in favour of the Lessee, to writing,
superseding all previous agreements or arrangements oral or written including
the LOI.

 

NOW THIS AGREEMENT WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES
HERETO AS FOLLOWS:

 

1.

DEFINITIONS AND INTERPRETATIONS

 

1.1.

DEFINITIONS

 

Unless the context herein otherwise provides and apart from the terms which may
be defined elsewhere in this Agreement, the following terms shall have the
meanings ascribed to them hereto:

 

 

 

Page 5 of 128

 

 

--------------------------------------------------------------------------------

 

(a)

“Additional Building” shall mean the building to be developed on the Additional
Space for the Lessee as per the Warm Shell Specifications and in terms of Clause
25;

 

(b)

“Additional Space” shall mean the land located adjacent to the Schedule Land as
detailed in Schedule I;

 

(c)

“Agreement” shall mean this agreement to lease, the schedules and annexures and
any amendments hereto;

 

(d)

“Affiliates” shall mean with respect to any Party, any other Person, which,
directly or indirectly, Controls, is Controlled by, or is under common Control
with such Party, such control being exercised by the controlling entity through
its ability to direct the management and policies of the controlled entity
through ownership of voting shares of the controlled entity, any group company,
holding or subsidiary company, any transferee companies which have resulted from
a merger;

 

(e)

“Anti-Corruption Laws” shall mean (i) the U S Foreign Corrupt Practices Act,
(ii) the U K Bribery Act 2010, (iii) the OECD Anti-Bribery Convention, (iv) the
(Indian) Prevention of Corruption Act, 1988 and (iv) any other Applicable Laws
(as defined hereinafter) dealing with improper or illegal payment, gifts or
gratuities or commercial or governmental bribery;

 

(f)

“Approvals” shall mean all necessary statutory approvals, consents and
permissions required to construct and or occupy the Building as set out in
Annexure 9;

 

(g)

“Applicable Laws” shall mean any laws, statutes, rules, regulations, directives,
bye laws, codes of conduct, mandatory guidelines which have legal effect,
judgments, awards, decrees, writs, orders or requirements of any Governmental
Authority and other binding actions or requirements of any government;
department, agency or instrument of any government; regulatory authority, any
court or arbitral tribunal in India for the time being in force;

 

(h)

"Anti-Money Laundering Laws" means Prevention of Money Laundering Act, 2002 and
as amended from time to time and includes all applicable financial recordkeeping
and reporting requirements and any related rules, regulations or guidelines,
which in each case are issued, administered or enforced by any Governmental
Authority having jurisdiction over the Parties, or to which the Parties are
subject;

 

(i)

“Base Rent” shall have the meaning ascribed to the term in Clause 8.1(a);

 

(j)

“Building” shall have the meaning ascribed to the term in Recital E;

 

(k)

“Built Up Area” shall mean the total built up area of the Building and other
structures developed on the Schedule Land for the Lessee, and shall be
determined in the manner detailed in Annexure 3;

 

(l)

“Business Days” shall mean a day other than Sunday on which scheduled commercial
banks are open for normal banking business in Mumbai, Hyderabad and Chennai,
India;

 

(m)

“Common Areas” shall mean those portions of the Project not intended to be
leased to or used exclusively by any tenant or occupant, including pedestrian
passageways, infrastructure, sewage treatment plant, effluent treatment plan,
generators, sidewalks, ramps, landscaped areas, planted areas and the grounds of
the Project and other areas used in common by occupants of the Project;

 

 

 

Page 6 of 128

 

 

--------------------------------------------------------------------------------

 

(n)

“Completion Certificate” shall mean the certificate issued by the Lessor’s
Architect, certifying Substantial Completion of the Building in accordance with
the Sanctioned Plan;

 

(o)

“Control” (together with its correlative meanings, “Controlled by”,
“Controlling” or “under common Control with”) in relation to an entity (only for
the purposes of the definition of the “Affiliate”), means (i) the possession,
directly or indirectly, of more than 50 (fifty) percent of the voting rights of
the Affiliate, and/or (ii) the possession, directly or indirectly and either by
contract or otherwise, of the power to direct or cause the direction of the
management, affairs or policies of the Affiliate, and/or (iii) controlling,
directly or indirectly, the majority of the composition of the board of
directors of the Affiliate;

 

(p)

“Demised Premises” shall have the meaning ascribed to the term in Recital E of
this Agreement;

 

(q)

“Encumbrance” shall mean, (i) a security interest of whatsoever kind or nature
including any mortgage, charge (whether fixed or floating), pledge, lien
(including negative lien), hypothecation, assignment, deed of trust, title
retention, or other encumbrance of any kind securing, or conferring any priority
of payment in respect of, any obligation of any Person including without
limitation, any right granted by a transaction which, in legal terms, is not the
granting of security but which has an economic or financial effect similar to
the granting of security under Applicable Laws, (ii) any interest, option, right
of first offer, or refusal or transfer restriction in favour of any person, and
(iii) any adverse claim as to title, possession, access or use affecting the
rights of the Lessee to take on lease the Demised Premises and/or use and occupy
the Demised Premises by the Lessee;

 

(r)

“Environmental Laws” shall mean and include Environment (Protection) Act, 1986,
Water (Prevention and Control of Pollution) Act, 1974, Air (Prevention and
Control of Pollution) Act, 1981 and any other applicable laws, and the rules,
notifications etc. made thereunder and their amendments made from time to time;

 

(s)

“Final Drawings” shall have the meaning ascribed to the term in Clause 3.2;

 

(t)

“Force Majeure” shall have the meaning ascribed to the term in Clause 24.1;

 

(u)

“Governmental Authority” shall mean the Government of India or of any state or
Union Territory in India, or any department thereof, any semi-governmental or
judicial or quasi-judicial person in India or any person/authority (whether
autonomous or not) who is charged with the administration of an Indian law;

 

(v)

“Government Official” shall mean an officer, employee or representative of any
government entity, Governmental Authority, agency, instrumentality, political
party or multilateral agency;

 

(w)

“GST” shall mean the Goods and Services Tax applicable in India;

 

(x)

“Handover Condition” shall mean the portion of the Lessor’s Work to be completed
to enable the Lessee to commence its fit outs, as detailed in Schedule F;

 

(y)

“Handover Date” shall mean the date of completion of the Handover Condition at
the Demised Premises by the Lessor, as certified by the Lessor’s Architect upon
joint inspection and handover of possession of the Demised Premises by the
Lessor to the Lessee for carrying out the fit-out work;

 

 

Page 7 of 128

 

 

--------------------------------------------------------------------------------

 

 

(z)

“Initial Term” shall have the meaning ascribed to the term in Clause 7.1;

 

(aa)

“Leasable Area” shall mean the total built up area of the Building and other
structures developed on the Schedule Land for the Lessee, for which Rent will be
payable by the Lessee, and shall be determined in the manner detailed in
Annexure 3;

 

(bb)

“Lease Commencement Date” shall mean the Handover Date;

 

(cc)

“Lease Deed” shall mean the lease deed to be executed by the Lessor in favour of
the Lessee and duly registered in furtherance of the terms contained in this
Agreement in respect of the Demised Premises and shall include any schedules and
annexures attached thereto and any amendments thereto. The agreed form of the
Lease Deed is attached hereto as Annexure 6;

 

(dd)

“Lease Term” shall mean the Initial Term and the Renewal Term, where applicable;

 

(ee)

“Lessee Delay” shall include any one or more of the following:

 

 

(1)

The Lessee's representative upon receipt of written communication fails to take
any action required to be taken by the Lessee hereunder within three (3)
Business Days;

 

(2)

Additional time required for construction / implementation of any Change
Requests/ Improvement Change Request;

 

(3)

The Lessee's delay in reviewing, revising or approving plans and specifications,
including the Final Drawings beyond the periods set forth herein;

 

(4)

The Lessee’s delay in providing information critical to the normal progression
of the Project. The Lessee shall provide such information as soon as reasonably
possible, but in no event longer than five (5) Business Days after receipt of
any request for such information from the Lessor; and

 

(5)

Any other material act or omission solely attributable to the Lessee or any
Lessee’s representatives, agents, officers, employees, contractors, etc that
causes delay in Target Completion Date;

 

(ff)

“Lessee Improvements” shall mean all improvements to the Demised Premises to be
carried out by the Lessor, at the request of the Lessee, as shown on the Final
Drawings and detailed in Schedule E and in accordance with the provisions
detailed in Clause 3 below;

 

(gg)

“Lessor’s Architect” shall mean the architect appointed by the Lessor for the
development of the Schedule Land and the Building to be constructed thereon;

 

(hh)

“Lessor’s Work” shall mean the completion of the Warm Shell Specifications and
the Lessee Improvements at the Demised Premises, at the Lessor’s cost, as per
the Sanctioned Plan and Final Drawings, respectively in accordance with the
provisions detailed in Clause 3 below;

 

(ii)

“Lock in Period” shall have the meaning ascribed to the term in Clause 22.2;

 

(jj)

“LOI” shall have the meaning ascribed to the term in Recital D;

 

 

 

Page 8 of 128

 

 

--------------------------------------------------------------------------------

 

(kk)

“Maintenance Charges” shall have the meaning ascribed to the term in Clause
14.2;

 

(ll)

“Maintenance Services” shall mean the maintenance services to be provided by the
Lessor to the Common Areas of the Project as more fully detailed in Schedule G
hereunder;

 

(mm)

“Minor Variations” shall mean any modifications reasonably required: (i) to
comply with all applicable legal requirements and/or to obtain or to comply with
any required permit, if applicable, issued by the relevant Governmental
Authority; (ii) to comply with any request by Lessee for change/modifications to
Lessor’s Work provided such request has been accepted by the Lessor; (iii) to
comport with good design, engineering, and construction practices that are not
material; or (iv) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Lessor’s Work with prior
written intimation to the Lessee;  

 

(nn)

“Major Repairs” shall mean and include any structural repairs to the Warm Shell
Specifications, including but not limited to the interior and exterior part of
the structure of the Demised Premises, leakage or seepage and replacement of all
articles and equipment after the normal useful life has expired or when they
cease to function as expected, roof space, exterior walls, load bearing walls,
support beams, foundation, columns, parking facilities, exterior doors and
windows, plumbing lines;

 

(oo)

“Open Areas” shall mean the open portion of the Schedule Land admeasuring
approximately 7,75,095 square feet, identified in blue colour in the sketch
attached hereto as Annexure 5;  

 

(pp)

“Open Area Rent” shall have the meaning ascribed to the term in Clause 8.1(b);

 

(qq)

“Permitted Use” shall have the meaning ascribed to the term in Recital C;

 

(rr)

“Person” means an individual, a limited liability company, joint venture, a
corporation, a partnership, an association, a trust, a division or operating
group of any of the foregoing or other entity or organization.

 

(ss)

“Project” shall have the meaning ascribed to the term in Recital A and the
preliminary master plan of the Project is attached hereto as Annexure 1;

 

(tt)

“Project Land” shall have the meaning ascribed to the term in Recital A;

 

(uu)

“Renewal Term” shall have the meaning ascribed to the term in Clause 7.2;

 

(vv)

“Rent” shall have a collective reference to the Base Rent, Open Area Rent,
Improvement Rent;

 

(ww)

“Rent Commencement Date” shall mean the 61st day from the Handover Date or the
date of the Lessor providing Completion Certificate, whichever is later;

 

(xx)

“Sanctioned Plan” shall mean the plan of the Building in conformity with the
Final Drawings, and sanctioned by the concerned Governmental Authority, and
shall include any modifications to the Sanctioned Plan as agreed between the
Lessee and the Lessor in writing from time to time and approved by the concerned
Governmental Authority;

 

(yy)

“Security Deposit” shall have the meaning ascribed to the term in Clause 10.1;

 

(zz)

“Schedule Land” shall have the meaning ascribed to the term in Recital B;

 

 

Page 9 of 128

 

 

--------------------------------------------------------------------------------

 

 

(aaa)

“Substantial Completion" shall mean the date on which the Lessor shall
substantially complete or cause to be substantially completed the Lessor’s Work
in a good and workmanlike manner, certified by the Lessor’s Architect subject,
in each case, to Minor Variations and normal "punch list" items of a
non-material nature that do not interfere with the use and occupation of the
Demised Premises and the term “Substantially Complete” shall be construed
accordingly;  

 

(bbb)

“Target Completion Date” shall mean the date that is 60 (sixty) days from the
Handover Date;

 

(ccc)

“Target Handover Date” shall mean January 15, 2020;

 

(ddd)

“Timelines Schedule” shall have the meaning ascribed to the term in Clause 3.1;


(eee)

“Utility Charges” shall have the meaning ascribed to the term in Clause15.1; and

 

(fff)

“Warm Shell Specification” shall mean the minimum specifications to be provided
to the Schedule Land and Building as more fully detailed in Schedule D.

 

1.2.

INTERPRETATION

 

(a)

Unless the context otherwise requires in this Agreement:

 

 

(i)

words importing persons or parties shall include firms and corporations and any
organisations having legal capacity;

 

 

(ii)

words importing the singular include the plural and vice versa where the context
so requires;

 

 

(iii)

reference to any Applicable Law shall include such Applicable Law as from time
to time enacted, amended, supplemented or re-enacted;

 

 

(iv)

reference to any gender includes a reference to all other genders;

 

 

(v)

reference to the words “include” or “including” shall be construed without
limitation;

 

 

(vi)

reference to this Agreement or any other agreement, deed or other instrument or
document shall be construed as a reference to this Agreement or such other
agreement, deed or other instrument or document as the same may from time to
time be validly amended, varied, supplemented or novated;

 

 

(vii)

the provisions of this Agreement shall be read and interpreted in conjunction
with the schedules and annexures hereto and the schedules and annexures hereto
shall be a part and parcel of this Agreement; and

 

 

(viii)

the headings and titles in this Agreement are indicative only and shall not be
deemed part thereof or be taken into consideration in the interpretation or
construction hereof.

 

 

Page 10 of 128

 

 

--------------------------------------------------------------------------------

 

 

2.

AGREEMENT TO LEASE

 

2.1

In consideration of the Lessee agreeing to pay the Rent, the Security Deposit
and other charges to the Lessor as set out in this Agreement and the Lessee
agreeing to comply with the covenants and conditions set out herein, the Lessor
hereby agrees to design, develop and construct the Demised Premises for the
Lessee in the manner provided herein and thereafter grant by way of lease the
Demised Premises to the Lessee.

 

2.2

The Lessee based on the representations and warranties of the Lessor and the
Lessor agreeing to comply with the terms and conditions and fulfil the
obligations as set forth in this Agreement, hereby agrees to take on lease from
the Lessor the Demised Premises subject to the terms and conditions of this
Agreement.

 

2.3

The Demised Premises shall have access to the public road through the internal
roads formed in the Project.

 

3.

DEVELOPMENT OF THE DEMISED PREMISES

 

3.1

The Parties agree that the Lessor shall provide the Lessor’s Work including Warm
Shell Specifications and the Lessee Improvements to the Demised Premises as per
the Final Drawings and the Sanctioned Plan in the manner detailed in this Clause
3 and within the timelines detailed in Schedule C (“Timelines Schedule”) and
handover the Demised Premises to the Lessee in Handover Condition. Other than
Lessor’s Work, the Lessor shall not have any obligation whatsoever with respect
to the Lessee’s Permitted Use and operation of Lessee’s business therefrom.

 

3.2

The Lessor and Lessee acknowledge and agree that the final designs, plans and
specifications prepared by the Lessor’s Architect along with the details of the
Lessor’s Work attached hereto as Annexure 4 (collectively, the “Final Drawings”)
have been approved by both the Lessor and the Lessee and that the same details
the Lessee's requirements for the Lessor’s Work. The Final Drawings attached as
Annexure 4 separately details the requirements of the Warm Shell Specifications
and Lessee Improvements. The Lessee may request for any changes to the Final
Drawings by submitting a Change Request or an Improvement Change Request as
detailed in Clause 4 below.

 

3.3.

The Lessor shall cause the Lessor’s Architect to prepare and deliver to the
Lessee the final good for construction drawings, which drawings shall be
prepared in accordance with the Final Drawings.

 

3.4.

If any Governmental Authority having jurisdiction over the construction of the
Lessor’s Work or any portion thereof shall impose terms or conditions during the
construction thereof that: (i) are inconsistent with the Lessor’s obligations
hereunder, (ii) increase the cost of constructing Lessor’s Work, or (iii) will
materially delay the construction of Lessor's Work, Lessor shall reasonably and
in good faith seek means by which to mitigate or eliminate any such adverse
terms and conditions within a reasonable period.

 

3.5.

In the event that the concerned Governmental Authority requires any amendment or
modifications to the Sanctioned Plan, and if such amendment or modification
requested is material to the proposed business or operations of the Lessee, the
Lessor shall discuss the proposed amendments and modifications with the Lessee
before submission of the revised plan to the concerned Governmental Authority.
However, If the amendment or modification of the Sanctioned Plan is not material
to the proposed business or operations of the Lessee, the Lessor shall notify
the Lessee of the proposed

 

 

Page 11 of 128

 

 

--------------------------------------------------------------------------------

 

amendments and modifications before submission of the revised plan to the
concerned Governmental Authority, and upon receipt of the notification, the
Lessee shall have a unilateral right to classify the amendment or modification
requested as material, and in which instance, Lessor and Lessee shall mutually
discuss and mutually agree on the modifications and amendments to be made before
submitting the revised plan to the concerned Governmental Authority.
Notwithstanding anything in this Clause, the Lessor shall make all reasonable
endeavours to submit acceptable modifications in accordance with Applicable Law.

 

3.6.

Subject to there being no delay attributable to Force Majeure or Lessee Delays,
the Lessor shall endevaour to obtain the Sanctioned Plan within 120 (one hundred
twenty) days from the date of execution of this Agreement. Subject to any delay
attributable to Force Majeure or Lessee Delays, the Lessee agrees that the
Lessor’s obligation to develop the Demised Premises will commence on receipt of
the Sanctioned Plan. In the event the Sanctioned Plan is not obtained by the
Lessor within 120 (one hundred twenty) days, the Lessor shall have a further
period of 14 (fourteen) months to obtain the Sanctioned Plan. Further, Lessor
shall endeavor to keep the Lessee notified of progress in relation to obtaining
the Sanctioned Plan or delay in procuring the same by providing necessary
documents including application made to the relevant Governmental Authority for
approval of the building plan and other information and documents available with
the Lessor, as may be submitted to the Governmental Authority, from time to time
or upon request of the Lessee.

 

3.7.

The Lessee may appoint, at its own cost, a professional project managers /
consultant, which shall not exceed 15 (fifteen) members on the Demised Premises,
to monitor construction of the Demised Premises. Such project manager shall also
be entitled to inspect / check the quality of construction (as indicated in
Annexure 4 and Schedule E) without causing any disturbance to the Lessor from
carrying out Lessor’s work.

 

3.8.

The Lessor shall conduct a weekly meeting on such date as agreed between the
Parties, to be attended by all concerned consultants appointed by the relevant
authorized representatives of the Lessor and the Lessee, for a weekly update on
the development of the Demised Premises. Issues in relation to the development
and construction of the Demised Premises including the quality of construction,
if any, shall be discussed by the Lessee and or their authorized representatives
during such meeting.

 

3.9.

On a monthly basis the Lessor will submit to the Lessee a log in relation to the
development of the Demised Premises (“Monthly Summary”). The Monthly Summary
will include a progress report of the development of the Demised Premises, the
Timelines Schedule, delay reports with reason, if any, and such other
documents/details as mutually agreed.

 

3.10.

The Lessor shall provide to the Lessee a site office to seat a maximum of 5
(five) people along with other basic facilities at no extra cost to Lessee
during the construction period. However, the Lessor will have the right to
relocate the site office within the Project anytime with prior intimation to the
Lessee.

 

3.11.

Where more than one type of material or structure is indicated on the Final
Drawings approved by the Lessor and the Lessee, the option will be selected at
the Lessor’s sole and absolute subjective discretion. As to all building
materials and equipment that the Lessor is obligated to supply under this
Agreement, the Lessor shall select the manufacturer thereof in its sole and
absolute subjective discretion from the list as provided in the specifications
or equivalent specification in the Final Drawings.

 

 

 

Page 12 of 128

 

 

--------------------------------------------------------------------------------

 

3.12.

The Parties agree that in relation to the construction of the Demised Premises,
the following shall apply:

 

 

(i)

The Lessor shall, from the date of execution of this Agreement till the date of
handover of possession of the Demised Premises to the Lessee, be solely
responsible for compliance with all Applicable Laws including applicable labour
laws in relation to employees and workers employed by the Lessor and Lessor’s
contractors.  

 

 

(ii)

During the course of inspection by Lessee as detailed in Clause 3.7, if the
Lessee or its representatives notices any non-compliance of the requirements
specified above, the Lessee shall notify the Lessor of such non-compliance and
the Lessor and the Lessee shall mutually agree on the remedial action. The
Lessor shall be responsible for any delay or additional time on account of such
corrective measures.

3.13.

The Lessee shall be entitled to receive the benefit of all construction
warranties and manufacturer's equipment warranties relating to equipment with
respect to the Lessor’s Work. The Lessor shall promptly undertake and complete,
or cause to be completed, all punch list items.

 

3.14.

If the Lessor is unable to (i) handover the possession of the Demised Premises
in Handover Condition on the Target Handover Date and/or (ii) achieve
Substantial Completion of the Lessor’s Work within 60 (sixty) days from the
Handover Date, primarily due to a Lessee Delay, the Lessee agrees that the
Target Handover Date/ Substantial Completion Date, as the case may be shall be
extended by such number of days of the Lessee Delay.

 

3.15.

After the Handover Date, the Lessor shall provide to the Lessee and the Lessee's
contractors the rights, available amenities and facilities required by the
Lessee during the Lessee's fit-out and furnishing work period with respect to
the Demised Premises. The Lessee shall ensure that the Lessor will not be
required to redo any completed portion of the Handover Condition as a result of
the Lessee’s commencement / carrying out of its fit-outs and shall ensure that
it does not prejudice the Lessor completing the Demised Premises.

 

3.16.

The Lessee may, at its discretion, on the Handover Date, start installation of
the fit outs, fixtures and equipment that are to be carried out/installed by the
Lessee at the Building. The Lessee’s fit out works will be coordinated with the
Lessor’s Architect and the contractors and the Lessee shall be required to
comply with this Agreement and all other reasonable restrictions and conditions
the Lessor may impose.

 

3.17.

Neither the Lessee nor any Lessee’s representatives, agents, officers,
employees, contractors, etc. shall interfere with the performance of the
Lessor’s Work, nor with any inspections or issuance of final approvals by
applicable Governmental Authority, and upon any such interference, the Lessor
shall have the right to exclude Lessee and any Lessee’s representatives, agents,
contractors, etc. from the Demised Premises and the Project until Substantial
Completion of the Lessor’s Work.

 

3.18.

The Lessor will be responsible for any internal road alterations or improvements
required within the Project Land to accommodate the movement of the Lessee’s
products based on the specifications agreed between the Parties and forming part
of the Warm Shell Specifications. The Lessor shall at the request of the Lessee
assist the Lessee, for implementing any required improvements to the internal
roads formed in the Project which connects to the public road. The Lessor shall
provide all assistance required on a best effort basis, for securing such
approvals and implementing the improvements and the Lessee agrees to bear all
costs for such approvals and improvements. It is also further agreed by the
Parties that the Lessee through its transporter shall carry out such
improvements within 120 (hundred and twenty) days from the date of signing of
this Agreement.

 

 

Page 13 of 128

 

 

--------------------------------------------------------------------------------

 

 

4.

CHANGES AND CHANGE REQUESTS

 

4.1.

Changes to the Warm Shell Specifications

 

 

(a)

The Lessee shall be entitled to seek any reasonable modifications to the Warm
Shell Specifications at any time during the construction period (“Changes”), in
which case the Lessee will communicate the same to the Lessor in preferably
writing or through the Procore project management software application (“Change
Request”), which Change Request shall detail the nature and extent of any such
Change. The Lessee agrees that the Change Request shall be consistent with the
Sanctioned Plans and shall not substantially deviate from the Final Drawings.

 

 

(b)

The Lessor will review the Change Request made and revert within 10 (ten) days
from the date of such Change Request on its acceptance or otherwise of such
request. The Lessor will consider the Change Request reasonably and in good
faith and inform the Lessee whether or not such Change Request is acceptable or
not acceptable to it.

 

 

(c)

In the event that the Change sought is mutually agreed between the Lessor and
the Lessee, the Lessor shall submit to the Lessee an assessment of the price
(including the costs of undoing or redoing something which has been completed or
underway at the time of Change Requests) and timelines (including any impact on
the Target Handover Date) for carrying out the proposed Changes within 30
(thirty) days of the Change Request. The Lessee may confirm its approval or
otherwise of the Lessor’s proposal of carrying out the Changes at such assessed
price and timelines within 5 (five) Business Days of receipt of such assessment.
On receipt of the Lessee’s approval, the Lessor will proceed with the
implementation of the Changes based on such revised price and timelines, subject
to approval of the Governmental Authority, which the Lessor shall proceed to
obtain if necessary. Any such delay in the completion of the Lessor's Work
caused by a Change, including any suspension of the Lessor's Work while any such
Change is being evaluated and/or designed, shall be a Lessee Delay. In such
event, the Lessor shall not be responsible for the delay in completion of
Lessor’s Work caused on account of such changes, which shall correspond to the
time required for carrying out the Change Request or Improvement Change Request
and incidental delays thereof.

 

 

(d)

All cost plans provided by the Lessor in terms of this Clause 4.1 will be
detailed cost estimates. If the Lessee approves in writing any additional cost
or savings and any estimated extension in the time for completion of the
Lessor’s Work, the Lessor shall cause the approved Change to be instituted based
on such revised additional costs or savings and modified Target Handover Date.

 

 

(e)

The Lessee shall pay for any or all of the modifications, specifications/
improvements arising out of the Change Request, either as a capital contribution
in the manner mutually agreed between the Parties or as an Improvement Change as
detailed in Clause 4.2 below.

 

 

(f)

The Lessee shall provide to the Lessor the list of persons, which shall not
exceed two, who shall be authorized to interact with the Lessor.

 

 

 

Page 14 of 128

 

 

--------------------------------------------------------------------------------

 

4.2.

Changes to the Lessee Improvements

 

 

(a)

The Lessee shall be entitled to seek any reasonable modifications to the Lessee
Improvements at any time during the construction period (“Improvement Changes”),
in which case the Lessee will communicate the same to the Lessor preferably in
writing or through the Procore project management software application
(“Improvement Change Request”), which Improvement Change Request shall detail
the nature and extent of any such Improvement Change. The Lessee agrees that the
Improvement Change Request shall be consistent with the Sanctioned Plans and
shall not substantially deviate from the Final Drawings.

 

 

(b)

The Lessor shall submit to the Lessee an assessment of the price (including the
costs of undoing or redoing something which has been already completed or
underway at the time of Change Requests) and timelines (including any impact on
the Target Handover Date) for carrying out the proposed Improvement Change
within 30 (thirty) days of the Improvement Change Request. The Lessee may
confirm its approval or otherwise of the Lessor’s proposal of carrying out the
Improvement Change at such assessed price and timelines within 5 (five) Business
Days of receipt of such assessment. On receipt of the Lessee’s approval, the
Lessor will proceed with the implementation of the Improvement Change based on
such revised price and timelines, subject to approval of the Governmental
Authority, which the Lessor shall proceed to obtain if necessary. Any such delay
in the completion of the Lessor's Work caused by Improvement Change, including
any suspension of the Lessor's Work while any such Improvement Change is being
evaluated and/or designed, shall be a Lessee Delay.

 

 

(c)

Any Improvement Change will be added as part of the Lessee Improvements and the
cost for completion of any Improvement Change shall be determined in the manner
detailed in Clause 9 below.  

 

5.

DELIVERY OF THE DEMISED PREMISES

 

5.1.

Subject to there being no delay attributable to Force Majeure or Lessee Delays,
the Lessor shall handover the Demised Premises to the Lessee on or before the
Target Handover Date in the Handover Condition.

 

5.2.

Subject to there being no delay attributable to Force Majeure or Lessee Delays,
the Lessor shall Substantially Complete the Lessor’s Work at the Demised
Premises on or before the Target Completion Date. Upon Substantial Completion of
Lessor's Work, the Lessor shall require the Lessor’s Architect and the
contractors to execute and deliver, for the benefit of the Lessee and the
Lessor, a certificate of Substantial Completion of Lessor’s work as per the
agreed Specifications.  

 

5.3.

On the date of the Lessor’s Architect confirming that the Lessor’s Work at the
Demised Premises has been Substantially Completed, the Lessor and Lessee will
jointly inspect the Demised Premises and agree on a list of snag items that are
still required to be completed at the Demised Premises. The Lessor shall
thereafter, within a period of 60 (sixty) days from the date of such written
list, complete the snag items at the Demised Premises and the completion of such
snag items will be certified by the Lessor’s Architect.

 

 

 

Page 15 of 128

 

 

--------------------------------------------------------------------------------

 

5.4.

Where the Lessor fails to handover the Demised Premises in Handover Condition on
or before the Target Handover Date, such delay not being attributable to a Force
Majeure event or to a Lessee Delay, the Lessor shall be entitled to a grace
period of 30 (thirty) days from the Target Handover Date (“Grace Period”). After
the Grace Period, the Lessee shall be entitled to waiver of the Rent for a
period of 1 (one) day for every 2 (two) days’ delay after the expiry of the
Grace Period until Handover Date. It is clarified that the Lessee shall not be
entitled to any penalties in terms of this Clause 5.4 if any delay in achieving
Target Handover Date is due to Force Majeure or Lessee Delays. For avoidance of
doubt, subject to waiver of Rent for Lessor’s delays as set out above, where
delay in handover of the Demised Premises in the Handover Condition is due to
the Lessee Delay, the Rent Commencement Date shall be determined based on the
date on which the Lessor would have otherwise handed over the Demised Premises
in Handover Condition to the Lessee had there been no Lessee Delay.

 

5.5.

Prior to the Handover Date, the Parties shall jointly inspect the Demised
Premises and record the measurements. All amounts payable in respect of the
proposed lease as detailed in this Agreement will be proportionately adjusted
and the final Leasable Area will be recorded in the Lease Deed.

 

6.

EXECUTION OF LEASE DEED

 

6.1.

Execution of the Lease Deed between the Lessor and the Lessee shall be subject
to the following:

 

 

(a)

all the representations and warranties of the Parties hereunder are true and
correct as on the proposed date of execution and registration of the Lease Deed;

 

 

(b)

The Lessor providing all Approvals relating to the development of the Demised
Premises till the Handover Date to the satisfaction of the Lessee; and

 

 

(c)

As on the date of execution and registration of the Lease Deed, there exists no
security interest of whatsoever kind or nature including any mortgage, charge
(whether fixed or floating), pledge, lien (including negative lien),
hypothecation, assignment, deed of trust, title retention, or other encumbrance
of any kind securing, or conferring any priority of payment in respect of, any
obligation of any Person including without limitation, any right granted by a
transaction which, in legal terms, is not the granting of security but which has
an economic or financial effect similar to the granting of security under
Applicable Laws, on the Demised Premises, which will affect the Lessee’s
Permitted use and its peaceful possession and enjoyment. In the event of the
Lessor having secured financial assistance from a bank or financial institution
against security of the Demised Premises, the Lessor shall obtain suitable
no-objection letter (where required) from such bank or financial institution for
granting on lease the Demised Premises in favour of the Lessee and submit a copy
thereof for Lessee’s records.

 

6.2.

On or before the delivery of possession of the Demised Premises to the Lessee on
the Handover Date, the Parties shall execute and register the Lease Deed with
respect to the lease of the Demised Premises. The Lessee’s failure to register
the Lease Deed within the time provided under Applicable Law, such failure shall
be deemed as default of the Lessee and such delay will not affect the Lessee’s
obligations detailed in this Agreement or the Lease Deed. In the event, the
Lessor fails to come forward to register the Lease Deed within the time provided
under Applicable Law, despite receipt of notice from the Lessee, the Lessee may
at its discretion be entitled to enforce specific performance as per Applicable
Law. This is without prejudice to the other rights of the Lessee under this
Agreement.

 

 

Page 16 of 128

 

 

--------------------------------------------------------------------------------

 

 

7.

TERM AND RENEWAL

 

7.1.

The lease in respect of the Demised Premises shall commence on the Lease
Commencement Date and shall be in force for a period of 10 (ten) years from the
Rent Commencement Date (“Initial Term”).

 

7.2.

Subject to the Lessee not being in breach of the terms of the Lease Deed, the
Lessee may at its sole option renew the lease of the Demised Premises for 2
(two) additional terms of 5 (five) years each (each a “Renewal Term”). The
Lessee shall communicate its intention to renew the lease of the Demised
Premises, in writing, to the Lessor, not less than 6 (six) months prior to the
expiry of the Initial Term or the Renewal Term, as applicable.  

 

7.3.

The lease for the Renewal Terms shall be on the same terms and conditions as the
Initial Term subject to the increase in the Rent as detailed in Clause 8.5.
There will be no lock in period for the Renewal Terms and during the Renewal
Terms, the Lessee shall be entitled to terminate the lease at any time upon
issuing prior written notice of 6 (six) months. Subject to Clause 7.4 below,
prior to the commencement of each Renewal Term, a fresh lease deed shall be
executed by the Parties and the same shall be appropriately stamped and
registered with the appropriate sub-registry. The stamp duty and registration
fee payable for the registration of the lease deed/s for the Renewal Terms shall
be borne by the Lessee.

 

7.4.

The lease deed/s for the Renewal Terms shall be executed at least 3 (three)
months prior to the expiry of the Initial Term or the first Renewal Term, as
applicable. In the event for any reason the lease deed/s for the Renewal Terms
are not executed within the said timelines by the Lessee and the Lessor, but,
however, the Lessee has exercised the option to renew the lease as provided in
Clause 7.2, the Lessee shall continue to use and occupy the Demised Premises
subject to payment of applicable Rent for such renewed term and other outgoings
and such use and occupation, pending execution of the fresh lease deed, shall
not be deemed as unauthorized occupation, however, the Parties shall execute and
register a fresh lease deed within 30 (thirty) days from expiry of 3 (three)
months mentioned above.

 

8.

RENT FOR THE DEMISED PREMISES

 

8.1.

Subject to the escalation in the Rent as per Clause 8.5 of this Agreement,
during the Lease Term, the Rent payable by Lessee to the Lessor from Rent
Commencement Date with respect to the Demised Premises shall comprise of the
following:

 

 

(a)

Rs. 21.30/- (Rupees Twenty one and thirty paisa) per square foot of Leasable
Area of the Building per month (“Base Rent”), aggregating to Rs 16,534,764/-
(Rupees One Crore Sixty Five Lakhs Thirty Four Thousand Seven Hundred Sixty
Four) per month;

 

(b)

Rs. 7.30/- (Rupees Seven and thirty paisa) per square foot of Leasable Area of
the Open Area per month (“Open Area Rent”), aggregating to Rs 5,658,194/-
(Rupees Fifty Six Lakhs Fifty Eight Thousand One Hundred Ninety Four per month;
and

 

(c)

Improvement Rent at Rs 19.70/- (Rupees Nineteen and seventy paisa) per square
foot per month estimated at Rs 15,292,716/- (Rupees one crore fifty two lakhs
ninety two thousand seven hundred sixteen) per month, calculated in the manner
detailed in Clause 9 below.

 

 

 

Page 17 of 128

 

 

--------------------------------------------------------------------------------

 

Total Rent is estimated at Rs 37,485,674/- (Rupees Three Crores Seventy Four
Lakhs Eighty Five Thousand Six Hundred Seventy Four) per month. In the event of
variation in the extent of built-up area upon completion of construction, the
Parties shall agree on the final Rent, based on actual area in the Lease Deed.

 

8.2.

The Lessee shall commence payment of the Rent from the Rent Commencement Date.
The Rent shall be paid to Lessor either by electronic funds transfer (EFT) to
Lessor’s account or by account payee cheque at Chennai, or to such other account
or such other address or person as instructed by the Lessor from time to time.

 

8.3.

The Rent and Maintenance Charges shall be payable on a monthly basis on or
before the 10th day of every month in advance subject to receipt of proper
invoices on or before the 3rd day of such calendar month. Provided, where the
10th day of any month is a non-working Saturday, Sunday or public holiday when
banks are closed for business, the Lessee shall make the payment on the next
succeeding business day, which shall not be treated as delay or default. The
Rent and Maintenance Charges are subject to all applicable deductions of tax at
source as per the provisions of the Income Tax Act, 1961. In this regard, the
Lessee shall provide to the Lessor, certificates of tax deducted at source in
accordance with the Applicable Laws. The Lessee shall also pay the GST or any
other tax as applicable on the Rent and Maintenance Charges. The Rent for any
part of a month will be pro-rated and paid for that portion of the month only.

 

8.4.

In the event of any delay in payment of Rent, Maintenance Charges and Utility
Charges by the Lessee on the due date that are not otherwise disputed in good
faith by the Lessee in writing detailing Lessee’s basis for such dispute, the
Lessee shall be liable to pay interest at the rate of 18% (eighteen percent) per
annum for such delay, from the due date till the date of payment. Provided where
the amounts disputed by the Lessee are found to be incorrect and the Lessee is
required to make payment of such disputed amount to the Lessor, interest at the
rate of 18% (eighteen percent) as stated above shall apply from its original due
date till the date of payment. It is further agreed that in the event the Lessee
defaults in payment of rent for 3 (three) consecutive months during the Lease
Term and the default is not remedied within a period of 30 (thirty) days from
receipt of notice to cure from the Lessor, the lease may be terminated by the
Lessor in the manner provided in Clause 22.4.1 hereinafter.

 

8.5.

After the expiry of every year during the Lease Term, the Base Rent and Open
Area Rent will be escalated by 4.5% (four point five percent) over and above the
Base Rent and Open Area Rent payable in the immediately preceding year. The
Improvement Rent will only be payable over the Initial Term. The payment of Rent
and the escalation thereof is detailed in Schedule H hereunder.

 

8.6.

The obligation of the Lessee to pay the Rent, the Maintenance Charges, the
Utility Charges and any other sums to the Lessor and the obligations of the
Lessor under this Agreement and the Lease Deed are independent obligations. The
Lessee shall have no right at any time to abate, reduce or set-off any Rent, the
Maintenance Charges or Utility Charges due herein except for any abatement as
may be expressly provided in this Agreement. For any payment due from the Lessee
to the Lessor under this Agreement for which a specific payment due date is not
otherwise provided for in this Agreement, the Lessee shall be required to pay
the amount in question to the Lessor within 30 (thirty) days after receipt of
notice from the Lessor that such amount is due.

 

 

 

Page 18 of 128

 

 

--------------------------------------------------------------------------------

 

9.

LESSEE IMPROVEMENTS AND IMPROVEMENT RENT

 

9.1.

The Lessor has agreed to provide Lessee Improvements in the Demised Premises as
per Lessee’s requirement. The Lessor’s investment in relation to the Lessee
Improvements shall be recovered during the Initial Term, calculated on the basis
of the formula provided in Clause 9.2 on the Leasable Area of the Building
(“Improvement Rent”). The Parties agree that in the event of the Lessee
exercising the option to renew the lease, there shall be no Improvement Rent
during the Renewal Term.

 

9.2.

Calculation of Improvement Rent

 

 

9.2.1.

Formulae for calculating Improvement Rent per month:

 

Cost incurred by the Lessor towards Lessee Improvements x 15% / 12

 

 

9.2.2.

Further, the Improvement Rent shall be escalated by 4.5% (four point five
percent) at the end of every year during the Initial Term over and above the
Improvement Rent payable in the immediately preceding year.

 

 

9.2.3.

For instance, in the event the Lessor’s investment is Rs 1,000 (Rupees One
Thousand) per square foot of the Leasable Area of the Building, the Improvement
Rent payable by the Lessee to the Lessor shall be recovered over the Initial
Term at a yield of 15% (fifteen percent) with an escalation of 4.5% (four point
five percent) at the end of every year. For example: Rs 1,000 * 15%/12 =
Improvement Rent per month of Rs 12.50 (Rupees Twelve Paise Fifty) per square
feet with an escalation of 4.5% (four point five percent) at the end of every
year).

 

9.3.

The Parties have agreed to follow an open book system for the determination of
the Improvement Rent. The Parties agree that on the Substantial Completion of
the Lessor’s Work, the Lessor will provide the Lessee with an investment
estimate for the Improvement Rent for the Lessee Improvements and any
Improvement Change (“Investment Estimate”). The Investment Estimate will be
accompanied with supporting documentation. The Improvement Rent for the 6 (six)
months of the Initial Term commencing from the Rent Commencement Date will be
based on the Investment Estimate. Within 6 (six) months from the Rent
Commencement Date, the Lessor will provide the Lessee an audited statement
issued by a reputed chartered accountant of the actual amounts incurred and paid
for the completion of the Lessee Improvements and any Improvement Change along
with supporting documentation. Based on the audited statement along with the
supporting documents for verification and on a mutual reconciliation process to
be completed within 30 (thirty) Business Days of receipt of the audited
statement along with supporting documents, the final Improvement Rent will be
recorded in writing by the Parties. Where the Improvement Rent paid by the
Lessee to the Lessor during the aforesaid 6 (six) months period is less than the
final Improvement agreed between the Parties, the deficient portion of the
Improvement due to the Lessor will be paid in arrears within 30 (thirty)
Business Days from finalization of the final Improvement Rent.

 

10.

SECURITY DEPOSIT

 

10.1.

The Lessee agrees to pay and maintain an interest free, refundable security
deposit with the Lessor with respect to the Demised Premises in an amount being
equivalent to 10 (ten) months’ Rent calculated on the Rent due for the first
year of the Initial Term of the lease, amounting to Rs. 374,856,735/- (Rupees
Thirty Seven Crores Forty Eight Lakhs Fifty Six Thousand Seven Hundred Thirty
Five) (“Security Deposit”). The Security Deposit shall be payable by the Lessee
to the Lessor in the following manner:

 

 

 

Page 19 of 128

 

 

--------------------------------------------------------------------------------

 

 

(i)

Rs. 201,228,892/- (Rupees Twenty Crores Twelve Lakhs Twenty Eight Thousand Eight
Hundred Ninety Two) being 53.70% of the Security Deposit shall be paid by the
Lessee to the Lessor No 2 and Lessor No 3 in equal proportion, within 5 (five)
days from the date of this Agreement, as under:

 

Sl No

Lessor Account Details

Amount (in INR)

1.

Aarush (Phase IV) Logistics Park Private Limited (Lessor No 2)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000818

10,06,14,448

2.

Aarush (Phase V) Logistics Park Private Limited (Lessor No 3)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000434

 

10,06,14,448

Total

201,228,892/-

 

The Lessor No 2 and Lessor No 3 agree to apportion an amount of Rs 40,00,000/-
(Rupees Forty Lakhs) out of the portion of Security Deposit as detailed above,
to the Lessor No 1 by way of internal adjustments / payments and shall be held
by the Lessor No 1 as part of the Security Deposit during the term of this
Agreement and the Lease Deed.

 

 

(ii)

Rs. 173,627,843/- (Rupees Seventeen Crores Thirty Six Lakhs Twenty Seven
Thousand Eight Hundred Forty Three) i.e. the balance 46.30% of the Security
Deposit on the Handover Date.

 

10.2.

It is clarified that there shall be no escalation in the Security Deposit during
the Lease Term.  

 

10.3.

The Security Deposit shall be held by the Lessor as security for the performance
of Lessee's obligations under this Agreement and the Lease Deed and is not an
advance rental amount/deposit. The Security Deposit is not a measure of the
damages payable in case of the Lessee’s default. The payment of Security Deposit
is not intended to be and shall not be treated as payment of cost of
construction of the Building by the Lessee to the Lessor.

 

10.4.

As long as the Lessee has fully performed every obligation under the Lease Deed,
including the obligations of the Lessee in connection with the surrender of the
Demised Premises (including surrender of the electricity meter in terms of
Clause 15.2), the Lessor shall refund the Security Deposit, subject to
deductions of arrears of the Rent, the Maintenance Charges, the Utility Charges
and all other amounts payable by the Lessee to the Lessor under this Agreement
and the Lease Deed and/or charges payable by the Lessee with respect to utility
services directly availed from utility service providers and/or the cost of any
damage, injury, expense or liability caused to the Demised Premises (other than
normal wear and tear) within 7 (seven) days after the expiry or termination of
the Lease Deed. The Parties will conduct joint inspection of the Demised
Premises at least 15 (fifteen) days prior to the expiry of the lease to assess
any damage caused by the Lessee. At the discretion of the Lessor, any damage
caused to the Demised Premises by the Lessee will be repaired by the Lessee at
least 7 (seven) days prior to the expiry or termination of the Lease Deed,
failing which the cost of the damages will be deducted from the Security
Deposit.

 

 

 

Page 20 of 128

 

 

--------------------------------------------------------------------------------

 

10.5.

Upon occurrence of a breach by the Lessee or failure by the Lessee to perform
any of its obligations under this Agreement and the Lease Deed, the Lessor may
use all or any part of the Security Deposit to pay delinquent amounts due under
this Agreement and the Lease Deed, including Rent, the Maintenance Charges
and/or Utility Charges, and the cost of any damage, injury, expense or liability
caused by such default, without prejudice to any other remedy provided herein or
provided by Law. Upon any use of all or any portion of the Security Deposit
during the Lease Term, the Lessee shall pay the Lessor, on demand and in no
event later than 7 (seven) days, the amount that will restore the Security
Deposit to the full amount set forth in Clause 10.1 above.  

 

10.6.

If the Lessor fails to return the Security Deposit in the manner detailed in
Clause 10.4 above, the Lessor will be liable to refund the Security Deposit with
interest at the rate of 18% (eighteen percent) per month from the date the
payment became due until refund to the Lessee.

 

10.7.

In the event of any dispute between the Parties in relation to Clause 10.4 and
Clause 10.5, the matter in dispute shall be referred to expert determination.
The Parties shall mutually appoint a third-party expert within 30 (thirty) days
of receipt of notice by either Party referring any dispute for expert
determination. In the event the Parties are not able to mutually agree on the
third-party expert within the aforesaid 30 (thirty) day period, each Party shall
within 15 (fifteen) days appoint one expert and the two appointed experts shall
thereafter appoint a third expert, who shall together provide their decision, by
majority. The appointed expert/s shall consider the matter in issue and provide
its / their expert decision, which shall be final and binding upon the Parties.
The said expert/s is/are entitled to take into account the views of both the
Lessee and the Lessor on the matter in issue and also conduct an independent
enquiry into the matter in issue, prior to providing its / their decision. In
the event, the decision of the appointed expert is in favour of the Lessee, the
Lessor shall be liable to pay the interest calculated @ the rate of 18% on the
Security Deposit, as stated in Clause 10.6.

 

10.8.

In addition to the Security Deposit, simultaneous with the execution of this
Agreement, the Lessee shall ensure that, TPI Composites, Inc., shall provide a
corporate guarantee in favour of and for the benefit of the Lessor within 5
(five) days from the date of this Agreement, to guarantee the Lessee’s
performance of its financial obligations under this Agreement and such corporate
guarantee shall be enforceable under Applicable Law in India. The agreed form of
the said corporate guarantee is attached to this Agreement as Annexure 8.

 

11.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1.

The Lessor represents, warrants and covenants as follows:

 

 

(a)

The Lessor is the absolute owner of the Project and has the legal capacity to
lease the Demised Premises to the Lessee in the manner contemplated hereunder
and no other third party consents are required for Lessor to enter into this
Agreement.

 

 

(b)

The person signing this Agreement has the appropriate authority to do so and to
grant a lease in respect of the Demised Premises upon such terms as are agreed
herein.

 

 

(c)

No part of the Demised Premises or the Schedule Land is the subject matter of
any proceedings and that there are no proceedings with respect thereto and the
Lessor or anyone on its behalf has not committed or omitted any act, deed,
matter or thing whereby its right to use, occupy the Demised Premises is or can
be forfeited, extinguished or rendered void or voidable.

 

 

 

Page 21 of 128

 

 

--------------------------------------------------------------------------------

 

 

(d)

The Lessor has not, in the acquisition of the Schedule Land, in the construction
of the Building or in the use and occupation of the Demised Premises, or
otherwise, contravened any Applicable Law, rule, regulation or other legal
requirements whatsoever and shall during the Lease Term continue to be in
compliance with all Applicable Laws. The Lessor has provided copies to the
Lessee of all Approvals (available as on the date of this Agreement).

 

 

(e)

The Lessor is in compliance with all applicable Environmental Laws and has not
stored under the Land any combustible or hazardous material or caused seepage of
any toxic substance, oil spillage or such other like material or other adverse
environmental condition, which potentially affects the usage and occupation of
the Demised Premises or causes a threat to life and property in any manner and
the Lessor further undertakes to comply with all applicable Environmental Laws
until execution of the Lease Deed.

 

 

(f)

The Building and the Demised Premises shall be constructed in a workmanlike
manner in accordance with the Sanctioned Plan and permit / license relating
thereto, with only such changes /additions as have been permitted by the
concerned Governmental Authority, subject to other changes mutually agreed.

 

 

(g)

The Lessee, on paying the agreed Rent, the Maintenance Charges and Utility
Charges and performing and observing the agreed terms and covenants as confirmed
herein and on its part to be performed, may peaceably hold and enjoy the Demised
Premises during the Lease Term, without any interruption, interference or claims
by or from the Lessor or any person claiming under, through or in trust for the
Lessor.

 

 

(h)

The Lessee shall have unlimited access and the right to use the Demised
Premises, without any hinderance, 24 (twenty four) hours a day, 7 (seven) days a
week and through all days of the year for the Lease Term subject to the Lessee
along with its employees, representatives and authorized agents adhering to the
terms of the Lease Deed, rules and regulations as prescribed by the Lessor along
with the right to use all the utilities, infrastructure and facilities
(including the right to access public road (which connects to NH-4), through the
internal roads formed in the Project Land).

 

 

(i)

All taxes, levies, cesses with respect to the Demised Premises have been paid
and discharged by it and it shall promptly pay, during the Lease Term, all
existing and future rates, taxes, cesses, assessments and out goings in respect
of the Demised Premises, including but not restricted to, land tax, property
tax, municipality tax, etc., now or hereafter imposed or charged in relation to
the Demised Premises shall be borne by the Lessor.

 

 

(j)

The Lessor shall have no obligation to, and shall not, procure any permits,
approvals or consents related to the Lessee’s intended use of the Demised
Premises or the Lessee’s business operations therein. Except as expressly set
forth in this Agreement, the Lessor shall have no obligation to perform any work
at the Project in connection with the Lessee’s occupancy of the Demised
Premises.

 

 

(k)

The Lessor shall at all times ensure that the Demised Premises can be legally
used for industrial purpose and ensure that all Approvals with respect to land
usage are valid and subsisting during the Lease Term.

 

 

 

Page 22 of 128

 

 

--------------------------------------------------------------------------------

 

 

(l)

There are no Encumbrances, proceedings, claims, actions, litigation,
arbitration, land acquisition proceedings, garnishee or any process issued by
any court or authority including the competent authority under the Income Tax
Act, 1961 or other proceedings whatsoever relating to the Land or the Demised
Premises which are pending or to the best of the Lessor’s knowledge have been
threatened to be initiated in writing to the Lessor or to any of its
representatives, which adversely impact the Lessor’s ability to develop the
Demised Premises and fulfil its obligations under this Agreement (including
execution and registration of the Lease Deed).

 

 

(m)

The Lessor has not and shall not enter into any agreement/s in favour of any
third parties that would in any manner affect the rights of the Lessee under
this Agreement.

 

11.2.

The Lessee represents, warrants and covenants as follows:

 

 

(a)

The Lessee is duly incorporated under the laws of India and has the power to
lease assets and carry on its business (including Permitted Use).

 

 

(b)

The Lessee is fully empowered by its constitutive documents and by Applicable
Law to sign this Agreement and make the representations and warranties contained
herein so as to be binding upon it.

 

 

(c)

The execution, delivery and the performance by the Lessee of this Agreement does
not and will not breach or constitute a default under any constitutive
documents.

 

 

(d)

The person signing this Agreement has the appropriate approval or authorization
to do so.

 

 

(e)

It shall promptly perform and comply with all the terms and conditions of this
Agreement and the Lease Deed.

 

 

(f)

It shall ensure that its employees, agents, contractors, invitees, executives
and officers shall diligently observe and comply with all the terms and
conditions of this Agreement and comply with all directions given from time to
time by the Lessor, with regard to the use of the Demised Premises or any part
thereof, provided they are in accordance with this Agreement and the Lease Deed.

 

 

(g)

It agrees to pay all outgoings attributable to its business and the use of the
Demised Premises, including but not limited to payment of Rent, the Maintenance
Charges, Utility Charges and GST or any other tax applicable thereon.

 

 

(h)

It shall maintain the Demised Premises with due care and caution, and not do
anything or permit or commit to be done anything contrary to any provision made
by or under any statute or law for the time being in force.

 

 

(i)

The Lessee shall at all times from the Handover Date, or from such earlier date
that the Lessee is permitted to enter the Demised Premises for conducting any
work, comply with the Applicable Laws including labour laws, fire safety, and
fire code.

 

 

 

Page 23 of 128

 

 

--------------------------------------------------------------------------------

 

 

(j)

It has satisfied itself as to the right, title and interest of the Lessor in
relation to the Scheduled Land, as on the date of this Agreement.

 

 

(k)

It shall use and occupy the Demised Premises at its own risk and responsibility
and the Lessor shall not be responsible or liable for any loss, damage,
shortage, theft or destruction of any papers, documents, equipment, machines,
articles, property or things of any kind or nature whatsoever belonging to the
Lessee or kept in the Demised Premises.

 

 

(l)

It shall obtain all necessary licenses, approvals and permits necessary to
conduct business and operations (including the Permitted Use) in the Demised
Premises.

 

 

(m)

It shall abide by all Applicable Laws for the time being in force, apply for and
keep up-to-date all requisite approvals as may be required to carry on its
Permitted Use, and follow all statutory requirements for the use of the Demised
Premises. The Lessee’s consent for establishment and consent for operations
issued by the jurisdictional Pollution Control Board shall be within the scope
of the consent for establishment and consent for operations issued by the
jurisdictional Pollution Control Board in respect the Project.

 

 

(n)

From the Handover Date, the Lessee shall be in compliance with all applicable
Environmental Laws. Subject to Clause 12.8, the Lessee shall not store on or
beneath the Land any combustible or hazardous material (without obtaining
necessary permits under applicable Environmental Laws) or cause seepage of any
toxic substance, oil spillage or such other like material or cause other adverse
environmental condition, which may potentially affect the usage and occupation
of the Project Land or cause a threat to life and property in any manner.

 

 

(o)

It shall not do or suffer to be done in or in relation to the Demised Premises
any unlawful or obnoxious act, deed, matter or thing which may cause nuisance,
annoyance or disturbance to or interfere with the quiet use and enjoyment of the
Lessor or the other occupants of the Project.

 

 

(p)

The Lessee shall furnish to the Lessor true and correct copy of Certificate of
Incorporation and the Limited Liability Partnership Agreement, prior to the
execution of the Lease Deed and as and when requested by the Lessor.  

 

 

(q)

The Lessee shall always observe and perform all the terms and conditions,
covenants and provisions under this Agreement on which the Demised Premises is
agreed to be built and given on lease. It shall not do, omit or knowingly suffer
to be done anything whereby the right of the Lessor to the Demised Premises is
violated, forfeited, jeopardised or extinguished.

 

 

(r)

The Lessee shall not store any inflammable items without securing all statutory
permission and fully implementing safety regulation required for the said
purpose and the safety measure as may be reasonably and properly recommended by
the Lessor.

 

 

(s)

The Lessee shall not cause or permit any hazardous materials to be brought upon,
kept, used, stored, handled, treated, generated in or about, or released or
disposed of from, the Demised Premises or the Project in violation of Applicable
Laws by Lessee or any person acting on behalf of the Lessee.

 

 

 

Page 24 of 128

 

 

--------------------------------------------------------------------------------

 

12.

USE OF THE DEMISED PREMISES

 

12.1.

The Demised Premises shall be used solely for the Permitted Use. The Lessee
shall not use or permit the Demised Premises to be used for any purpose or in
any manner that would increase the insurance premium payable by the Lessor. It
is clarified that the technical activities to be pursued by the Lessee in the
Demised Premises shall be compatible with what is permitted by the
jurisdictional Pollution Control Board and any other statutory authority/s
prescribed under the Applicable Laws. The Lessee shall not change the Permitted
Use of the Demised Premises without obtaining necessary approvals under
Applicable Law and the Lessor’s prior written consent, which consent shall not
be unreasonably withheld by the Lessor.

 

12.2.

Subject to Clauses 3 and 5 and any other Lessor’s obligations under this
Agreement in relation to achieving the Handover Condition, Lessee shall accept
the possession of the Demised Premises in Handover Condition as of the Handover
Date. The Parties shall conduct a joint inspection prior to the Handover Date to
ensure that Handover Condition has been achieved.

 

12.3.

Subject to Clauses 3 and 5, upon the Lessee taking possession of the Demised
Premises, it shall be construed that the Demised Premises has been provided in
the Handover Condition.

 

12.4.

The Lessee shall have access to the Demised Premises 24 (twenty four) hours a
day and 7 (seven) days a week during the Initial Term or Renewal Term. The
normal working hours during which the Project shall be operational shall be from
Monday to Saturday i.e. 6 (six) days a week from 8:30 A.M to 8 P.M. The
essential maintenance and management personal shall be off duty on all public
holidays, determined by the Lessor in accordance with Applicable Laws. However,
Lessee shall be entitled to use the Demised Premises at its discretion on all
such days, without any hindrance or objection from the Lessor. The Lessee
accepts that all services may not be available to the Project beyond the normal
working hours.

 

12.5.

The Lessee shall obtain all necessary licenses, approvals and permits necessary
to conduct business and operations in the Demised Premises, including without
limitation licenses, approvals and permits with regards to labour, pollution
control, etc., from the concerned Governmental Authority, at its own cost and
expense appreciating that technical activities to be pursued in the Demised
Premises must be compatible with the facilities in the Project.

 

12.6.

The Lessee shall, during the term of the lease and any renewal thereof, comply
with all Applicable Laws (including Environmental Laws) as may be applicable to
the Demised Premises and the Lessee shall always remain solely responsible for
the consequences of non-compliance of the Applicable Laws. In the event of any
proceedings being initiated with respect to non-compliance of Applicable Laws
the Lessee shall notify the Lessor.

 

12.7.

The Lessee will use the Demised Premises in a careful, safe and proper manner
and will not commit or permit waste, overload the floor or structure of the
Demised Premises, subject the Demised Premises to any use that would damage the
structure of Building including the Demised Premises or obstruct or interfere
with the rights of the Lessor or other licensees or occupants of the Project;
provided that Lessor and Confirming Parties acknowledge that the wind turbine
blades and related equipment and fixtures will be transported though the
internal road in Project. It is the responsibility of Lessee to provide adequate
training to its employees and vendors on safe handling of hazardous materials
and hazardous wastes, fire-fighting and emergency management as necessary from
time to time.  

 

 

Page 25 of 128

 

 

--------------------------------------------------------------------------------

 

 

12.8.

The Lessee shall be permitted to store chemicals and consumables in limited
quantities within a portion of the Demised Premises (“Storage Area”) which are
required by the Lessee to ensure the smooth day to day operations for the
Permitted Use of Demised Premises, in accordance with Applicable Law. The
location of the Storage Area is identified in the sketch detailed in Annexure 7.

 

12.9.

The Lessee acknowledges that the Lessor is not liable or responsible, in its
capacity as lessor as per this Agreement or the Lease Deed or otherwise, for any
hazardous materials or hazardous wastes kept, used, stored, handled, treated,
generated in or about, or released or disposed of from the Demised Premises due
to the Lessee’s actions, business or use of the Demised Premises. The Lessee
specifically acknowledges that the Lessor is not aware of the hazardous
materials kept, used, stored, handled, treated, generated in or about, or
released or disposed, including in particular any hazardous waste generated by
the Lessee in the course of its business and that the Lessor is not in any way
involved in or responsible for the management, collection, treatment or disposal
of the hazardous waste generated. Further, any agreements or documentation to be
executed in relation to the disposal of the hazardous wastes generated by the
Lessee in the Demised Premises, including waste disposal manifests, shall be
executed by the Lessee only. There shall be no obligation on the Lessor to sign
or execute or be party to any such documents.

 

12.10.

The Lessor understands that the Lessee may request the Lessor to sign any
applications or documents for the purpose of enabling it to obtain licenses and
approvals whether required under Applicable Law or otherwise, in which case, the
Lessor shall cooperate with the Lessee to execute any documents and provide any
supporting documents / information, as may be necessary, at the cost and
expenses to be borne by the Lessee.

 

12.11.

Subject to any Force Majeure event, if the Lessee’s access to the Demised
Premises is obstructed or affected for any reasons attributable to the Lessor or
other occupants of the Project and not attributable to any breach on part of the
Lessee, the Lessor shall take immediate mitigating steps to clear such
obstructions.

 

12.12.

The Lessor shall at all times make out good, valid, clear and marketable title
to the Demised Premises and in the event of any litigation is initiated with
respect to title to the Schedule Land and only if it affects the use and
enjoyment of the Demised Premises, the Lessor shall promptly notify the Lessee
and take appropriate remedial action.

 

13.

ALTERATIONS AND REPAIRS

 

13.1.

The Lessor shall post the Handover Date and during the Lease Period, be
responsible for attending to and undertaking Major Repairs. The Lessor shall use
reasonable efforts to carry out the Major Repairs. All Major Repairs to be
performed under this Clause shall be carried out in a prompt, diligent and good
workmanlike manner. The Lessor shall use reasonable efforts to inspect the
damage immediately or within a period of 4 (four) Business Days or such mutually
agreed period, of the same being brought to the notice of the Lessor by the
Lessee in writing and the Parties shall mutually agree on the reasonable time
required to undertake and complete the Major Repairs. During the period of Major
Repairs, if the Lessee is unable to use the entire extent of the Demised
Premises, the obligation to pay the Base Rent, Open Area Rent and Maintenance
Charges, shall stand suspended until the Major Repairs are completed. Provided
that if the Lessee is prevented from using only a portion of the Demised
Premises, the suspension of the Base Rent, Open Area Rent and Maintenance
Charges shall be proportionate. For avoidance of doubt, the Lessee shall be
required to pay Improvement Rent and Utility Charges.

 

 

Page 26 of 128

 

 

--------------------------------------------------------------------------------

 

 

13.2.

If the Lessor fails to commence the Major Repairs under Clause 13.1 above,
within the period specified therein, the Lessee may cause the commencement of
such Major Repairs at the cost of the Lessor. The Lessor shall reimburse the
Lessee the entire cost of performing such Major Repairs within 15 (fifteen)
Business Days of receipt of an invoice for such costs having expended by the
Lessee. If the Lessor fails to reimburse the Lessee for such costs within the
above-mentioned period, the Lessee shall have the right to deduct such costs
from future Demised Premises Rent payable to the Lessor till the adjustment of
the entire cost.

 

13.3.

The Lessee shall not be entitled to carry out any structural alterations or
modifications to the Demised Premises except with the prior written approval on
the Lessor, which shall not be unreasonably withheld. It is clarified that the
Lessor may, at the time of its approval of any alteration or at any time prior
to the expiry of the lease, notify the Lessee that the Lessor requires that the
Lessee removes such alteration upon the expiration or earlier termination of the
Lease Deed in which event the Lessee shall remove the alteration without causing
any damage to the Demised Premises or the building systems and shall restore the
Demised Premises to its condition prior to the installation of the alteration,
reasonable wear and tear excepted.

 

13.4.

The Lessee shall however be at liberty to carry out interior works, fittings,
fixtures, installations and furnishing within the Demised Premises at its sole
discretion without causing any structural damage/alternation to the Building.

 

13.5.

The Lessor reserves the right to modify Common Areas at its own cost, provided
that such modifications do not, other than on a temporary basis, materially
adversely affect the Lessee's use of the Demised Premises or its access to the
Land, as well as the Lessee’s ability to transport wind turbine blades from the
Demised Premises to the exit of the Project.

 

13.6.

Notwithstanding anything to the contrary contained herein, in no event shall the
Lessee undertake any actions that affect any building systems serving areas
outside of the Demised Premises or affecting any other licensees/lessees at the
Project, the Building structure or the Common Areas.

 

13.7.

The Lessee shall, at all times comply with all rules and regulations, applicable
to all tenants at any time or from time to time, established by the Lessor
covering use of the Demised Premises and the Project.

 

14.

MAINTENANCE

 

14.1.

The Lessor will be responsible for maintenance, security, management for the
Common Areas and landscaping of the Project and the Lessor may appoint a
maintenance service provider to undertake the Maintenance Services, more fully
detailed in Schedule G hereunder. Simultaneously with the execution of the Lease
Deed, the Parties will execute a maintenance agreement in relation to the
provision of the Maintenance Services and payment of the Maintenance Charges.  

 

14.2.

The maintenance charges payable by the Lessee to the Lessor shall be calculated
on an open book basis and based on the square footage of the Leasable Area of
the Demised Premises as a percentage of the total square footage of built up
areas within the Project and is currently estimated to be Rs. 2 (Rupees Two) per
square foot of Leasable Area per month (“Maintenance Charges”). The Maintenance
Charges are required to be paid over and above the Rent and will be payable in
advance on monthly basis, along with the Rent as detailed in Clause 8. The
Maintenance Charges shall be payable from the Lease Commencement Date.

 

 

Page 27 of 128

 

 

--------------------------------------------------------------------------------

 

 

14.3.

On an annual basis the Lessor shall reconcile the actual amounts for the
provision of the Maintenance Services. In the event that the Maintenance Charges
are less than the actual maintenance charges, the Lessee shall be liable to pay
the differential amount along with the Maintenance Charges for the month
subsequent to the reconciliation of accounts. Conversely, in the event that the
payment made by the Lessee towards the Maintenance Charges exceeded the actual
maintenance charges arrived at on the basis of the audited accounts, the Lessor
shall adjust the same in subsequent month’s invoice till such time that the
entire excess amounts have been set off, unless otherwise agreed between the
Parties. The Lessor shall provide the Lessee a statement (along with supporting
documents) on an annual basis bearing out the actual amounts incurred by the
Lessor or the Maintenance Agency for the provision of the Maintenance Services.

 

14.4.

The routine maintenance of the Demised Premises shall be done by the Lessee at
its own cost. The maintenance charges relating to any and all equipment
installed by the Lessee at its own cost will be maintained by the Lessee at its
own cost, either directly or through its appointed agency, and will not form a
part of the Maintenance Charges.  Any warranty benefits for all equipment being
provided by Lessor for exclusive use of the Lessee including but not limited to
the AHUs shall be passed on to the Lessee by the Lessor. It is clarified that
the cost of replacement of any such capital equipment of the building are part
of capital expenses and will not be included in the Maintenance Charges or
otherwise recovered from the Lessee.

 

14.5.

The Lessor reserves the right to temporarily stop any Maintenance Services and
utilities when necessary (i) by reason of accident or emergency, or (ii) for
planned repairs, alterations or improvements, which are, in the judgment of the
Lessor, desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed.

 

14.6.

The Lessor shall have no responsibility or liability for failure to supply such
Maintenance Services and utilities during any period of interruption; provided
however, that the Lessor shall, except in a case of emergency, make a
commercially reasonable effort to give the Lessee 5 (five) days’ advance notice
of any planned stoppage of any such services for routine maintenance, repairs,
alterations or improvements.

 

14.7.

The Lessee acknowledges that the Lessor may suspend or delay the performance of
any Maintenance Services, if occasioned by reasons of Force Majeure, only after
giving notice of such suspension at the earliest possible opportunity.

 

14.8.

The Lessor shall maintain and repair the Common Areas of the Project (excluding
the Schedule Land), and keep them in good repair, reasonable wear and tear
excepted. It is clarified that any damage to any of the foregoing, solely
attributable to the Lessee or any of the Lessee’s agents, servants, employees,
invitees or contractors shall be repaired by the Lessor, and all costs incurred
by the Lessor in connection therewith shall be reimbursed by the Lessee within
10 (ten) days after demand thereof, along with invoices and proof of expenses
incurred by the Lessor.

 

15.

INFRASTRUCTURE AND OTHER AMENITIES

 

15.1.

The utilities provided to the Demised Premises (including but not limited to
water and electricity power supply) shall be as follows:

 

 

 

Page 28 of 128

 

 

--------------------------------------------------------------------------------

 

 

15.1.1.

Domestic Water Supply: From the centralized domestic water storage system, water
shall be transferred to the Lessee’s tapping point. The source for water shall
be either existing bore-well depending upon the availability or sourced through
water tankers supplies. Hydro-pneumatic pumping system shall be employed to
supply water to hand wash, health faucets, showers, kitchens, etc. For
maintenance purpose the control valves like ball valve, butter fly valves shall
be provided at entry of all group/individual toilets. Maximum envisaged quantity
is 63,000 Ltrs per day considering 2100 headcount @ 30 litre per person per day.

 

 

15.1.2.

Water Supply for Toilets: The treated water from STP (from common STP) shall be
supplied to all EWC/IWC and urinal plumbing fixtures through hydro-pneumatic
pumps.

 

 

15.1.3.

Sewage Treatment Plant: STP for the facility shall be provided with UF system.
The STP will contain underground RCC tanks to collect the raw sewage, processing
the sewage and to store the treated water. A separate plant shall be planned to
house the pumps, blowers, filters, etc. MBBR system shall be adopted to treat
the sewage. STP envisaged capacity is 60 KLD.

 

 

15.1.4.

HT Power Supply: The Lessor shall provide adequate space to accommodate RMG Gear
to set up 110 kV electrical sub-station within the Project. The Lessee shall
receive incoming electrical power supply from Tamil Nadu Generation and
Distribution Corporation (TANGEDCO) at 110 kV Outdoor RMG (with VCB type). From
the RMG, the power is distributed as per the defined electrical scheme. The
maximum estimated demand for phase-1 development is envisaged at 12,000 KVA.

 

In relation to the utilities specific to the Demised Premises, the Lessor shall
install separate meters at the Demised Premises, and the Lessee shall pay for
such utilities at actuals consumed at the Demised Premises based on the sub
meter readings, either to the Lessor, directly to the concerned Governmental
Authority or to the service provider, as applicable (hereinafter referred to as
the “Utility Charges”). Utilities for the Common Areas will be charged as part
of the Maintenance Charges. The Utility Charges shall not be a part of the Rent
and shall be payable by the Lessee. The Lessee acknowledges that the Utility
Charges are not fixed and shall vary each month depending upon, among other
things, consumption, usage and any change in the price of the diesel,
electricity unit charges, gas charges, occupancy of the Project etc. The Utility
Charges shall be payable from the Lease Commencement Date. The Lessee shall be
entitled to apply for and obtain in its own name connections for internet, fiber
broadband, DTH, telephone and any other connections as per its requirement at
its cost, without any objection from the Lessor and the Lessor shall sign
necessary documents, wherever required, for enabling the Lessee to obtain the
utility connections.

 

15.2.

The Lessor shall obtain and organize power load between 10 and 12 MVA to the
Demised Premises for Phase I of the Lessee’s project. The power shall be
connected to the transformer, along with necessary infrastructure for
transmission and provided with a separate meter for the Demised Premises. In the
event the Lessee requires additional power, the Lessee acknowledges that any
deposit to be paid to the utility company with respect to the power connection
for any additional power required by the Lessee at the Demised Premises shall be
the sole responsibility of the Lessee. On the expiry or termination of the
lease, the Lessee shall, at the Lessor’s option, either surrender the additional
power load obtained back to the Governmental Authority or transfer the
electricity meter in the Lessor’s name. In the event the Lessor decides to
retain the additional power, the Lessor shall reimburse the entire deposit paid
and expenses incurred by the Lessee in obtaining the additional power. It is
clarified that the Lessee shall also be liable to pay the deposit for obtaining
and organizing the initial power load to the Demised Premises for Phase I of the
Lessee’s project.

 

 

Page 29 of 128

 

 

--------------------------------------------------------------------------------

 

 

15.3.

The Lessee shall be entitled to employ any such security measures as required to
the Demised Premises, without the consent of the Lessor. The Lessee shall be
entitled at its option to regulate the entry of persons into the Demised
Premises and other areas within the Demised Premises and shall be entitled to
engage security personnel or install security systems to restrain people from
entering any part of the Demised Premises, in each case in its sole and absolute
discretion. The Lessor shall be responsible for providing security in the
Project, including at the main entrance and within the Common Areas, for which
the Lessee shall have no objection and control.

 

15.4.

The Lessee shall have naming rights on the Schedule Land and Building per the
Lessee’s sign standards and no additional charge to the Lessee, provided the
same are in line with Lessor’s signage policy. Any name / logo / signage along
with dimensions and type of signage shall be approved by the Lessor’s Architect
and as per local laws before installation and the entire cost for procurement,
installation and maintenance of the signage shall be borne by the Lessee.

 

16.

INSPECTION

 

The Lessor and the Lessor’s representatives may enter the Demised Premises at
any reasonable time with 24 (twenty four) hours’ notice (except in the case of
emergencies) for the purpose of effecting any repairs, inspecting the Demised
Premises or for any other business purposes, subject to complying with the
Lessee’s identification process and access control systems.

 

17.

TAXES

 

17.1.

All present and future municipal/property taxes in respect of the Project
including the Demised Premises shall be borne by the Lessor.

 

17.2.

The Lessee shall be required to pay GST or any other levies / duties of or
similar nature, with respect to the Demised Premises and / or the Rent and any
other charges that may be payable by the Lessee to the Lessor under this
Agreement and the Lease Deed. In addition to its liability to pay GST or any
other tax payable on the Rent or on the lease, if any tax is levied or assessed
directly against the Lessee in relation to the payment of Rent and Maintenance
Charges under this Agreement and the Lease Deed, then the lessee shall be
responsible for and shall pay the same at such times and in such manner as the
concerned Governmental Authority shall require.

 

17.3.

All payments to be made by the Lessee to the Lessor shall be subject to tax
deducted at source as the Income Tax Act, 1961.

 

18.

ASSIGNMENT AND SUBLETTING

 

18.1.

The Lessee shall be entitled to assign the lease or sub-lease or license all or
any portion of the Demised Premises to any of its Affiliates, with prior written
intimation to the Lessor. The Lessee shall not be entitled to sub-lease, assign
or license its leasehold rights to a third party, without the prior written
consent of the Lessor which consent may be withheld at the option of the Lessor
by providing reasons for the same. No lease or license shall be done for
commercial gain. Where the partners of the Lessee enter into any agreement with
a third party (which is not an Affiliate of the Lessee) to transfer their entire
partnership interest in the Lessee to such third party, the Lessee shall take
prior written consent from the Lessor, which consent shall not be unreasonably
withheld, conditioned, or delayed.

 

 

 

Page 30 of 128

 

 

--------------------------------------------------------------------------------

 

18.2.

In the event of any assignment, sub-lease or license in accordance with this
Clause 18, the lessee or license, as the case may be, shall be bound by the
covenants, terms and conditions of this Agreement and the Lease Deed and the
Lessee shall ensure and guarantee that its obligations/covenants contained
herein are performed by such assignee or lessee or licensee. The Lessee shall
continue to be fully and primarily responsible to comply with all the
obligations under this Agreement even after any lease or license in accordance
with the provisions of this Agreement.

 

18.3.

In the event of merger or amalgamation or demerger of the Lessee with its
Affiliates, the terms of this Agreement and the Lease Deed shall be binding on
the entity formed as a result of such merger or amalgamation or demerger,
approved by the jurisdictional court or tribunal, without requirement of
executing any further documents. In such event, the Lessee or the new entity
resulting from the amalgamation or merger or demerger shall submit a certified
copy of the order passed by the court or tribunal to the Lessor for its records.
If the Parties are required to enter into any further documents consequent upon
such order to continue the lease, if required under Applicable Law, the same
shall be at the cost of the Lessee.

 

19.

INSURANCE

 

19.1.

After the Lease Commencement Date, the Lessee will keep in force at its sole
expense as long as the Lease Deed remains in effect and during such other time
as the Lessee and the Lessee's employees, agents, invitees and others for whom
it is responsible at law use any portion of the Demised Premises, (a) Standard
Fire and Special Perils Policy covering all its equipment/ machinery and other
assets brought in by the Lessee onto the Demised Premises, (b) Commercial
General Liability Policy: to provide insurance coverage for bodily injury,
personal and advertising injury and products and completed operations liability,
and (c) appropriate annual maintenance contracts for all the equipment being
provided by the Lessor for exclusive use of the Lessee including but not limited
to the AHUs.

 

19.2.

The Lessee shall also obtain any insurance as may be required under Applicable
Law or as may be required to be obtained, at the request of the Lessor from time
to time.

 

19.3.

During the Lease Term, the Lessor will obtain and maintain in force (a) Standard
Fire and Special Perils Policy for the Demised Premises, Building, plant and
machinery and other utilities owned by the Lessor in the Project, and any other
insurance desired by the Lessor, all in amounts and with coverages determined by
the Lessor in its sole discretion. The Lessor shall keep such insurance updated
and provide the Lessee with the copy of the updated policies each year, prior to
the expiration of the then current coverage.

 

19.4.

On or prior to the Lease Commencement Date the Lessee shall provide to the
Lessor a copy of the Lessee’s insurance policy evidencing insurance coverage as
required by this Agreement. The Lessee shall keep such insurance updated and
provide the Lessor with the copy of the updated policies each year, prior to the
expiration of the then current coverage.

 

20.

INDEMNITY

 

20.1.

The Lessee hereby indemnifies and agrees to defend, save and hold the Lessor,
its directors, officers, employees, agents and representatives, harmless from
and against any and all claims, demands, actions, damages, liabilities, costs
and expenses, including reasonable attorney fees and expenses for (a) injury or
death to persons or damage to property occurring within or about the Demised
Premises, arising directly

 

 

Page 31 of 128

 

 

--------------------------------------------------------------------------------

 

or indirectly out of use or occupancy of the Demised Premises or Common Areas
(b) a breach or default by Lessee or its partners, officers, employees, agents
or representatives, in the performance of any of their obligations hereunder or
(c) breach of any of the representations and warranties of the Lessee as
contained in this Agreement or (d) any direct and actual loss or damage (not
being in the nature of any direct or indirect business loss or any direct or
indirect opportunity loss or any action in tort) suffered by the Lessor by
reason of any act or deed or omission of the Lessee which is contrary to the
terms hereof, unless caused solely by the willful misconduct or gross negligence
of the Lessor or (e) any environmental condition arising during the Lease Term
on the Demised Premises, which may have an adverse effect on the Project or
non-compliance with the Environmental Laws. Further, The Lessee shall indemnify
the Lessor from any and all costs and expenses incurred in connection with the
enforcement of this clause.

 

20.2.

The Lessor hereby indemnifies and agrees to defend, save and hold the Lessee,
its partners, designated partner nominees, officers, employees, agents and
representatives, harmless from and against any and all claims, demands, actions,
damages, liabilities, costs and expenses, including reasonable attorney fees and
expenses for (a) injury or death to persons within or about the Common Areas,
arising directly or indirectly out of a breach or default by Lessor or its
directors, officers, employees, agents or representatives, in the performance of
any of their obligations hereunder or (b) breach of any of the representations
and warranties of the Lessor as contained in this Agreement, unless caused by
the willful misconduct or negligence of the Lessee (c) any direct and actual
loss or damage (not being in the nature of any direct or indirect business loss
or any direct or indirect opportunity loss or any action in tort) suffered by
the Lessee by reason of any act or deed or omission of the Lessor which is
contrary to the terms hereof, unless caused solely by the willful misconduct or
gross negligence of the Lessee; and (d) any direct and actual (not being in the
nature of any direct or indirect business loss or any direct or indirect
opportunity loss or any action in tort) loss or damage caused to the Lessee on
account of any defect in title to the Schedule Land, non-compliance of the terms
of the Sanctioned Plan by the Lessor in relation to construction of the Building
as determined by any Governmental Authority and such order having attained
finality, breach or non-compliance with the Environmental Laws (and attributable
to the Lessor as determined by independent environmental consultants) or the
provision or utilities therein, which could not be reasonably ascertained by the
Lessee at the time of taking handover of the Demised Premises. Further, the
Lessor shall indemnify the Lessee from any and all costs and expenses incurred
in connection with the enforcement of this clause.

 

20.3.

The Lessor shall not be liable to the Lessee for, and the Lessee assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Demised Premises).  The Lessee further waives any and
all claims for injury to the Lessee's business or loss of income relating to any
such damage or destruction of personal property (including, without limitation,
any loss of records).  The Lessor shall not be liable for any damages arising
from any act, omission or neglect of the Lessee or any of the Lessee's agents,
servants, employees, invitees and contractors within the Project or of any other
third party.

 

20.4.

The indemnifying Party shall indemnify the indemnified Party from any and all
costs and expenses incurred in connection with the enforcement of this clause.

 

 

 

Page 32 of 128

 

 

--------------------------------------------------------------------------------

 

21.

SALE, MORTGAGE AND CHARGES

 

21.1.

The Lessor shall have the right to sell or assign the Demised Premises or any
portion thereof during the Lease Term with prior written intimation to the
Lessee and such prospective purchaser shall be bound by all the terms and
conditions of this Agreement and the Lease Deed, including but not limited to
renewal of the lease and obligation to refund the Security Deposit.
Subsequently, the lease shall be attorned in favour of the prospective
purchaser. Deed of attornment or such other document as may be required shall be
executed by the Parties confirming such attornment with the Lessor as the
confirming party thereto and thereafter the Lessor shall stand released of their
obligations under the Agreement. The Lessee shall not be liable to bear any cost
for such attornment. The Lessor and/or the new purchaser shall bear all costs
(including stamp duty and registration fee, if any) in relation to Deed of
attornment and/or incidental documents.

 

21.2.

The Lessor shall be entitled to seek rental discounting facility or create a
mortgage of the Project, the Demised Premises or any part thereof, and the
Lessee shall cooperate with the Lessor in connection thereto provided that such
mortgage shall not affect the rights of the Lessee to use and occupy the Demised
Premises during the Lease Term so long as the Lessee is not in default under
this Agreement and the Lease Deed. The Lessee shall do all acts, deeds as
required by the Lessor with respect to the same, as long as the same do not
affect the Lessee’s rights under this Agreement and the Lessee shall not have
obligation to the bank or financial institution, save and except the payment of
Rent to the designated account and any other reasonable request that the bank or
financial institution may require.

 

22.

LOCK IN AND TERMINATION

 

22.1.

Termination of this Agreement:

 

 

22.1.1.

Subject to Lessee Delay, the Lessee and Lessor may mutually discuss and agree to
terminate this Agreement in the event the Lessor fails to obtain the Sanctioned
Plan within 18 (eighteen) months from the date of execution of this Agreement or
fails or is unable to handover the Demised Premises in the Handover Condition
within 24 (twenty four) months from the date of execution of this Agreement or
such mutually extended Timelines.

 

 

22.1.2.

In addition to termination set out in Clause 22.1.1 above, the Lessee shall have
the option to terminate this Agreement for any of the following reasons, in
which case Lessee shall issue a notice of termination of 30 (thirty) days and
call upon the Lessor to complete the obligations and upon failure of the Lessor
to comply with the terms thereof, this Agreement shall stand terminated at the
expiry of 30 (thirty) days:

 

 

(i)

Any order (whether final or interim) passed by Governmental Authority which
affect the right of the Lessor to grant the Demised Premises on lease; or

 

 

(ii)

In the event of the Lessor failing to comply with the Applicable Laws for
development and construction of the Demised Premises, which is determined by any
Governmental Authority and which adversely impact the ability of the Lessee to
take handover of the Demised Premises or to use and occupy the same for its
operations; or

 

 

(iii)

In the event of the Lessor being ordered to be wound up by any court and/or
liquidator / insolvency resolution professional being appointed or the Lessor
being declared an insolvent, this Agreement shall stand terminated; or

 

 

(iv)

In the event any Governmental Authority acquires the Schedule Land or the
Demised Premises or it becomes impossible or unlawful for any reason to proceed
with the execution and registration of the Lease Deed.

 

 

 

Page 33 of 128

 

 

--------------------------------------------------------------------------------

 

In the event of termination as set out above, the Lessee will be entitled to
receive the portion of the Security Deposit paid under this Agreement within 7
days from the date thereof.

 

Except as specified in this Clause 22.1, the Lessee shall not be entitled to
terminate this Agreement before the Lease Commencement Date. Where this
Agreement is terminated before the Lease Commencement Date, the Lessee shall pay
the Rent for the Lock-in Period – which will be considered as damages payable by
the Lessee to the Lessor. The Lessee hereby acknowledges and agrees that such
damages paid by the Lessee to the Lessor are a genuine and reasonable
pre-estimate of the damages the Lessor shall suffer as a result of the Lessee’s
failure to comply with its obligations in the manner contemplated and are not a
penalty.

 

22.2.

Lock-in Period after execution of the Lease Deed:

 

After the execution of the Lease Deed the Lessee shall not be entitled to
terminate the lease during the Initial Term (“Lock-in Period”) except for breach
of the obligations under the Lease Deed by the Lessor (subject to any cure
period available to the Lessor under the Lease Deed) or occurrence of the Force
Majeure event which renders the Demised Premises unusable for the Permitted Use
even after 12 (twelve) months from the date of approvals to reenter and/or
reconstruct the Demised Premises, subject to the right of the Lessor to repair
and restore the damage to the Demised Premises. In the event of abandoning or
surrendering or terminating the lease prematurely during the Lock-in Period
either by the Lessee for reason other than the breach of the Lease Deed by the
Lessor or Force Majeure event (as stated above) or due to termination by the
Lessor due to the breach by the Lessee of any of the terms of the Lease Deed,
the Lessee shall be bound to pay to the Lessor the Rent (including the
escalation as per Clause 8.5 above) for the Demised Premises corresponding to
the unexpired portion of the Lock-in Period.

 

22.3.

Termination of the Lease Deed Post Lock-In-Period:

 

After the expiry of the Lock-in Period and during the Renewal Term, the lease
may be terminated by the Lessee by providing the Lessor with 6 (six) months
written advance notice (“Notice Period”) or upon payment of Rent, Maintenance
Charges and other charges as per the Lease Deed in lieu of the 6 (six) month
notice.

 

22.4.

Cure Rights and Cure Notices:

 

 

22.4.1.

In the event of a breach by the Lessee of any of the terms of this Agreement or
the Lease Deed, including non-payment of Rent for 3 (three) consecutive months
as provided in Clause 8.4 above, the Lessor will give a notice to the Lessee to
remedy the breach within 30 (thirty) days, and in the event of the Lessee not
remedying the breach within such notice period to the satisfaction of the
Lessor, the Lessor will be entitled to terminate the lease with immediate
effect. However, if the Lessee disputes the Lessor’s claim that the Lessee is in
default, the parties shall amicably settle the dispute in terms of Clause 27.2
of this Agreement failing which the matter shall be submitted to arbitration in
terms of Clause 27.3 of this Agreement and the Lessor may only terminate the
Lease Deed if the arbitrator rules in favour of the Lessor. The Parties shall
continue to be bound by the terms and conditions of the Agreement / Lease Deed
until the final outcome of the arbitration proceedings. Upon such termination,
the Lessor will be entitled to collect the Rent for the remaining portion of the
Lock-in Period and also be entitled to all direct damages incurred thereon,
including the cost of recovering the vacant and peaceful possession of

 

 

Page 34 of 128

 

 

--------------------------------------------------------------------------------

 

 

the Demised Premises. For avoidance of doubt, this will include the arrears of
Rent, if any, payable at the time of termination of the Lease Deed. This right
is apart from the Lessor’s right to specifically enforce the Lessee’s
obligations under this Agreement or the Lease Deed. Notwithstanding the
foregoing, if any breach or other failure by the Lessee to perform any of its
obligations under this Agreement / Lease Deed, results in an emergency situation
or adversely impacts any building systems including, without limitation, any
serving areas outside of the Demised Premises, any other lessees at the Project,
the Project structure or the Common Areas, the Lessor may, without waiting for
the Lessee’s 30 (thirty) day cure period to expire and without limiting any of
the Lessor’s other remedies, attempt to cure all or any part of the applicable
breach or other failure, in which case the Lessee shall be required to reimburse
the Lessor for all of its costs in connection therewith.

 

 

22.4.2.

In addition to the Lessee’s rights to self-perform pursuant to Clause 13.2, in
the event of a breach by the Lessor of the terms of the Lease Deed, the Lessee
will give notice to the Lessor to begin to remedying the breach within 30
(thirty) days and in the event of the Lessor not remedying the breach within a
commercially reasonable period, the lease shall stand terminated, even if it is
during the Lock-in Period and the Lessee shall not be liable to pay Rent for the
unexpired portion of the Lock-in Period. If the Lessor disputes the Lessee’s
claim that the Lessor is in default, the parties shall amicably settle the
dispute in terms of Clause 27.2 of this Agreement failing which the matter shall
be submitted to arbitration in terms of Clause 27.3 of this Agreement and the
Lessee may only terminate the Lease Deed if the arbitrator rules in favour of
the Lessee.

 

 

22.4.3.

It is clarified that a receipt by the Lessor of the Rent, the Maintenance
Charges, Utility Charges or other payment with knowledge of the breach of any
covenant hereof shall not be deemed a waiver of such breach, and no waiver by
the Lessor of any provision of this Agreement shall be deemed to have been made
unless expressed in writing and signed by the Lessor. To the greatest extent
permitted by law, the Lessee waives the service of notice of the Lessor's
intention to re-enter or re-take the Demised Premises, or to institute legal
proceedings to that end.  

 

23.

REINSTATEMENT

 

23.1.

Upon the expiration or earlier termination of the Initial Term or the Renewal
Term if any, the Lessee shall surrender the Demised Premises to the Lessor in
the same condition as received, free of hazardous materials brought upon, kept,
used, stored, handled, treated, generated in, or released or disposed of from,
the Demised Premises, and released of any hazardous materials clearances that
may be in effect at the time, broom clean, ordinary wear and tear excepted.

 

23.2.

The Lessee shall immediately return to the Lessor all keys and/or access cards
(if any provided) to the Project, or all or any portion of the Demised Premises
furnished to or otherwise procured by the Lessee. If any such access card or key
is lost, the Lessee shall pay to the Lessor, at the Lessor’s election, either
the cost of replacing such lost access card or key or the cost of reprogramming
the access security system in which such access card was used or changing the
lock or locks opened by such lost key. Any Lessee’s property, alterations and
property not so removed by the Lessee as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by the Lessor at
the Lessee’s expense, and the Lessee waives all claims against the Lessor for
any damages resulting from the Lessor’s retention and/or

 

 

Page 35 of 128

 

 

--------------------------------------------------------------------------------

 

disposition of such property. All obligations of the Lessee hereunder not fully
performed as of the termination of the Initial Term or the Renewal Term, if any,
shall survive the expiration or earlier termination of the Initial Term or the
Renewal Term, if any, including, without limitation, indemnity obligations,
payment obligations with respect to Rent and obligations concerning the
condition and repair of the Demised Premises.

 

23.3.

In the event the Lessee fails to vacate the Demised Premises on expiry or
earlier termination of the lease, the Lessee will be liable to pay compensation
equivalent to 200% (two hundred percent) of the Rent and the Maintenance Charges
for unauthorized use / possession of the Demised Premises. This right is without
prejudice to the right of the Lessor to evict the Lessee and to deal with the
Demised Premises. In such event of the Lessee failing to vacate the Demised
Premises on expiry or earlier termination of the lease, the Lessee shall be
responsible for all actual and direct damages suffered by the Lessor resulting
therefrom. Nothing in this Clause shall be construed to grant the Lessee any
right to use and/or occupy the Demised Premises after expiration or termination
of this Agreement and the Lease Deed.

 

24.

FORCE MAJEURE

 

24.1.

“Force Majeure” shall mean any event or circumstance or a combination of events
or circumstances, which satisfies any of the following conditions:

 

 

(a)

materially and adversely affects the performance of an obligation; or

 

(b)

is beyond the control of the affected Party and includes (without limitation),
the following events and/or circumstances:

 

i.

war, (whether declared or undeclared), invasion, armed conflict or act of
foreign enemy in each case involving or affecting India;

 

ii.

revolution, riot, insurrection or other civil commotion, act of terrorism or
sabotage;

 

iii.

strikes, industrial disputes and/or lockouts directly affecting the Demised
Premises, provided it is not a strike of the employees or contractors of the
Lessor for actions caused by the Lessor;

 

iv.

change in governmental policy or Applicable Laws directly affecting the Demised
Premises;

 

v.

acts of God or events beyond the reasonable control of the affected Party which
could not reasonably have been expected, including any effect of the natural
elements, including lightning, fire, earthquake, unprecedented rains, landslide,
subsidence, flood, storm, cyclone, epidemics or plagues or any other similar
effect; and

 

vi.

any judgment or order of any court of competent jurisdiction or statutory
authority in India made against the Parties in any proceedings to comply with
any Applicable Laws or on account of breach thereof (other than arising as a
result of a breach of the relevant Party’s obligations hereunder);

 

vii.

breach by any of the contractors engaged for the Lessor’s Work, of their
obligations under such contracts, for reasons which are not attributable to the
Lessor; and

 

 

Page 36 of 128

 

 

--------------------------------------------------------------------------------

 

 

viii.

delays in the issuance of any permits or approval of any kind required to be
obtained by Lessor in connection with the Lessor’s Work, for reasons not
attributable to the Lessor.

 

24.2.

If the performance by either Party of any of its obligations under this
Agreement or the Lease Deed is prevented, restricted or interfered with by
reason of Force Majeure, then such Party shall be excused from such performance
to the extent of such prevention, restriction or interference, provided that
such Party shall use reasonable efforts to avoid or remove such cause of
non-performance and shall continue performance hereunder whenever such causes
are removed.

 

24.3.

If, at any time during the Lease Term the Project or the Demised Premises are
damaged or destroyed by a Force Majeure event, the affected Party shall notify
the other Party within 5 (five) days after discovery of such occurrence. The
Lessor shall thereafter notify the Lessee within 15 (fifteen) days from the date
of the notification of the occurrence of a Force Majeure event as to the amount
of time the Lessor reasonably estimates it will take to restore the Project or
the Demised Premises.

 

24.4.

If, due to any Force Majeure event, the damage or destruction caused to the
Demised Premises continues beyond a period of aforesaid 15 (fifteen) days, there
being no default on the part of the Lessee, the Lessee shall not be required to
make payment of the Base Rent, Open Area Rent and Maintenance Charges or such
portion thereof from 7 (seven) days from the date of the occurrence of the Force
Majeure till the date that the Demised Premises is substantially restored to the
condition as delivered by the Lessor to the Lessee for its Permitted Use. During
the period of repair and restoration, if the Lessee is unable to use the entire
extent of the Demised Premises, the obligation to pay the Base Rent, Open Area
Rent and Maintenance Charges, shall stand suspended until the Demised Premises
is substantially restored as stated above. Provided that if the Lessee is
prevented from using only a portion of the Demised Premises actually affected by
the Force Majeure event, the suspension of the Base Rent, Open Area Rent and
Maintenance Charges shall be proportionate to the area affected. For avoidance
of doubt, it is clarified that any abatement of Rent under this Clause shall not
include the Rent, Maintenance Charges and other charges due and payable by the
Lessee till such date. Further, it is agreed that the Lessee shall be required
to pay Improvement Rent and Utility Charges. In addition to termination rights
under Clause 22 above (during the Lease Term), in the event the Lessee is not
able to make Permitted Use of the Demised Premises even 12 (twelve) months after
the date of approvals to reenter and/or reconstruct the Demised Premises, the
Lessee will be entitled to terminate the Lease Deed. It is clarified that if the
termination occurs under this Cause 24.4, during the Lock-in Period, the Lessee
shall not be liable to pay the Rent or any other charges or liquidated damages
for the unexpired portion of the Lock-in Period.

 

24.5.

The Lessor shall, upon any destruction caused to the Demised Premises due to the
occurrence of a Force Majeure event, promptly restore the Demised Premises,
subject to delays arising due to (i) insurance claims related investigations; or
(ii) any prohibition, either by the insurers or the appropriate Governmental
Authority, on entering and restoring the Demised Premises or (iii) for securing
license, clearance or other authorization of any kind required issued by any
Governmental Authority to enter into and restore the Demised Premises.

 

24.6.

The Party invoking the Force Majeure shall immediately notify the other party of
any Force Majeure event.

 

 

 

 

Page 37 of 128

 

 

--------------------------------------------------------------------------------

 

25.

HARD OPTION

 

25.1.

The Lessor shall reserve for the Lessee at no cost to the Lessee the Additional
Space identified and earmarked in the attached Master Plan for second plant
(“TPI Plant 2”). The Lessee shall have the right to exercise its option to take
on lease Additional Space to build Additional Building at any time before the
Handover Date to require the Lessor to develop the Additional Building and take
on lease the Additional Building and Additional Space.

 

25.2.

Additionally, Lessee shall have the right to extend the option period on the
Additional Space for an additional 12 (twelve) months from the Handover Date by
making a deposit equal to Rs 35,617,750/- (Rupees Three Crores Fifty Six Lakhs
Seventeen Thousand Seven Hundred Fifty) to the Lessor. If Lessee fails to
exercise the option on the Additional Space during this additional 12 (twelve)
month period the deposit shall be forfeited to the Lessor. If Lessee does
exercise their option for the Additional Space and Additional Building within
the additional 12 (twelve) month period, the Lessor will be required to develop
the Additional Building and Lessee shall take on lease the Additional Building
and Additional Space. Upon rent commencement of the Additional Space and
Additional Building, the Rs 35,617,750/- (Rupees Three Crores Fifty Six Lakhs
Seventeen Thousand Seven Hundred Fifty) deposit will be equally applied in first
forty-eight (48) equated monthly installments towards rent and the Lessee shall
pay to the Lessor the remaining portion of the rent after such adjustment.

 

25.3.

Within 7 (seven) days of the Lessee exercising the option, the Parties shall
execute a separate agreement to lease (“Additional Space Agreement”) in respect
of the Additional Space. The terms and conditions of lease of the Additional
Space shall be the same as applicable to the Demised Premises at the time of
execution of the Additional Space Agreement including the rent and Maintenance
Charges provided there is no deviation in the Warm Shell Specifications. The
rent for the improvements to be provided at the Additional Building will be
based on the value of the improvements provided in the Additional Space. The
lease for the Additional Space shall be co-extensive and co-terminus with the
lease for the Demised Premises.

 

26.

CONFIDENTIALITY

 

26.1.

The Parties agree to keep the terms and conditions of this Agreement and all
related documents confidential. Provided that nothing contained above shall
apply to any disclosure: (i) for the purpose of giving effect to the terms and
conditions of this Agreement or related documents, or (ii) in the course of the
exercise or observance by the Parties of their respective rights and obligations
under this Agreement or related documents, or (iii) pursuant to the requirements
of any Law, or (iv) pursuant to the legitimate request of any regulatory,
statutory or judicial authority; or (v) by the Parties to their respective legal
advisors or counsel, or (vi) any filing of this Agreement (or portion thereof)
with the United States Securities and Exchange Commission, or (vii) potential
lenders to the Lessor and/or the Lessee.

 

27.

GOVERNING LAW, JURISDICTION AND DISPUTE RESOLUTION

 

27.1.

The provisions of this Agreement shall, in all respects, be governed by, and
construed in accordance with the laws of India. Subject to Clauses 27.2 and 27.3
below, each Party agrees that the courts at Chennai shall have exclusive
supervisory jurisdiction in relation to this Agreement.

 

 

 

Page 38 of 128

 

 

--------------------------------------------------------------------------------

 

27.2.

If any dispute arises amongst Parties hereto during the subsistence of this
Agreement or thereafter, in connection with the validity, interpretation,
implementation or alleged material breach of any provision of this Agreement or
regarding a question, including the questions as to whether the termination of
this Agreement has been legitimate, the Parties shall endeavour to settle such
dispute amicably.

 

27.3.

In the case of failure by the Parties to resolve the dispute in the manner set
out above within 30 (thirty) days from the date when a dispute is notified by
one Party to the others, the dispute shall be referred to and finally resolved
by arbitration under the Singapore International Arbitration Centre (“SIAC”) in
accordance with the Arbitration Rules of the Singapore International Arbitration
Centre (“SIAC Rules”) for the time being in force, which rules are deemed to be
incorporated by reference in this clause. The Tribunal shall consist of one
arbitrator appointed in accordance with the SIAC Rules. The seat, or legal
place, of arbitration and venue of the arbitration shall be Mumbai, India. The
language to be used in the arbitration shall be English.

 

27.4.

The arbitral tribunal's award shall be substantiated in writing and the Parties
shall submit to the arbitral tribunal’s award which shall be enforceable in any
competent court of law.

 

28.

COSTS AND STAMP DUTY

 

28.1.

The cost of stamp duty and other incidental expenses in connection with this
Agreement and any amendment thereof shall be borne by Lessee. The cost of stamp
duty, registration charges and other incidental expenses in connection with
execution and registration of the Lease Deed and any amendments thereof shall be
borne by Lessee. The Lessor shall provide all assistance required by the Lessee
and endeavour to and facilitate the registration of the Lease Deed in whatever
manner possible. This Agreement and Lease Deed shall be executed in duplicate,
and the original Agreement and Lease Deed shall be with the Lessee and the
duplicate Agreement and Lease Deed shall be with the Lessor.

 

28.2.

Each Party shall bear its own legal and other costs with respect to this
Agreement and the Lease Deed.

 

29.

NOTICES

 

29.1.

Any notice and other communications provided for in this Agreement shall be in
writing and shall be first transmitted by facsimile transmission/ electronic
transmission, and then confirmed by postage, prepaid registered airmail or by
internationally recognised courier service, in the manner as elected by the
Party giving such notice to the following addresses:

 

 

(a)

In the case of notices to the Lessor:

 

Address

:

Unit No.7 & 8, First Floor, Pinnacle Building, International Tech Park, CSIR
Road, Taramani Chennai 600113

Attention

:

Mr Aloke Bhuniya, Chief Executive Officer

Telephone

:

022 62212400

Email

:

legal@ascendas-firstspace.com

 

 

 

Page 39 of 128

 

 

--------------------------------------------------------------------------------

 

 

(b)

In the case of notices to the Lessee:

 

Address

:

C/o TPI Composites, Inc. 8501 N. Scottsdale Road, Suite 100 Scottsdale, AZ USA
85253

 

Attention

:

General Counsel and Chief Financial Officer

Telephone

:

(480) 305-8910

Email:

 

Attention:

Telephone:

Email:

 

sfishbach@tpicomposites.com

 

Chief Financial Officer

(480) 305-8922

bsiwek@tpicomposites.com

 

 

Copy of the notice shall be marked to:

 

Khaitan & Co LLP

Simal, 7/1, Ulsoor Road, Bangalore 560 042, Karnataka, India.

Attn: Rashmi Deshpande

Email: rashmi.deshpande@khaitanco.com

 

CBRE

Attn: Christian Perez Giese

Email: christian.perezgiese@cbre.com

 

29.2.

All notices shall be deemed to have been validly given on (i) the business date
immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission, or (ii) the business day after the date
of sending, if transmitted by courier or registered post.

 

29.3.

The Parties may, from time to time, change their address or representative for
receipt of notices provided for in this Agreement by giving to the other Party
not less than 30 (thirty) days prior written notice.

 

30.

MISCELLANEOUS

 

30.1.

Limitation of Liability: Any reference to any losses, damage, claims,
compensation, indemnity etc., to be payable by one Party to the other Party,
shall not include any incidental, consequential, penal, exemplary or like
damages, or any direct or indirect loss of profits or any claim for loss of
opportunity or any action in tort even if advised of the possibility of such
claims.

 

30.2.

Reservation of Rights: No forbearance, indulgence, relaxation or inaction by any
Party at any time to require performance of any of the provisions of this
Agreement shall in any way affect, diminish or prejudice the right of that Party
to require performance of that provision.  Any waiver or acquiescence by any
Party of any breach of any of the provisions of this Agreement shall not be
construed as a waiver or acquiescence of any right under or arising out of this
Agreement or of the subsequent breach, or acquiescence to or recognition of
rights other than as expressly stipulated in this Agreement.

 

30.3.

Severability: The Parties agree that the covenants, obligations and restrictions
in this Agreement are reasonable in all circumstances.  If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under any present or
future law, (i) such provision shall be fully severable; (ii) this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof;

 

 

Page 40 of 128

 

 

--------------------------------------------------------------------------------

 

(iii) the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by the illegal, invalid, or unenforceable
provision or by its severance here from; and (iv) in lieu of such illegal,
invalid, or unenforceable provision, there shall be added a legal valid and
enforceable provision as similar in terms and effect to such illegal, invalid or
unenforceable provision as may be possible.

 

30.4.

Amendments: No modification or amendment to this Agreement and no waiver of any
of the terms or conditions hereto shall be valid or binding unless made in
writing and duly executed by the Parties.

 

30.5.

Entirety: This Agreement constitutes the entire agreement between the Parties
with respect to the subject matter hereof to the exclusion of all other
understandings and assurances, either written or oral between the Parties
including the LOI. The Recitals, Schedules and Annexures shall be deemed to form
a part of the body of the Agreement and shall be binding and enforceable.

 

30.6.

Specific Performance: In the event that a Party commits a default of the terms
of this Agreement then, the non-defaulting Parties shall be entitled to such
remedies, including remedies by way of damages and/or specific performance, as
may be permitted under Applicable Laws, in addition to its rights and remedies
under this Agreement.

 

30.7.

Anti-Corruption:

 

 

30.7.1.

The Parties agree and confirm that, in connection with the proposed transaction
contemplated by this Agreement, the Parties will comply with all Anti-Corruption
Laws and not otherwise take any steps that would subject the Parties, its
Affiliates or any of their respective representatives to any civil or criminal
penalties or loss of benefits. Each of the Lessor and the Lessee represents and
warrants that neither the Party nor any director, partner or officer associated
with or acting on behalf of the Party has used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic Government Official or employee from corporate funds; or violated or
is in violation of any provision of the Anti-Corruption Laws.

 

 

30.7.2.

The Parties will not:

 

 

(a)

pay, promise to pay or authorize the payment of any money or anything of value
(including, without limitation, any gifts, entertainment or travel), directly or
indirectly, to any person for the purpose of or where there is a reasonable
likelihood of (i) inducing such person to perform improperly, or fail to
perform, his or her function, (ii) securing an improper advantage, or (iii)
inducing such person to use his or her influence to affect or influence any act
or decision. The Parties acknowledge that the prohibitions in this Clause
include any situation in which the person making the payment knows, believes or
is aware of a reasonable likelihood that the person receiving the payment will
pass the payment through, in whole or in part, to any person for any of the
foregoing prohibited purposes.

 

 

(b)

retain any Government Official, or any person whose immediate family member is a
Government Official, in an official or unofficial capacity, to perform any
service for the Parties or their respective Affiliates in relation to the
transaction contemplated in this Agreement; and

 

 

 

Page 41 of 128

 

 

--------------------------------------------------------------------------------

 

 

(c)

pay or commit to pay anything of value directly to or indirectly for the benefit
of (including, without limitation, in cases in which there is a reasonable
likelihood that the person receiving the payment will pass the payment through
to) any Government Official.

 

 

30.7.3.

The Parties further agree and confirm that to the best of their respective
knowledge neither the Parties nor any of its’s officers, employees or persons
associated with it:

 

 

(a)

has been convicted of any offence involving the Anti-corruption Laws;

 

 

(b)

is the subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body regarding any offence or alleged
offence under the Anti-corruption Laws; or

 

 

(c)

has been or is listed by any government agency as being debarred, suspended,
proposed for suspension or debarment, or otherwise ineligible for participation
in government procurement programs or other government contracts.

 

 

30.7.4.

The Parties will promptly notify the other Party if, at any time during the term
of this Agreement, the Parties breach any portion of this Clause or the Parties
would not be able to repeat the confirmations made in this Clause at the
relevant time.

 

30.8.

Anti-Money Laundering Laws: Each of the Lessor and the Lessee represent that
their respective operations is and has been conducted at all times in compliance
with Anti-Money Laundering Laws and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Lessee with respect to Anti-Money Laundering Laws is pending and no such
actions, suits or proceedings are threatened or contemplated.

 

30.9.

Whistle Blowing:

 

 

(a)

Lessor believes in the conduct of the affairs of its constituents in a fair and
transparent manner by adopting highest standards of professionalism, honesty,
integrity and ethical behaviour. Anyone aggrieved or coming to know of an
alleged act that constitutes an improper or unethical activity or conduct by any
of our employees can report the same for further investigation and inquiry using
the following whistleblowing channels:

 

Mr. Ammaiappan J.

Head-Legal, Ascendas Singbridge Pte. Ltd.

ammaiappan.j@ascendas-singbridge.com

 

 

(b)

All reports received in this whistleblowing channel will be received and will be
handled confidentially, to the extent permitted by law and consistent with
Lessor’s requirements to investigate and address the reported conduct.

 

 

(c)

However, upon investigation, if a complaint is found to be frivolous or made
with unsubstantiated allegations, the complainant and/or its associate companies
/ firms may be banned by Lessor or its affiliates for a limited period of time
at the discretion of Lessor.

 

 

 

Page 42 of 128

 

 

--------------------------------------------------------------------------------

 

30.10.

Relationship between Parties: Nothing contained in this Agreement shall be
deemed or construed by the Parties or by any third part or court to create a
relationship of principal and agent or employer and employee or of partnership
or of joint venture or of any association between the Lessor and the Lessee,
save and except that of landlord and tenant.

 

30.11.

Time: The Parties agree that time is of the essence in the performance of the
Parties’ respective obligations. If any time period specified herein is extended
in writing by the Parties, such extended time shall also be of the essence;

 

30.12.

Survival: The provisions of Clauses, 1 (Definitions and Interpretations), 20
(Indemnity), 26 (Confidentiality), 27 (Governing Law, Jurisdiction and Dispute
Resolution), 29 (Notices) and 30 (Miscellaneous) and any other provision
intended to survive to give effect to the provisions of this Agreement shall
survive the expiry or termination of this Agreement.

 

 

 

 

[The remainder of the page is intentionally left blank for the signature page to
follow]

 




 

 

Page 43 of 128

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement to Lease as of the
date first written above

 

 

SIGNED and DELIVERED for and on behalf of the LESSOR

 

 

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

/s/ Navin Kumar

 

Authorised Signatory

 

Name: Mr Navin Kumar

 

Designation: Authorised Signatory

 

 

 


AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

 

/s/ Navin Kumar

 

Authorised Signatory

Name: Mr Navin Kumar

 

Designation: Authorised Signatory

 

 

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

/s/ Navin Kumar

 

 

Authorised Signatory

 

Name: Mr Navin Kumar

 

Designation: Authorised Signatory

 




 

 

Page 44 of 128

 

 

--------------------------------------------------------------------------------

 

SIGNED and DELIVERED for and on behalf of the CONFIRMING PARTIES

 

AARUSH LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

 

/s/ Navin Kumar

 

 

Authorised Signatory

Name: Mr Navin Kumar

Designation: Authorised Signatory

 

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

 

/s/ Navin Kumar

 

 

Authorised Signatory

Name: Mr Navin Kumar

Designation: Authorised Signatory

 

 




 

 

Page 45 of 128

 

 

--------------------------------------------------------------------------------

 

SIGNED and DELIVERED for and on behalf of the LESSEE

 

PROSPECT ONE MANUFACTURING LLP

 

/s/ Bhupesh Chhajer

Authorised Signatory

Name: Mr Bhupesh Chhajer

Designation: Authorised Signatory

 

 




 

 

Page 46 of 128

 

 

--------------------------------------------------------------------------------

 

 

WITNESSES

 

In the presence of:

 

 

 

 

Name:

 

Address:

 

 

In the presence of:

 

 

 

 

Name:

 

Address:

 

 

 

 




 

 

Page 47 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A – DESCRIPTION OF THE SCHEDULE LAND

 

All that piece and parcel of the vacant land totally measuring approximately 41
acres (as per the Field Measurement Book), as shown in the plan and shaded in
blue color in Annexure 2 (Sketch of Schedule Land), situated at comprised in
Survey Nos 232/2A1, 2A2(part), 234/1, 2, 3(full), 4 to 11 (part), 12 to
17(full), 235/1 to 11(full), 236/1&2(full), 237/1(full), 239/1&2(full), 240/1A,
1B, 1C & 1D(full) of Mettupalayam Village, Sriperumbudur Taluk, Kancheepuram
District and lands bearing Survey Nos  270/4&5(part), 7&8(full), 271/2A, 2B &
2C(part), 272/1A, 1B, 1C, 1D, 1E & 2(full), 273/4(full), 275/1 to 4(full),
276(full), 277/1&2(full), 278/1 to 3(full), 279/1(full) situated at Echoor
Village, Sriperumbudur Taluk, Kancheepuram District, Chennai, Tamil Nadu, India.
The Schedule Land is bounded as follows:

 

North by

Aarush Logistics Park Land

 

South by

Echoor – Mettupalayam Village Road

 

East by

Aarush Logistics Park-15m Spine Road

 

West by

Neighbor’s Land

 

 

 

 

 

 




 

 

Page 48 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B – DESCRIPTION OF THE BUILDING

 

1.1 Factory Block

 

Usage : Industrial

 

Areas: This building contains

1)    5 Bays (Finishing Bay 1 + Molding Bay 1 + Molding Bay 2 + Molding Bay 3 +
Finishing Bay 2 + Production Passage)

 

2)    Raw Material Warehouse, Glass Cutting, Buffer Stock, Tool Crib and Others,
DOB, Locker Area (M&F), Lobby, Back Office with rest room arrangements,
Passenger Lift Core 1 No

 

3)    Mezzanine – Dining & Wash Area, Office & QA Lab

 

Building Parameters

 

Type

Multi-Span

 

Width (m)

200m Centerline to Centerline of Steel Column

 

Length (m)

295m Centerline to Centerline of Steel Column

 

Clear Height (m) – Eave

13.0m

 

Width Module (m)

5 @ 40m centerline of Steel Column

 

Roof Slope

4Deg. Subject to final design

 

Bay Spacing (m)

10m

 

Mezzanine

35m x 80m (load carrying capacity – 500 kg/sqm)

 

Gable end expansion

Provision to Expand on West Side towards Maneuvering Area

 

Block Masonry Wall Height

(Periphery)

3.6m (all around)

 

Fire Separation Wall

Full Height Wall between Production Block and Mezzanine Block

@35m from East to West

 

Flooring

5T/Sqm  non FM2 flooring on Production & FM2 standard on Raw Material
warehouse  – Min, 200mm thickness, hardener & polishing

 

Crane Loads

20MT crane – Max 24 Nos distribution across all 5 bays

 

Finished Floor Height (FFL)

750mm above internal road level

 

Crane Hook Clear Height

10m from FFL

 

AHU Provisions

For molding bays AHU’s are positioned @ the ridge level – 500 kg/sqm on platform
locations and walkway for accessing AHU rooms

Access Ladder & Good Lift Provision for accessing roof

Design Loads: As per FM recommendation

 

Design Live Load (kN/m2) on roof

1.0 (20 Psf) – as per FM recommendation

 

Design Live Load (kN/m2) on frame

1.0 (20 Psf) – as per FM recommendation

 

Wind Speed (mph)

55 m/sec (123 mph) – as per FM recommendation

 

Roof & Wall Insulation

FM Approved Insulation Material

 

Earthquake Zone

Zone 3

 

Additional Collateral Load (kN/m2)

0.15KN/Sqm for purlin

0.35KN/Sqm for rafter

 



 

 

Page 49 of 128

 

 

--------------------------------------------------------------------------------

 

1.2 Utility Block

1)   Type of Structure: RCC Framed Structure (as per IS code)

2)    Building Height: 5m clear Electrical Room (( G + 1) & Vacuum Pump Room –
Double Height, 10m clear height

3)   Other Utility Buildings 5m clear, single story

1.3 Haz-Mat Room

1)   Type of Structure : RCC Framed Structure (as per IS code)

2)   Building Height – 7.5m clear

1.4 Security Block

1)   Type of Structure RCC Framed Structure (as per IS code)

2)   Building Height – 4.5m clear

1.5 Waste Storage Room

1)   Asphalting with Chain Link Fence & Gate Arrangement




 

 

Page 50 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE C – TIMELINES SCHEDULE

 

 

Project Timelines

 

Sr.No

Particulars

End Date

1

ATL & Deposit

02-02-2019

2

Approval for Design & Detailed Engineering

24-01-2019

3

Approvals

24-05-2019

4

Tender Process & Award of Contract

01-06-2019

5

Infra, Building, Utilities Construction

 

 

-Infra Development

31-12-2019

 

-Blade Shop

15-01-2020

 

-Utility Buildings

31-12-2019

 

-Blade Storage Area

15-01-2020

 

-Open Areas

15-03-2020

6

-Handing Over – Ref Schedule – F

15-01-2020

7

-Substantial Completion

15-03-2020

 




 

 

Page 51 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE D – WARM SHELL SPECIFICATIONS

 

Production Block

A

General

 

1

Clear Height @ Eaves

13.0m

2

Frame Type - PEB

Rigid Frame – multi span – Bay Width – 40m c/c

3

Gable Type - PEB

Single

4

Gutters & Downspouts

0.5mm TCT silicon modified polyester colour coated galvalume sheet of minimum
0.5mm thick 275 gsm galvanized sheet

5

Roofing Material

Metal Panels - 0.55mm thick - standing seam – non FM stanard

6

 

Profiled, TCT plain single skin galvalume : colour bare galvalume

7

Roof Slope

As per design

8

Wall Panel

Metal Panels - 0.50mm thick non FM

9

 

Profiled, pre-coated steel wall panels, trapezoidal type, colored profile sheet

10

Roof & Wall Light Panels

On roof : None

On wall : as per design  

11

Roof Insulation

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm – FM Approved Material

12

Wall Insulation

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm – FM Approve Material

13

Docking Type

Internal docking

14

Canopy Depth

5.0m wide

15

Canopy Height - Top of Apron

5.5m (or) as per final design

16

Canopy Slope

as per design

17

Mezzanine Structure For Office

5.0m clear height from FFL (as per TPI requirement) with services

18

Mezzanine Load For Office Use

500 Kg / Sqm ( Metal Deck Sheeting with concrete finish - average 150mm
thickness)

19

Roof Access Ladder

Considered

B

PEB DESIGN PARAMETERS

 

 

Design Code

IS

 

Live Load

0.75KN/sqm

 

Mezzanine floor load

5.0 KN/sqm

 

Collateral load on rafter

0.35 KN/sqm

 

Collateral load on purlin

0.15 KN/sqm

 

Basic wind load

50m / sec

 

Seismic Zone

III

 

Importance Factor & Response reduction factor

1 & 4

 

Crane loads on structure & foundation

For 20T crane design

 

Building Floor Height

750mm from internal road level , Varying from 0.00 to 750mm matching with
internal road level

 

Type of Flooring

VDF with jointed screed concrete (Spec : 375mm non plasticity soil fill + 200mm
WMM + HDPE 300 micron vapour barrier sheet + 200mm thick M25 grade concrete with
steel bars or steel fibres + Floor Dry Shake Hardener 4 to 5 Kg  / Sqm)

 

Slab Load

5 ton per sqm UDL

 

Flatness of Floor

Spec to follow : Polished floor

 

Slab Sealer / Hardener

MM80 / FOSROC / SIKA / BASF

 

Floor Joint Sealant

Construction / Contraction / Isolation / Expansion Joints as per Industrial
Flooring Standards.

 

 

Page 52 of 128

 

 

--------------------------------------------------------------------------------

 

 

Anti-Termite Treatment

Considered

 

Cable Trenches on flooring

Considered & locations to be finalized – Tentative – 1820 Rmt

C

Perimeter Wall & Inner Walls

 

 

Perimeter Hard Wall

Hard Wall

 

Perimeter Hard Wall Height

3.6m

 

Perimeter Hard Wall Material

200mm thick Solid block wall, plastered on both sides and painted

D

Doors & Windows

 

 

Rolling Shutters- plant & maneuvering area

7.32m x 7.32m - 4 Nos

 

Rolling shutter Width (Other Areas)

4.0m

 

Drive-In Doors

Sliding doors

 

Fire Escape Doors

2 Hrs fire rated Hot Pressed Metal Door with standard accessories - minimum size
- 0.9m x  2.1m and compliant with codes

E

Dock Equipment

 

 

Dock Pit- Nos

5

 

Dock guards/bumpers

Considered of Gandhi Automation / Maini or similar make

F

Paint & Finishes

 

 

Steel, Flashings, Doors and Frames

Finish with a grey white (Ral 9002) painting will be added to the indoor side.

 

Exterior Wall For Office Entrance

Exterior grade emulsion paint.

 

Interior Building Painting For Toilet Block

One coat of primer plus 2 coats of emulsion.

 

Finish to primary members for steel building structural members

Surface preparation plus one coat of primer plus one coat of enamel paint.

 

Lightning arrestor

As per statuary requirement

G

Paint, Finishes & Improvements

 

 

Toilet Cubicle ( Male / Female)

Design as per NBC ( local code)

 

 

- Vitrified Tiles as per architect design

 

 

- Standard UPVC pipes for water / waste water lines

 

 

- Standard sanitary fixtures (Jaguar / Parryware / Hindware)

 

Office Elevation- Treatment

16.0m wide

 

Total Nos. of Office Entries

1

 

Elevation Treatment

ACP & Glazing as per design

H

Open Areas

 

 

Manoeuvre Area- Access to production areas

RCC, as per design.

 

Hard paved blade storage area

Hard Paved, as per design.

I

Common Areas

 

 

Fencing & Gates

1.8m heigh barbed wire fencing with intermittent pipe support

 

Gate House

RCC Building as per design

 

Roads, circulation areas

Asphalt road as per design

 

Storm Water Drainage Network

RCC storm water drainage system as per slope

 

STP

Common STP

 

Domestic water supply

Water supply from bore well supply

 

Fire water supply

Common Fire Water Tank – FM Compliance




 

 

Page 53 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE E – LESSEE IMPROVEMENTS

 

Lessee Improvements

A

PEB Parameters

 

1

Design Code

FM

 

Live Load

1.0 KN/sqm

 

Basic wind load

55m / sec

 

Crane girders & brackets

To Carry a load of 20T of 24 cranes across all 5 bays

 

Roof Insulation (FM Approved)

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm

 

Wall Insulation (FM Approved)

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm

 

Lift Core

Civil works connected with this work

B

Fire Fighting System

 

 

Fire Hydrant System, Sprinkler System, Smoke Detectors, Fire Alarm, Etc.,

Basic Design code : National Building Code (NBC) -2016 – PART IV & for sprinkler
demand - FM3-26 & FM8-9

 

Fire Fighting System

FM Global

C

Electrical System

 

 

10.5MVA to 12 MVA Power

Incoming & distribution, infrastructure & approvals

 

Electrical System, including lighting in production, storage & office, open
storage areas and distribution for utilities

As per design complete with sub main distribution boards and its components i.e.
breakers, fuses etc.

 

DG Set

As per requirement

 

UPS System – 800 KVA

As per requirement

 

Power Connection

Development & Liasoning

D

HVAC System

 

 

Air conditioning system

As per design. Includes all operation areas hazardous storage, waste storage,
paint kitchen, WC areas, and HVAC room (as per space list)

 

Additional HVAC support for Paint Booths

As per design of Paint booth supplier

 

AHU Provisions

For molding bays AHU’s are positioned @ the ridge level – 500 kg/sqm on platform
locations and walkway for accessing AHU rooms

Access Ladder & Good Lift Provision for accessing roof

E

CCTV & Security System

As per design

 

Office Interior

 

 

Office interior, including partition, floor, walls etc.

Office interiors. HVAC for office included in A.11, excluding office
furniture’s.

G

Additional Buildings

 

 

Hazardous Store – 525 sq mt

RCC Building as per design

 

Waste storage area – 975 sq mt

Asphalt floor Surface with MS Fence along periphery for an height of 1.8m, as
per statuary requirements

 

Utility Block- 2540 sq mt

RCC Building  as per design

H

Others

 

 

Joineries / Light Fixtures / Other Equipment’s  

Additional Rolling Shutters, Trenches, Fire Wall, Dock Levellers, Lighting of
600 & 800 Lux

 




 

 

Page 54 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE F – HANDOVER CONDITION

 

1)

Date of Handing Over: 15th January, 2020

2)

Permanent power for facility however MB1 and FB1 infra complete with
sub-distribution to site panels shall be fully ready (up and running), subject
to TPI application submission on or before 01.03.2019 along with initial
deposit.

3)

MB1 & FB1 Structural column bracket and gantry girder to be ready by 15-09-2019
to commence rail work and other ancillary works to have crane operational by
15-12-2019.

4)

Vacuum Pipework and Automation (MB1 and MB2) vacuum pumps rooms shall be ready
to install pumps before and pump electrical panels 4.Compressed air pipework for
all machinery, dust collection areas, compressors themselves - up and running,
to achieve this milestone the subject utility block shall be partly made ready
by AFS on or before 30.09.2019.

5)

MB1 & MB2 Full trenches to be made ready by on or before 15.11.2019

6)

Roof Closure and 3 sides closure (full)

7)

Lighting fixtures functional at MB1-FB1

8)

Floor concrete and trenches

9)

Sprinkler pipeline tested only.

10)

A temporary office space for at least 80 people and lunch space for 200 people

11)

Glass kitting at least infra for 2 machines (eastman glass cutting machines) and
jib cranes. (including ups cabling, power and pressurized air to each machine) –
Full Functional condition

12)

Partial completion of HVAC system for production areas, glass cutting and
warehouse and Haz-Mat storage).

13)

Utility Building – 100% completion

14)

TPI-3rd Party schedule dated 24th January, 2019 (which is attached hereto)
deadlines to be aligned

15)

AFS to support and work along with TPI team for installing 1st mold by 1st
January, 2020

 




 

 

Page 55 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE G – DESCRIPTION OF THE MAINTENANCE SERVICES

 

COMMON AREA MAINTENANCE SCOPE

 

Aarush Logistics Park Private Limited, is responsible for maintenance and upkeep
of common area and maintenance of all items built as common park infrastructure
and the charges for the same is classified as ‘CAM Charges’. CAM Charges shall
include among other things the following:

 

1.

Costs incurred towards maintenance of all common areas including but not limited
to:

 

 

a.

Boundary Wall, Security Rooms, Security Gates, Boom Barriers and other security
systems

 

b.

Roads, Pavements and Road Furniture

 

c.

Common Parking

 

d.

Lawns and Landscape

 

e.

Fire Tank & Fire System will be maintained in compliance with FM standards

 

f.

Water Distribution System

 

g.

Sewage Treatment Plant (STP) System

 

h.

Electrical Systems- Park Infrastructure

 

i.

Street Lighting

 

j.

Common Telecom and Telecommunication System

 

k.

Drainage System

 

l.

Common Restrooms

 

m.

Advertising and Signage for the Park

 

n.

CCTV

 

o.

Solid Waste Disposal

 

2.

Costs incurred towards operations and upkeep of the common areas, operation of
plant and machinery required for the park including but not limited to:

 

 

a.

Security systems including guards and other systems deployed for the same

 

b.

Electricity and consumables for operation of Street Lights, STP Systems, Water
Systems, Fire Systems, Solar Systems,

 

c.

Landscaping

 

d.

General cleanliness and upkeep

 

 




 

 

Page 56 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE H – RENTAL SCHEDULE

 

FOR BASE RENT

Lease Term

(from Rent

Commencement

Date)

Leasable Area

of the

Building

Base Rent

Per Square Feet Per

Month

(In INR)

Base Rent

Per Month

(In INR)

GST* @ 18%

(In INR)

Total Base

Rent Per

Month (In INR)

Escalation

Rate

Year 1

7 ,76,280.00

21.30

1,65,34,764.00

29,76,257.52

1,95,11,021.52

NIL

Year 2

7 ,76,280.00

22.26

1,72,78,828.38

31,10,189.11

2,03,89,017.49

4.50%

Year 3

7 ,76,280.00

23.26

1,80,56,375.66

32,50,147.62

2,13,06,523.28

4.50%

Year 4

7 ,76,280.00

24.31

1,88,68,912.56

33,96,404.26

2,22,65,316.82

4.50%

Year 5

7 ,76,280.00

25.40

1,97,18,013.63

35,49,242.45

2,32,67,256.08

4.50%

Year 6

7 ,76,280.00

26.54

2,06,05,324.24

37,08,958.36

2,43,14,282.60

4.50%

Year 7

7 ,76,280.00

27.74

2,15,32,563.83

38,75,861.49

2,54,08,425.32

4.50%

Year 8

7 ,76,280.00

28.99

2,25,01,529.20

40,50,275.26

2,65,51,804.46

4.50%

Year 9

7 ,76,280.00

30.29

2,35,14,098.02

42,32,537.64

2,77,46,635.66

4.50%

Year 10

7 ,76,280.00

31.65

2,45,72,232.43

44,23,001.84

2,89,95,234.27

4.50%

 

 

 

Page 57 of 128

 

 

--------------------------------------------------------------------------------

 

 

FOR OPEN AREA RENT

Leasable Area

of the Open

Area

Open Area

Rent Per

Square

Feet Per

Month

(In INR)

Open Area Rent Per

Month

(In INR)

GST @ 18% (In

INR)

Total Open

Area Rent Per Month

(In

INR)

Escalation

Rate

7,75,095.00

7.30

56,58,193.50

10,18,474.83

66,76,668.33

Nil

7,75,095.00

7.63

59,12,812.21

10,64,306.20

69,77,118.40

4.50%

7,75,095.00

7.97

61,78,888.76

11,12,199.98

72,91,088.73

4.50%

7,75,095.00

8.33

64,56,938.75

11,62,248.98

76,19,187.73

4.50%

7,75,095.00

8.71

67,47,500.99

12,14,550.18

79,62,051.17

4.50%

7,75,095.00

9.10

70,51,138.54

12,69,204.94

83,20,343.48

4.50%

7,75,095.00

9.51

73,68,439.77

13,26,319.16

86,94,758.93

4.50%

7,75,095.00

9.93

77,00,019.56

13,86,003.52

90,86,023.08

4.50%

7,75,095.00

10.38

80,46,520.44

14,48,373.68

94,94,894.12

4.50%

7,75,095.00

10.85

84,08,613.86

15,13,550.50

99,22,164.36

4.50%

 

 

 




 

 

Page 58 of 128

 

 

--------------------------------------------------------------------------------

 

 

FOR IMPROVEMENT RENT ESTIMATED

Leasable Area

of the Open

Area

Open Area

Rent Per

Square

Feet Per

Month

(In INR)

Open Area

Rent Per

Month (In

INR)

GST @

18% (In

INR)

Total Open

Area Rent

Per Month

(In INR)

Escalation

Rate

7,76,280.00

19.70

1,52,92,716.00

27,52,688.88

1,80,45,404.88

Nil

7,76,280.00

20.59

1,59,80,888.22

28,76,559.88

1,88,57,448.10

4.50%

7,76,280.00

21.51

1,67,00,028.19

30,06,005.07

1,97,06,033.26

4.50%

7,76,280.00

22.48

1,74,51,529.46

31,41,275.30

2,05,92,804.76

4.50%

7,76,280.00

23.49

1,82,36,848.28

32,82,632.69

2,15,19,480.98

4.50%

7,76,280.00

24.55

1,90,57,506.46

34,30,351.16

2,24,87,857.62

4.50%

7,76,280.00

25.65

1,99,15,094.25

35,84,716.96

2,34,99,811.21

4.50%

7,76,280.00

26.81

2,08,11,273.49

37,46,029.23

2,45,57,302.72

4.50%

7,76,280.00

28.02

2,17,47,780.80

39,14,600.54

2,56,62,381.34

4.50%

7,76,280.00

29.28

2,27,26,430.93

40,90,757.57

2,68,17,188.50

4.50%

 




 

 

Page 59 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I – ADDITIONAL SPACE

 

[Attached separately]

 

 




 

 

Page 60 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 1 – MASTER PLAN OF THE PROJECT

 

[Attached separately]

 

 

 

 




 

 

Page 61 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 2 – SKETCH OF THE SCHEDULE LAND

 

[Attached separately]

 

 

 

 




 

 

Page 62 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 3 – DETERMINATION OF BUILT UP AREA AND LEASABLE AREA

 

[gwwqm2hfns1p000001.jpg]




 

 

Page 63 of 128

 

 

--------------------------------------------------------------------------------

 

ANNEXURE 4 – FINAL DRAWINGS

 

[gwwqm2hfns1p000002.jpg]

[gwwqm2hfns1p000003.jpg]

[gwwqm2hfns1p000004.jpg]

[gwwqm2hfns1p000005.jpg]

[gwwqm2hfns1p000006.jpg]

 




 

 

Page 64 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 5 – SKETCH OF OPEN AREA

 

[Attached separately]

 

 

 




 

 

Page 65 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 6 – AGREED FORM OF LEASE DEED

 

[to be stamped appropriately and registered]

 

 

LEASE DEED

 

 

BY

 

 

7.

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 1)

 

8.

AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 2)

 

9.

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED (AS LESSOR 3)

 

 

ALONG WITH

 

 

10.

AARUSH LOGISTICS PARKS PRIVATE LIMITED (AS CONFIRMING PARTY)

 

11.

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED (AS CONFIRMING PARTY)

 

 

IN FAVOUR OF

 

PROSPECT ONE MANUFACTURING LLP

 

 

 

 

 

 

 

 

Privileged & Confidential

 




 

 

Page 66 of 128

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

 

DEFINITIONS AND INTERPRETATIONS:

 

70

2.

 

GRANT OF LEASE

 

75

3.

 

HANDOVER OF THE DEMISED PREMISES

 

75

4.

 

TERM AND RENEWAL

 

76

5.

 

RENT FOR THE DEMISED PREMISES

 

77

6.

 

LESSEE IMPROVEMENTS AND IMPROVEMENT RENT

 

78

7.

 

SECURITY DEPOSIT

 

79

8.

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

81

9.

 

USE OF THE DEMISED PREMISES

 

84

10.

 

ALTERATIONS AND REPAIRS

 

86

11.

 

MAINTENANCE

 

87

12.

 

INFRASTRUCTURE AND OTHER AMENITIES

 

88

13.

 

INSPECTION

 

90

14.

 

TAXES

 

90

15.

 

ASSIGNMENT AND SUBLETTING

 

90

16.

 

INSURANCE

 

91

17.

 

INDEMNITY

 

91

18.

 

SALE, MORTGAGE AND CHARGES

 

93

19.

 

LOCK IN AND TERMINATION

 

93

20.

 

REINSTATEMENT

 

94

21.

 

FORCE MAJEURE

 

95

22.

 

ANTI-CORRUPTION LAWS & ANTI-MONEY LAUNDERING LAWS

 

97

23.

 

GOVERNING LAW, JURISDICTION AND DISPUTE RESOLUTION

 

98

24.

 

COSTS AND STAMP DUTY

 

99

25.

 

NOTICES

 

99

26.

 

MISCELLANEOUS

 

41

SCHEDULE A – DESCRIPTION OF THE SCHEDULE LAND

 

100

SCHEDULE B – DESCRIPTION OF THE BUILDING

 

105

SCHEDULE C - WARM SHELL SPECIFICATIONS

 

106

SCHEDULE D – LESSEE IMPROVEMENTS

 

110

SCHEDULE E – HANDOVER CONDITION

 

111

SCHEDULE F – DESCRIPTION OF THE MAINTENANCE SERVICES

 

112

SCHEDULE G – RENTAL SCHEDULE

 

113

ANNEXURE 1 – MASTER PLAN OF THE PROJECT

 

114

ANNEXURE 2 – SKETCH OF THE SCHEDULE LAND

 

115

ANNEXURE 3 – SKETCH OF OPEN AREA

 

116

ANNEXURE 4 – LOCATION OF STORAGE AREA

 

117

ANNEXURE 5 – LIST OF APPROVALS

 

118

 




 

 

Page 67 of 128

 

 

--------------------------------------------------------------------------------

 

LEASE DEED

 

This LEASE DEED (“Lease Deed”) is made and executed at Chennai on [●].

 

BY

 

6.

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114953, PAN No AAPCA1642J, represented by
it’s authorized signatory [●], vide Board Resolution dated [●] (hereinafter
referred to as the “Lessor No 1” which expression shall, unless repugnant to the
meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE FIRST PART;

 

7.

AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114902, PAN No AAPCA1734K, represented by
it’s authorized signatory [●], vide Board Resolution dated [●] (hereinafter
referred to as the “Lessor No 2” which expression shall, unless repugnant to the
meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE SECOND PART;

 

8.

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70200TN2017PTC114901, PAN No AAPCA1733Q, represented by
it’s authorized signatory [●], vide Board Resolution dated [●] (hereinafter
referred to as the “Lessor No 3” which expression shall, unless repugnant to the
meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE THIRD PART;

 

Each of the Lessor No 1, Lessor No 2 and Lessor No 3 are hereinafter, wherever
the context so necessitates or admits, collectively referred to as the “Lessor”.

 

ALONG WITH

 

9.

AARUSH LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under the
Companies Act, 2013, and having its registered office at Unit No.7 & 8, First
Floor, Pinnacle Building, International Tech  Park, CSIR Road, Taramani Chennai
600113, CIN No U70100TN2016PTC113056, PAN No AAPCA0725Q, represented by it’s
authorized signatory [●], vide Board Resolution dated [●] (hereinafter referred
to as the “Confirming Party No 1” which expression shall, unless repugnant to
the meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE FOURTH PART;

 

10.

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED, a company incorporated under
the Companies Act, 2013, and having its registered office at Unit No.7 & 8,
First Floor, Pinnacle Building, International Tech Park, CSIR Road, Taramani
Chennai 600113, CIN No U70109TN2017PTC114899, PAN No AAPCA1735J , represented by
it’s authorized signatory [●], vide Board Resolution dated [●] (hereinafter
referred to as the “Confirming Party No 2” which expression shall, unless
repugnant to the meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE FIFTH PART;

 

Each of the Confirming Party No 1 and Confirming Party No 2are hereinafter,
wherever the context so necessitates or admits, collectively referred to as the
“Confirming Parties”.

 

 

Page 68 of 128

 

 

--------------------------------------------------------------------------------

 

AND

 

PROSPECT ONE MANUFACTURING LLP, a limited liability partnership incorporated
under the provisions of the Limited Liability Partnership Act, 2008 and having
its registered office at 156/1, Shop No 16. SMR Sartaz Plaza, Jupiter Colony,
Sikh Road, Secunderbad, Hyderabad, Telangana 560 009, LLPIN AAN-4797, PAN
AAWFP7794C, represented by its designated partner, vide resolution passed by its
partner TPI Holdings Switzerland GmbH dated 30 January 2019 (hereinafter
referred to as the “Lessee” which expression shall, unless repugnant to the
meaning or context thereof, be deemed to mean and include its
successors-in-interest and permitted assigns), OF THE SIXTH PART;

 

(Each of the Lessors and the Lessee are hereinafter collectively referred to as
the “Parties” and individually as a “Party”.)

 

(Each of the Lessors, confirming parties and the Lessee are hereinafter
collectively referred to as the “Parties” and individually as a “Party”.)

 

WHEREAS:

 

I.

The Lessor and the Confirming Parties are the absolute owners of land totally
measuring about 124.5 acres in Sriperumbudur Taluk, Kancheepuram District,
Chennai, Tamil Nadu, India (hereinafter referred to as the “Project Land”) and
are in the process of developing upon the Project Land an industrial and
logistics park which will comprise of manufacturing facilities and warehouses
along with related services and amenities, known as "Aarush Logistics Park"
(“Project”). The preliminary Master Plan of the Project is attached as Annexure
1.

 

J.

The Lessee is engaged in the business of manufacturing machineries and
equipment, engineering and storage of composite wind blades and other composite
structures as well as the manufacturing of tooling used for manufacturing of
composite wind blades and other composite structures and activities incidental
to the foregoing (“Permitted Use”) and evinced interest to take on lease a
built-to-suit manufacturing facility comprising buildings and storage area for
its Permitted Use. The Lessor has represented that the Schedule Land is
permitted to be used for development of industrial buildings.

 

K.

The Lessor, Confirming Parties and the Lessee had entered into an Agreement to
Lease dated 4 February 2019 (“Agreement”) wherein the Lessor had agreed to
construct and develop a built to suit facility for the Lessee on a portion of
the Project Land measuring approximately 41 acres comprised in Survey Nos
232/2A1, 2A2(part), 234/1, 2, 3(full), 4 to 11 (part), 12 to 17(full), 235/1 to
11(full), 236/1&2(full), 237/1(full), 239/1&2(full), 240/1A, 1B, 1C & 1D(full)
of Mettupalayam Village, Sriperumbudur Taluk, Kancheepuram District and lands
bearing Survey Nos  270/4&5(part), 7&8(full), 271/2A, 2B & 2C(part), 272/1A, 1B,
1C, 1D, 1E & 2(full), 273/4(full), 275/1 to 4(full), 276(full), 277/1&2(full),
278/1 to 3(full), 279/1(full)  situated at Echoor Village, Sriperumbudur Taluk,
Kancheepuram District, Chennai, Tamil Nadu, India (hereinafter referred to as
the “Schedule Land” as more fully detailed in Schedule A and attached hereto as
Annexure 2).

 

L.

Pursuant to the terms of the Agreement, the Lessor has obtained all the
necessary Approvals (as defined hereinafter) which are more fully set out in
Annexure 5 for development of the Schedule Land by constructing thereon the
buildings, as per the mutually agreed terms.

 

 

 

Page 69 of 128

 

 

--------------------------------------------------------------------------------

 

M.

Accordingly, as part of the Project and as per the terms of the Agreement, the
Lessor has developed and constructed for the Lessee on the Scheduled Land a
building admeasuring about 7,76,280 square feet of total Built Up Area
(hereinafter referred to as the “Building” and more fully described in Item 1 of
Schedule B) and open area admeasuring about 7,75,095 square feet (hereinafter
referred to as the “Open Area” and identified in blue colour in the sketch
attached as Annexure 3), the Schedule B and the Open Area shall be collectively
referred to as "Demised Premises".

 

N.

The Lessor has provided all documents of title in relation to the Schedule Land
and the Demised Premises to the Lessee, including all Approvals for the
construction and development of the Buildings, and the Lessee has satisfied
itself as to the title of the Lessor.

 

O.

Pursuant to the compliance of the terms and conditions of the Agreement by both
the Parties, the Lessor hereby grants on lease to the Lessee the Demised
Premises and the Lessee hereby takes on lease the Demised Premises, for the
Permitted Use and the Parties are executing this Lease Deed to reduce the terms
and conditions agreed in respect of the lease of the Demised Premises in favour
of the Lessee, to writing.  

 

NOW THIS LEASE DEED WITNESSETH AND IT IS HEREBY AGREED BY AND BETWEEN THE
PARTIES HERETO AS FOLLOWS:

 

1.

DEFINITIONS AND INTERPRETATIONS:

 

1.3.

DEFINITIONS

 

Unless the context herein otherwise provides and apart from the terms which may
be defined elsewhere in this Lease Deed, the following terms shall have the
meanings ascribed to them hereto:

 

(ggg)

"Agreement” shall have the meaning ascribed to the term in Recital D;

 

(hhh)

“Affiliates” shall mean with respect to any Party, any other Person, which,
directly or indirectly, Controls, is Controlled by, or is under common Control
with such Party, such control being exercised by the controlling entity through
its ability to direct the management and policies of the controlled entity
through ownership of voting shares of the controlled entity, any group company,
holding or subsidiary company, any transferee companies which have resulted from
a merger;

 

(iii)

“Anti-Corruption Laws” shall mean (i) the U S Foreign Corrupt Practices Act,
(ii) the U K Bribery Act 2010, (iii) the OECD Anti-Bribery Convention, (iv) the
(Indian) Prevention of Corruption Act, 1988 and (iv) any other Applicable Laws
(as defined hereinafter) dealing with improper or illegal payment, gifts or
gratuities or commercial or governmental bribery;

 

(jjj)

“Approvals” shall mean all necessary statutory approvals, consents and
permissions obtained by the Lessor for constructing and enabling occupancy of
the Building as set out in Annexure 5;

 

(kkk)

“Applicable Laws” shall mean any laws, statutes, rules, regulations, directives,
bye laws, codes of conduct, mandatory guidelines which have legal effect,
judgments, awards, decrees, writs, orders or requirements of any Governmental
Authority and other binding actions or requirements of any government;
department, agency or instrument of any government; regulatory authority, any
court or arbitral tribunal in India for the time being in force;

 

 

Page 70 of 128

 

 

--------------------------------------------------------------------------------

 

 

(lll)

"Anti-Money Laundering Laws" means Prevention of Money Laundering Act, 2002 and
as amended from time to time and includes all applicable financial recordkeeping
and reporting requirements and any related rules, regulations or guidelines,
which in each case are issued, administered or enforced by any Governmental
Authority having jurisdiction over the Parties, or to which the Parties are
subject.

 

(mmm)

“Base Rent” shall have the meaning ascribed to the term in Clause 8.1(a);

 

(nnn)

“Building” shall have the meaning ascribed to the term in Recital E;

 

(ooo)

“Built Up Area” shall mean the total built up area of the Building and other
structures developed on the Schedule Land admeasuring [●] square feet and
detailed in Schedule B;

 

(ppp)

“Business Days” shall mean a day other than Sunday on which scheduled commercial
banks are open for normal banking business in Mumbai, Hyderabad and Chennai,
India;

 

(qqq)

“Common Areas” shall mean those portions of the Project not intended to be
leased to or used exclusively by any tenant or occupant, including pedestrian
passageways, infrastructure, sewage treatment plant, effluent treatment plan,
generators, sidewalks, ramps, landscaped areas, planted areas and the grounds of
the Project and other areas used in common by occupants of the Project;

 

(rrr)

“Completion Certificate” shall mean the certificate issued by the Lessor’s
Architect, certifying Substantial Completion of the Building in accordance with
the Sanctioned Plan.

 

(sss)

“Control” (together with its correlative meanings, “Controlled by”,
“Controlling” or "under common Control with") in relation to an entity (only for
the purposes of the definition of the “Affiliate”), means (i) the possession,
directly or indirectly, of more than 50 (fifty) percent of the voting rights of
the Affiliate, and/or (ii) the possession, directly or indirectly and either by
contract or otherwise, of the power to direct or cause the direction of the
management, affairs or policies of the Affiliate, and/or (iii) controlling,
directly or indirectly, the majority of the composition of the board of
directors of the Affiliate;

 

(ttt)

“Demised Premises” shall have the meaning ascribed to the term in Recital E of
this Lease Deed;

 

(uuu)

“Encumbrance” shall mean, (i) a security interest of whatsoever kind or nature
including any mortgage, charge (whether fixed or floating), pledge, lien
(including negative lien), hypothecation, assignment, deed of trust, title
retention, or other encumbrance of any kind securing, or conferring any priority
of payment in respect of, any obligation of any Person including without
limitation, any right granted by a transaction which, in legal terms, is not the
granting of security but which has an economic or financial effect similar to
the granting of security under Applicable Laws, (ii) any interest, option, right
of first offer, or refusal or transfer restriction in favour of any person, and
(iii) any adverse claim as to title, possession, access or use affecting the
rights of the Lessee to take on lease the Demised Premises and/or use and occupy
the Demised Premises by the Lessee;

 

 

 

Page 71 of 128

 

 

--------------------------------------------------------------------------------

 

(vvv)

“Environmental Laws” shall mean and include Environment (Protection) Act, 1986,
Water (Prevention and Control of Pollution) Act, 1974, Air (Prevention and
Control of Pollution) Act, 1981 and any other applicable laws, and the rules,
notifications etc. made thereunder and their amendments made from time to time;

 

(www)

“Final Drawings” shall mean the final designs, plans and specifications which
detail the Lessor’s Work, which Final Drawings are attached to the Agreement;

 

(xxx)

“Force Majeure” shall have the meaning ascribed to the term in Clause 24.1;

 

(yyy)

“Governmental Authority” shall mean the Government of India or of any state or
Union Territory in India, or any department thereof, any semi-governmental or
judicial or quasi-judicial person in India or any person/authority (whether
autonomous or not) who is charged with the administration of an Indian law;

 

(zzz)

“Government Official” shall mean an officer, employee or representative of any
government entity, Governmental Authority, agency, instrumentality, political
party or multilateral agency;

 

(aaaa)

“GST” shall mean the Goods and Services Tax applicable in India;

 

(bbbb)

“Handover Condition” shall mean the portion of the Lessor’s Work which has been
completed in the Demised Premises, as on the Handover Date, to enable the Lessee
to commence its fit outs, as detailed in Schedule E;

 

(cccc)

“Handover Date” shall mean [●];

 

(dddd)

“Initial Term” shall have the meaning ascribed to the term in Clause 7.1;

 

(eeee)

“Leasable Area” shall mean the total built up area of the Building and other
structures developed on the Schedule Land for the Lessee, for which Rent will be
payable by the Lessee, and as detailed in Schedule B;

 

(ffff)

“Lease Commencement Date” shall mean [●] (ie the Handover Date);

 

(gggg)

“Lease Deed” shall mean this lease deed along with the schedules and annexures
attached hereto and any amendments hereto;

 

(hhhh)

“Lease Term” shall mean the Initial Term and the Renewal Term, where applicable;

 

(iiii)

“Lessee Delay” shall have the meaning ascribed to it in the Agreement.

 

(jjjj)

“Lessee Improvements” shall mean all improvements to the Demised Premises that
have been or shall be carried out by the Lessor, at the request of the Lessee,
as shown on the Final Drawings and detailed in Schedule D and in accordance with
the provisions detailed in Clause 3 below;

 

(kkkk)

“Lessor’s Architect” shall mean the architect appointed by the Lessor for the
development of the Schedule Land and the Building constructed thereon;

 

(llll)

“Lessor’s Work” shall mean the completion of the Warm Shell Specifications and
the Lessee Improvements at the Demised Premises, at the Lessor’s cost, as per
the Sanctioned Plan and Final Drawings, respectively in accordance with the
provisions detailed in Clause 3 below;

 

 

 

Page 72 of 128

 

 

--------------------------------------------------------------------------------

 

(mmmm)

“Lock in Period” shall have the meaning ascribed to the term in Clause 19.1;

 

(nnnn)

“Maintenance Charges” shall have the meaning ascribed to the term in Clause
14.2;

 

(oooo)

“Maintenance Services” shall mean the maintenance services to be provided by the
Lessor to the Common Areas of the Project as more fully detailed in Schedule F
hereunder;

 

(pppp)

“Minor Variations” shall mean any modifications reasonably required: (i) to
comply with all applicable legal requirements and/or to obtain or to comply with
any required permit, if applicable, issued by the relevant Governmental
Authority; (ii) to comply with any request by Lessee for change/modifications to
Lessor’s Work provided such request has been accepted by the Lessor; (iii) to
comport with good design, engineering, and construction practices that are not
material; or (iv) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Lessor’s Work with prior
written intimation to the Lessee;  

 

(qqqq)

“Major Repairs” shall mean and include any structural repairs to the Warm Shell
Specifications, including but not limited to the interior and exterior part of
the structure of the Demised Premises, leakage or seepage and replacement of all
articles and equipment after the normal useful life has expired or when they
cease to function as expected, roof space, exterior walls, load bearing walls,
support beams, foundation, columns, parking facilities, exterior doors and
windows, plumbing lines;

 

(rrrr)

“Open Areas” shall mean the open portion of the Schedule Land admeasuring
approximately 7,75,095 square feet, identified in blue colour in the sketch
attached hereto as Annexure 3;  

 

(ssss)

“Open Area Rent” shall have the meaning ascribed to the term in Clause 8.1(b);

 

(tttt)

“Permitted Use” shall have the meaning ascribed to the term in Recital B;

 

(uuuu)

“Person” means an individual, a limited liability company, joint venture, a
corporation, a partnership, an association, a trust, a division or operating
group of any of the foregoing or other entity or organization.

 

(vvvv)

“Project” shall have the meaning ascribed to the term in Recital A and the
preliminary master plan of the Project is attached hereto as Annexure 1;

 

(wwww)

“Project Land” shall have the meaning ascribed to the term in Recital A;

 

(xxxx)

“Renewal Term” shall have the meaning ascribed to the term in Clause 4.2;

 

(yyyy)

“Rent” shall have a collective reference to the Base Rent, Open Area Rent and
Improvement Rent;

 

(zzzz)

“Rent Commencement Date” shall mean the 61st day from the Handover Date or the
date of the Lessor providing Completion Certificate, whichever is later;

 

(aaaaa)

“Sanctioned Plan” shall mean the plan of the Building in conformity with the
Final Drawings, and sanctioned by the concerned Governmental Authority on [●],
bearing No [●], in terms of which the Lessor has undertaken construction and
development of the Building (including any amendments and modifications thereof
sanctioned by the concerned Governmental Authority);

 

 

 

Page 73 of 128

 

 

--------------------------------------------------------------------------------

 

(bbbbb)

“Security Deposit” shall have the meaning ascribed to the term in Clause 10.1;

 

(ccccc)

“Schedule Land” shall have the meaning ascribed to the term in Recital C;

 

(ddddd)

“Substantial Completion" shall mean the date on which the Lessor shall
substantially complete or cause to be substantially completed the Lessor’s Work
in a good and workmanlike manner, certified by the Lessor’s Architect subject,
in each case, to Minor Variations and normal "punch list" items of a
non-material nature that do not interfere with the use and occupation of the
Demised Premises and the term “Substantially Complete” shall be construed
accordingly;  

 

(eeeee)

“Target Completion Date” shall mean the date that is 60 (sixty) days from the
Handover Date;

 

(fffff)

“Utility Charges” shall have the meaning ascribed to the term in Clause 0; and

 

(ggggg)

“Warm Shell Specification” shall mean the minimum specifications provided by the
Lessor to the Schedule Land and Building as more fully detailed in Schedule C.

 

1.4.

INTERPRETATION

 

(b)

Unless the context otherwise requires in this Lease Deed:

 

 

(ix)

words importing persons or parties shall include firms and corporations and any
organisations having legal capacity;

 

 

(x)

words importing the singular include the plural and vice versa where the context
so requires;

 

 

(xi)

reference to any Applicable Law shall include such Applicable Law as from time
to time enacted, amended, supplemented or re-enacted;

 

 

(xii)

reference to any gender includes a reference to all other genders;

 

 

(xiii)

reference to the words "include" or "including" shall be construed without
limitation;

 

 

(xiv)

reference to this Lease Deed, the Agreement or any other agreement, deed or
other instrument or document shall be construed as a reference to this Lease
Deed, the Agreement or such other agreement, deed or other instrument or
document as the same may from time to time be validly amended, varied,
supplemented or novated;

 

 

(xv)

the provisions of this Lease Deed shall be read and interpreted in conjunction
with the schedules and annexures hereto and the schedules and annexures hereto
shall be a part and parcel of this Lease Deed; and

 

 

(xvi)

the headings and titles in this Lease Deed are indicative only and shall not be
deemed part thereof or be taken into consideration in the interpretation or
construction hereof.

 

 

 

Page 74 of 128

 

 

--------------------------------------------------------------------------------

 

2.

GRANT OF LEASE

 

2.4

In consideration of the Rent, the Security Deposit and other charges to be paid
by the Lessee to the Lessor as set out in this Lease Deed and the Lessee
agreeing to comply with the covenants and conditions set out herein, the Lessor
hereby grants by way of lease to the Lessee and the Lessee, based on the
representations and warranties of the Lessor as set forth in this Lease Deed,
hereby takes on lease from the Lessor the Demised Premises, together with all
easements, including the uninterrupted licence to enter upon and use the
underlying land of the Demised Premises for the Permitted Use, access to and
enjoyment of all Common Areas, all designated facilities and amenities in the
Project, on and with effect from the Lease Commencement Date for the Lease Term,
subject to the terms and conditions of this Lease Deed.

 

2.5

The Demised Premises shall have access to the public road through the internal
roads formed in the Project.

 

3.

HANDOVER OF THE DEMISED PREMISES

 

3.1.

As on the Lease Commencement Date, the Lessor has handed over the Demised
Premises to the Lessee in the Handover Condition. The Parties agree that the
Lessor shall provide the Warm Shell Specifications and the Lessee Improvements
to the Demised Premises as per the Final Drawings and the Sanctioned Plan as
detailed in the Agreement and this Lease Deed, in the manner and within the time
as agreed. Other than Lessor’s Work, the Lessor shall not have any obligation
whatsoever with respect to the finishing of the Demised Premises for the
Lessee’s use and occupancy.

 

3.2.

Subject to there being no delay attributable to Force Majeure or Lessee Delays,
the Lessor shall use reasonable efforts to Substantially Complete the Lessor’s
Work at the Demised Premises on or before the Target Completion Date. Upon
Substantial Completion of Lessor's Work, the Lessor shall require the Lessor’s
Architect and the contractors to execute and deliver, for the benefit of the
Lessee and the Lessor, a certificate of Substantial Completion. The obligation
of the Lessee to pay Rent shall commence from the Rent Commencement Date.

 

3.3.

On the date of the Lessor’s Architect confirming that the Lessor’s Work at the
Demised Premises has been Substantially Complete, the Lessor and Lessee will
jointly inspect the Demised Premises and agree on a list of snag items that are
still required to be completed at the Demised Premises. The Lessor shall
thereafter, within a period of 60 (sixty) days from the date of such written
list, complete the snag items at the Demised Premises and the completion of such
snag items will be certified by the Lessor’s Architect.

 

3.4.

If the Lessor is unable to achieve Substantial Completion of the Lessor’s Work
on the Target Completion Date, due to a Force Majeure event or a Lessee Delay,
the Lessee agrees that the Target Completion Date shall be pushed forward by
such number of days of the Force Majeure event or Lessee Delay.

 

3.5.

After the Lease Commencement Date, the Lessor shall provide to the Lessee and
the Lessee's contractors the rights, amenities and facilities required by the
Lessee during the Lessee's fit-out and furnishing work period with respect to
the Demised Premises. The Lessee shall ensure that the Lessor will not be
required to redo any completed portion of the Handover Condition as a result of
the Lessee’s commencement / carrying out of its fit-outs and shall ensure that
it does not prejudice the Lessor from achieving Substantial Completion at the
Demised Premises.

 

 

 

Page 75 of 128

 

 

--------------------------------------------------------------------------------

 

3.6.

The Lessee may, at its discretion, on the Lease Commencement Date, start
installation of the fit outs, fixtures and equipment that are to be carried
out/installed by the Lessee at the Building. The Lessee’s fit out works will be
coordinated with the Lessor’s Architect and the contractors, and the Lessee
shall be required to comply with the Agreement and this Lease Deed and all other
reasonable restrictions and conditions the Lessor may impose.

 

3.7.

Neither the Lessee nor any Lessee’s representatives, agents, officers,
employees, contractors, etc. shall interfere with the performance of the
Lessor’s Work, nor with any inspections or issuance of final approvals by
applicable Governmental Authority, and upon any such interference, the Lessor
shall have the right to exclude Lessee and any Lessee’s representatives, agents,
contractors, etc. from the Demised Premises and the Project until Substantial
Completion of the Lessor’s Work.

 

3.8.

The Lessee shall be entitled to receive the benefit of all construction
warranties and manufacturer's equipment warranties relating to equipment with
respect to the Lessor’s Work. The Lessor shall promptly undertake and complete,
or cause to be completed, all punch list items.

 

4.

TERM AND RENEWAL

 

4.1.

The lease in respect of the Demised Premises shall commence on the Lease
Commencement Date and shall be in force for a period of 10 (ten) years from the
Rent Commencement Date (“Initial Term”).

 

4.2.

Subject to the Lessee not being in breach of the terms of this Lease Deed, the
Lessee may at its sole option renew the lease of the Demised Premises for 2
(two) additional terms of 5 (five) years each (each a “Renewal Term”). The
Lessee shall communicate its intention to renew the lease of the Demised
Premises, in writing, to the Lessor, not less than 6 (six) months prior to the
expiry of the Initial Term or the Renewal Term, as applicable.  

 

4.3.

The lease for the Renewal Terms shall be on the same terms and conditions as the
Initial Term subject to the increase in the Rent as detailed in Clause 8.5.
There will be no lock in period for the Renewal Terms and during the Renewal
Terms, the Lessee shall be entitled to terminate the lease at any time upon
issuing prior written notice of 6 (six) months. Subject to Clause 4.4 below,
prior to the commencement of each Renewal Term, a fresh lease deed shall be
executed by the Parties and the same shall be appropriately stamped and
registered with the appropriate sub-registry. The stamp duty and registration
fee payable for the registration of the lease deed/s for the Renewal Terms shall
be borne by the Lessee.

 

4.4.

The lease deed/s for the Renewal Terms shall be executed at least 3 (three)
months prior to the expiry of the Initial Term or the first Renewal Term, as
applicable. In the event for any reason the lease deed/s for the Renewal Terms
are not executed within the said timelines by the Lessee and the Lessor, but,
however, the Lessee has exercised the option to renew the lease as provided in
Clause 4.2, the Lessee shall continue to use and occupy the Demised Premises
subject to payment of applicable Rent for such renewed term and other outgoings
and such use and occupation, pending execution of the fresh lease deed, shall
not be deemed as unauthorized occupation. However, the Parties shall execute and
register a fresh lease deed within 30 (thirty) days from expiry of 3 (three)
months mentioned above.

 

 

 

Page 76 of 128

 

 

--------------------------------------------------------------------------------

 

5.

RENT FOR THE DEMISED PREMISES

 

5.1.

Subject to the escalation in the Rent as per Clause 5.5 of this Lease Deed,
during the Lease Term, the Rent payable by Lessee to the Lessor from Rent
Commencement Date with respect to the Demised Premises aggregating to Rs [●]/-
(Rupees [●] only) per month, shall comprise of the following:

 

 

(d)

Rs. 21.30/- (Rupees Twenty-one and thirty paisa) per square foot of Leasable
Area of the Building per month (“Base Rent”) aggregating to Rs [●]/- (Rupees [●]
only) per month;

 

 

(e)

Rs. 7.30/- (Rupees Seven and thirty paisa) per square foot of Leasable Area of
the Open Area per month (“Open Area Rent”) aggregating to Rs [●]/- (Rupees [●]
only) per month; and

 

 

(f)

Improvement Rent currently estimated at Rs 19.70/-(Rupees Nineteen and seventy
paisa) per square foot per month aggregating to Rs [●]/- (Rupees [●] only) per
month, calculated in the manner detailed in Clause 6 below (“Improvement Rent”).

 

[NOTE: In the event of any variation in the extent of the built-up area, as
finally certified upon completion of construction, the amounts shall be adjusted
as pre actual extent]

 

5.2.

The Lessee shall commence payment of the Rent from the Rent Commencement Date.
The Rent shall be paid to Lessor either by electronic funds transfer (EFT) to
Lessor account or by account payee cheque at Chennai, or to such other account
or such other address or person as Lessor as instructed by the Lessor from time
to time.

 

5.3.

The Rent and Maintenance Charges shall be payable on a monthly basis on or
before the 10th day of every month in advance subject to receipt of proper
invoices on or before the 3rd day of such calendar month. Provided, where the
10th day of any month is a non-working Saturday, Sunday or public holiday when
banks are closed for business, the Lessee shall make the payment on the next
succeeding business day, which shall not be treated as delay or default. The
Rent and Maintenance Charges are subject to all applicable deductions of tax at
source as per the provisions of the Income Tax Act, 1961. In this regard, the
Lessee shall provide to the Lessor, certificates of tax deducted at source in
accordance with the Applicable Laws. The Lessee shall also pay the GST or any
other tax as applicable on the Rent and Maintenance Charges. The Rent for any
part of a month will be pro-rated and paid for that portion of the month only.

 

5.4.

In the event of any delay in payment of Rent, Maintenance Charges and Utility
Charges by the Lessee on the due date that are not otherwise disputed in good
faith by the Lessee in writing detailing Lessee’s basis for such dispute, the
Lessee shall be liable to pay interest at the rate of 18% (eighteen percent) per
annum for such delay, from the due date till the date of payment. Provided where
the amounts disputed by the Lessee are found to be incorrect and the Lessee is
required to make payment of such disputed amount to the Lessor, interest at the
rate of 18% (eighteen percent) as stated above shall apply from its original due
date till the date of payment. It is further agreed that in the event the Lessee
defaults in payment of rent for 3 (three) consecutive months during the Lease
Term and the default is not remedied within a period of 30 (thirty) days from
receipt of notice to cure from the Lessor, the lease may be terminated by the
Lessor in the manner provided in Clause 19.3.1 hereinafter.

 

 

 

Page 77 of 128

 

 

--------------------------------------------------------------------------------

 

5.5.

After the expiry of every year during the Lease Term, the Base Rent and Open
Area Rent will be escalated by 4.5% (four point five percent) over and above the
Base Rent and Open Area Rent payable in the immediately preceding year. The
Improvement Rent will only be payable over the Initial Term. The payment of Rent
and the escalation thereof is detailed in Schedule G hereunder.

 

5.6.

The obligation of the Lessee to pay the Rent, the Maintenance Charges, the
Utility Charges and any other sums to the Lessor and the obligations of the
Lessor under this Lease Deed are independent obligations. The Lessee shall have
no right at any time to abate, reduce or set-off any Rent, the Maintenance
Charges or Utility Charges due herein except for any abatement as may be
expressly provided in this Lease Deed. For any payment due from the Lessee to
the Lessor under this Lease Deed for which a specific payment due date is not
otherwise provided for in this Lease Deed, the Lessee shall be required to pay
the amount in question to the Lessor within 30 (thirty) days after receipt of
notice from the Lessor that such amount is due.

 

6.

LESSEE IMPROVEMENTS AND IMPROVEMENT RENT

 

6.1.

The rent payable for the Lessee Improvements   shall be calculated on the basis
of the formula provided in Clause 6.2 on the Leasable Area of the Building
("Improvement Rent"). The Parties agree that in the event of the Lessee
exercising the option to renew the lease, there shall be no Improvement Rent
during the Renewal Terms.

 

6.2.

Calculation of Improvement Rent:

 

 

6.1.1

Formulae for calculating Improvement Rent per month:

 

Cost incurred by the Lessor towards Lessee Improvements x 15% / 12

 

 

6.1.2

Further, the Improvement Rent shall be escalated by 4.5% (four point five
percent) at the end of every year during the Initial Term over and above the
Improvement Rent payable in the immediately preceding year.

 

 

6.1.3

For instance, in the event the Lessor’s investment is Rs 1,000 (Rupees One
Thousand) per square foot of the Leasable Area of the Building, the Improvement
Rent payable by the Lessee to the Lessor shall be recovered over the Initial
Term at a yield of 15% (fifteen percent) with an escalation of 4.5% (four point
five percent) at the end of every year. For example: Rs 1,000 * 15%/12 =
Improvement Rent per month of Rs12.50 (Rupees Twelve Paise Fifty) per square
feet with an escalation of 4.5% (four point five percent) at the end of every
year).

 

6.3.

The Parties agree that on the Substantial Completion of the Lessor’s Work, the
Lessor will provide the Lessee with an investment estimate for the Improvement
Rent for the Lessee Improvements and any Improvement Change (“Investment
Estimate”). The Investment Estimate will be accompanied with supporting
documentation. The Improvement Rent for the 6 (six) months of the Initial Term
commencing from the Rent Commencement Date will be based on the Investment
Estimate. Within 6 (six) months from the Rent Commencement Date, the Lessor will
provide the Lessee an audited statement issued by a reputed chartered accountant
of the actual amounts incurred and paid for the completion of the Lessee
Improvements and any Improvement Change along with supporting documentation.
Based on the audited statement along with the supporting documents for
verification and on a mutual reconciliation process to be completed within 30
(thirty) Business Days of receipt of the audited statement along with supporting
documents, the final Improvement Rent will be recorded in

 

 

Page 78 of 128

 

 

--------------------------------------------------------------------------------

 

writing by the Parties. Where the Improvement Rent paid by the Lessee to the
Lessor during the aforesaid 6 (six) months period is less than the final
Improvement agreed between the Parties, the deficient portion of the Improvement
due to the Lessor will be paid in arrears within 30 (thirty) Business Days from
finalization of the final Improvement Rent.

 

7.

SECURITY DEPOSIT

 

7.1.

The Lessee agrees to pay and maintain an interest free, refundable security
deposit with the Lessor with respect to the Demised Premises in an amount being
equivalent to 10 (ten) months’ Rent calculated on the Rent due for the first
year of the Initial Term of the lease, amounting to Rs. 374,856,735/- (Rupees
Thirty Seven Crores Forty Eight Lakhs Fifty Six Thousand Seven Hundred Thirty
Five (“Security Deposit”). The entire Security Deposit has been paid on the date
of execution of the Agreement. It is clarified that there shall be no escalation
in the Security Deposit during the Lease Term.

 

7.2.

The Lessee has paid the entire Security Deposit to the Lessor in the following
manner:

 

 

(iii)

Rs. 201,228,892/- (Rupees Twenty Crores Twelve Lakhs Twenty Eight Thousand Eight
Hundred Ninety Two Only) being 53.70% of the Security Deposit has been paid by
the Lessee to the Lessor No 2 and Lessor No 3 in equal proportion, on [•]
February 2019, as under:

 

Sl No

Lessor Account Details

Amount (in INR)

UTR Reference No

3.

Aarush (Phase IV) Logistics Park Private Limited (Lessor No 2)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000818

10,06,14,448

 

4.

Aarush (Phase V) Logistics Park Private Limited (Lessor No 3)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000434

 

10,06,14,448

 

Total

201,228,892/-

 

The Lessor No 2 and Lessor No 3 have apportioned an amount of Rs 40,00,000/-
(Rupees Forty Lakhs) out of the portion of Security Deposit as detailed above,
to the Lessor No 1 by way of internal adjustments / payments and shall be held
by the Lessor No 1 as part of the Security Deposit during the Lease Term.

 

 

(iv)

Rs. 173,627,843/- (Rupees Seventeen Crores Thirty Six Lakhs Twenty Seven
Thousand Eight Hundred Forty Three Only) i.e. the balance 46.30% of the Security
Deposit has been paid by the Lessee to the Lessor on the date of execution and
registration of this Lease Deed as under:

 

 

Page 79 of 128

 

 

--------------------------------------------------------------------------------

 

 

Sl No

Lessor Account Details

Amount (in INR)

UTR Reference No

  1.

Aarush (Phase III) Logistics Park Private Limited (Lessor No 1)

Yes Bank Limited, T Nagar Chennai

A/c No [●]

[●]

  [●]

  2.

Aarush (Phase IV) Logistics Park Private Limited (Lessor No 1)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000818

[●]

  [●]

  3.

Aarush (Phase V) Logistics Park Private Limited (Lessor No 2)

Yes Bank Limited, T Nagar Chennai

A/c No 041863700000434

[●]

  [●]

  Total

  173,627,843/-

 

7.3.

The Security Deposit shall be held by the Lessor as security for the performance
of Lessee's obligations under this Lease Deed and is not an advance rental
amount/deposit. The Security Deposit is not a measure of the damages payable in
case of the Lessee’s default. The payment of Security Deposit is not intended to
be and shall not be treated as payment of cost of construction of the Building
by the Lessee to the Lessor.

 

7.4.

As long as the Lessee has fully performed every obligation under the Lease Deed,
including the obligations of the Lessee in connection with the surrender of the
Demised Premises (including surrender of the electricity meter in terms of
Clause 12.3), the Lessor shall refund the Security Deposit, subject to
deductions of arrears of the Rent, the Maintenance Charges, the Utility Charges
and all other amounts payable by the Lessee to the Lessor under this Agreement
and the Lease Deed and/or charges payable by the Lessee with respect to utility
services directly availed from utility service providers and/or the cost of any
damage, injury, expense or liability caused to the Demised Premises (other than
normal wear and tear) within 7 (seven) days after the expiry or termination of
the Lease Deed. The Parties will conduct joint inspection of the Demised
Premises at least 15 (fifteen) days prior to the expiry of the lease to assess
any damage caused by the Lessee. At the discretion of the Lessor, any damage
caused to the Demised Premises by the Lessee will be repaired by the Lessee at
least 7 (seven) days prior to the expiry or termination of the Lease Deed,
failing which the cost of the damages will be deducted from the Security
Deposit.

 

7.5.

Upon occurrence of a breach by the Lessee or failure by the Lessee to perform
any of its obligations under this Lease Deed, the Lessor may use all or any part
of the Security Deposit to pay delinquent amounts due under this Lease Deed,
including Rent, the Maintenance Charges and/or Utility Charges, and the cost of
any damage, injury, expense or liability caused by such default, without
prejudice to any other remedy provided herein or provided by Law. Upon any use
of all or any portion of the Security Deposit during the Lease Term, the Lessee
shall pay the Lessor, on demand and in no event later than 7 (seven) days, the
amount that will restore the Security Deposit to the full amount set forth in
Clause 10.1 above.

 

 

 

Page 80 of 128

 

 

--------------------------------------------------------------------------------

 

7.6.

If the Lessor fails to return the Security Deposit in the manner detailed in
Clause 10.4 above, the Lessor will be liable to refund the Security Deposit with
interest at the rate of 18% (eighteen percent) per month from the date the
payment became due until refund to the Lessee.

 

7.7.

In the event of any dispute between the Parties in relation to the Clause 7.4
and Clause 10.5, the matter in dispute shall be referred to expert
determination. The Parties shall mutually appoint a third-party expert within 30
(thirty) days of receipt of notice by either Party referring any dispute for
expert determination. In the event the Parties are not able to mutually agree on
the third-party expert within the aforesaid 30 (thirty) day period, each Party
shall within 15 (fifteen) days appoint one expert and the two appointed experts
shall thereafter appoint a third expert, who shall together provide their
decision, by majority. The appointed expert/s shall consider the matter in issue
and provide its / their expert decision, which shall be final and binding upon
the Parties. The said expert/s is/are entitled to take into account the views of
both the Lessee and the Lessor on the matter in issue and also conduct an
independent enquiry into the matter in issue, prior to providing its / their
decision. In the event, the decision of the appointed expert is in favour of the
Lessee, the Lessor shall be liable to pay the interest calculated @ the rate of
18% on the Security Deposit, as stated in Clause 7.6.

 

8.

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

8.1.

The Lessor represents, warrants and covenants as follows:

 

(n)

The Lessor is the absolute owner of the Project and has the legal capacity to
lease the Demised Premises to the Lessee in the manner contemplated hereunder
and no other third party consents are required for Lessor to grant on lease the
Demised Premises.

 

(a)

The person signing this Lease Deed has the appropriate authority to do so and to
grant a lease in respect of the Demised Premises upon such terms as are agreed
herein.

 

(b)

No part of the Demised Premises, the Schedule Land or the Building is the
subject matter of any proceedings and that there are no proceedings with respect
thereto and the Lessor or anyone on its behalf has not committed or omitted any
act, deed, matter or thing whereby its right to use, occupy the Demised Premises
is or can be forfeited, extinguished or rendered void or voidable.

 

(c)

The Lessor has not, in the acquisition of the Schedule Land, in the construction
of the Building or in the use and occupation of the Demised Premises, or
otherwise, contravened any Applicable Law, rule, regulation or other legal
requirements whatsoever and shall during the Lease Term continue to be in
compliance with all Applicable Laws. The Lessor has provided copies to the
Lessee of all Approvals (available as on the date of this Lease Deed) in
relation to the Schedule Land and the Demised Premises.

 

(d)

The Building and the Demised Premises has been constructed in a workmanlike
manner in accordance with the Sanctioned Plan and permit / license relating
thereto, with only such changes /additions as have been permitted by the
concerned Governmental Authority or as mutually agreed between the Parties.

 

(e)

The Lessee, on paying the agreed Rent, the Maintenance Charges and Utility
Charges and performing and observing the agreed terms and covenants as confirmed
herein and on its part to be performed, may peaceably hold and enjoy the Demised
Premises during the Lease Term, without any interruption, interference or claims
by or from the Lessor or any person claiming under, through or in trust for the
Lessor.

 

 

Page 81 of 128

 

 

--------------------------------------------------------------------------------

 

 

(f)

The Lessee shall have unlimited access and the right to use the Demised
Premises, without any hindrance, 24 (twenty four) hours a day, 7 (seven) days a
week and through all days of the year for the Lease Term subject to the Lessee
along with its employees, representatives and authorized agents adhering to
the  terms this Lease Deed, rules and regulations as prescribed by the Lessor
along with the right to use all the utilities, infrastructure and facilities
(including the right to access public road (which connects to NH-4) through the
internal roads formed in the Project Land).

 

(g)

All taxes, levies, cesses with respect to the Demised Premises have been paid
and discharged by it and it shall promptly pay, during the Lease Term, all
existing and future rates, taxes, cesses, assessments and out goings in respect
of the Project Land, the Building and the Demised Premises, including but not
restricted to, land tax, property tax, municipality tax,  etc., now or hereafter
imposed or charged in relation to the Demised Premises shall be borne by the
Lessor.

 

(h)

The Lessor shall have no obligation to, and shall not, procure any permits,
approvals or consents related to the Lessee’s intended use of the Demised
Premises or the Lessee’s business operations therein.  Except as expressly set
forth in this Lease Deed, the Lessor shall have no obligation to perform any
work at the Project in connection with the Lessee’s occupancy of the Demised
Premises.

 

(i)

The Lessor shall at all times ensure that the Demised Premises can be legally
used for industrial purpose and ensure that all Approvals with respect to land
usage are valid and subsisting during the Lease Term.

 

(j)

As on the date of this Lease Deed, there are no Encumbrances, proceedings,
claims, actions, litigation, arbitration, land acquisition proceedings,
garnishee or any process issued by any court or authority including the
competent authority under the Income Tax Act, 1961 or other proceedings
whatsoever relating to the Land or the Demised Premises which are pending or to
the best of the Lessor’s knowledge have been threatened to be initiated in
writing to the Lessor or to any of its representatives, which adversely impact
the Lessor’s ability to execute and register the Lease Deed.

 

(k)

The Lessor has not and shall not enter into any agreement/s in favour of any
third parties that would in any manner affect the rights of the Lessee under
this Lease Deed.

 

(l)

The Lessor is validly existing under the Applicable Law and there exist no
proceedings or orders against the Lessor declaring it an insolvent or for
winding up of the Lessor or appointing and insolvency resolution professional,
administrator or liquidator for managing the affairs and assets of the Lessor.

 

8.2.

The Lessee represents, warrants and covenants as follows:

 

(t)

The Lessee is duly incorporated under the laws of India, and has the power to
lease assets and carry on its business (including for the Permitted Use).

 

(u)

The Lessee is fully empowered by its constitutive documents and by Applicable
Law to sign this Agreement and make the representations and warranties contained
herein so as to be binding upon it.

 

(v)

The execution, delivery and the performance by the Lessee of this Lease Deed
does not and will not breach or constitute a default under any constitutive
documents.

 

 

 

Page 82 of 128

 

 

--------------------------------------------------------------------------------

 

(w)

The person signing this Lease Deed has the appropriate approval or authorization
to do so.

 

(x)

The Lessee is validly existing under the Applicable Law and there exist no
proceedings or orders against the Lessee declaring it an insolvent or for
winding up of the Lessee or appointing and insolvency resolution professional or
administrator for managing the affairs and assets of the Lessee.

 

(y)

It shall promptly perform and comply with all the terms and conditions of this
Lease Deed.

 

(z)

It shall ensure that its employees, agents, contractors, invitees, executives
and officers shall diligently observe and comply with all the terms and
conditions of this Lease Deed and comply with all directions given from time to
time by the Lessor, with regard to the use of the Demised Premises or any part
thereof, provided they are in accordance with this Lease Deed.

 

(aa)

It agrees to pay all outgoings attributable to its business and the use of the
Demised Premises, including but not limited to payment of Rent, the Maintenance
Charges, Utility Charges and GST or any other tax applicable thereon.

 

(bb)

It shall maintain the Demised Premises with due care and caution, and not do
anything or permit or commit to be done anything contrary to any provision made
by or under any statute or law for the time being in force.

 

(cc)

The Lessee shall all times from the Lease Commencement Date comply with the
Applicable Laws, including labour laws, fire safety and fire code.

 

(dd)

It has satisfied itself as to the right, title and interest of the Lessor in
relation to the Schedule Land and the Demised Premises.

 

(ee)

It shall use and occupy the Demised Premises at its own risk and responsibility
and the Lessor shall not be responsible or liable for any loss, damage,
shortage, theft or destruction of any papers, documents, equipment, machines,
articles, property or things of any kind or nature whatsoever belonging to the
Lessee or kept in the Demised Premises.

 

(ff)

It shall obtain, renew from time to time and keep valid during the Lease Term,
all necessary licenses, approvals and permits necessary to conduct business and
operations (including the Permitted Use) in the Demised Premises.

 

(gg)

It shall abide by all Applicable Laws for the time being in force, apply for and
keep up-to-date all requisite approvals as may be required to carry on its
Permitted Use, and follow all statutory requirements for the use of the Demised
Premises. The Lessee’s consent for establishment and consent for operations
issued by the jurisdictional Pollution Control Board shall be within the scope
of the consent for establishment and consent for operations issued by the
jurisdictional Pollution Control Board in respect the Project.

 

(hh)

From the Lease Commencement Date, the Lessee shall be in compliance with all
applicable Environmental Laws. Subject to Clause 9.8, the Lessee shall not store
on or beneath the Land any combustible or hazardous material (without obtaining
necessary permits under applicable Environmental Laws) or cause seepage of any
toxic substance, oil spillage or such other like material or cause other adverse
environmental condition, which may potentially affect the usage and occupation
of the Project Land or cause a threat to life and property in any manner.

 

 

 

Page 83 of 128

 

 

--------------------------------------------------------------------------------

 

(ii)

It shall not do or suffer to be done in or in relation to the Demised Premises
any unlawful or obnoxious act, deed, matter or thing which may cause nuisance,
annoyance or disturbance to or interfere with the quiet use and enjoyment of the
Lessor or the other occupants of the Project.

 

(jj)

The Lessee as requested by the Lessor, has furnished to the Lessor true and
correct copy of Certificate of Incorporation and the Limited Liability
Partnership Agreement.  

 

(kk)

The Lessee shall always observe and perform all the terms and conditions,
covenants and provisions under this Agreement on which the Demised Premises is
agreed to be built and given on lease. It shall not do, omit or knowingly suffer
to be done anything whereby the right of the Lessor to the Demised Premises is
violated, forfeited, jeopardized or extinguished.

 

(ll)

The Lessee shall not store any inflammable items without securing all statutory
permission and fully implementing safety regulation required for the said
purpose and the safety measure as may be reasonably and properly recommended by
the Lessor.  

 

(mm)

The Lessee shall not cause or permit any hazardous materials to be brought upon,
kept, used, stored, handled, treated, generated in or about, or released or
disposed of from, the Demised Premises or the Project in violation of Applicable
Laws by Lessee or any person acting on behalf of the Lessee.

 

(nn)

The Lessee hereby covenants that the Demised Premises shall be used solely for
the Permitted Use and for no other purposes whatsoever. In the event, the Lessee
plans to use the Demised Premises for any purpose other than as mentioned
herein, it shall do so only after obtaining written permission from the Lessor.

 

(oo)

The Lessee shall not sub-let or assign its leasehold rights in relation to the
Demised Premises, except in the manner provided in this Lease Deed.

 

(pp)

The Lessee shall not, during the Lease Term, abandon the Demised Premises, save
and except any temporary vacation of the Demised Premises for repair or
restoration as provided in this Lease Deed.

 

(qq)

The Lessee’s operations shall not exceed the capacity of the structure and
utilities and should not jeopardize the structural stability of the Demised
Premises or cause damage / impair to any part of the Demised Premises or the
Project.

 

(rr)

Permitting use of Marketing Material:

 

a.

The Lessee hereby grants Lessor and its Affiliates unfettered permission to use
the Lessee’s name and logo in its marketing materials, with prior written
intimation to the Lessee.

 

b.

Lessor or its Affiliates, as applicable, shall include a trademark attribution
notice giving notice of the Lessee’s ownership of its trademarks in the
marketing materials in which the Lessee’s name and logo appear.

9.

USE OF THE DEMISED PREMISES

 

9.1.

The Demised Premises shall be used solely for the Permitted Use. The Lessee
shall not use or permit the Demised Premises to be used for any purpose or in
any manner that would increase the insurance premium payable by the Lessor. It
is clarified that the technical activities to be pursued by the Lessee in the
Demised Premises shall be compatible with what is permitted by the
jurisdictional Pollution Control Board and

 

 

Page 84 of 128

 

 

--------------------------------------------------------------------------------

 

any other statutory authority/s prescribed under the Applicable Laws. The Lessee
shall not change the Permitted Use of the Demised Premises without obtaining
necessary approvals under Applicable Law and the Lessor’s prior written consent,
which consent shall not be unreasonably withheld by the Lessor.

 

9.2.

The Lessor hereby delivers the possession of the Demised Premises to the Lessee
and the Lessee hereby accepts the possession of the Demised Premises in the
Handover Condition. The Parties have conducted a joint inspection and
ascertained that the Handover Condition has been achieved. The Lessee’s entering
upon the Demised Premises shall be conclusive evidence that Lessee accepts the
Demised Premises and that the Demised Premises were in good condition at the
time the Lessee entered upon them.

 

9.3.

The Lessee taking possession of the Demised Premises, it shall be construed that
the Demised Premises has been provided in the Handover Condition.

 

9.4.

The Lessee shall have access to the Demised Premises 24 (twenty four) hours a
day and 7 (seven) days a week during the Initial Term or Renewal Term, if
applicable. The normal working hours during which the Project shall be
operational shall be from Monday to Saturday i.e. 6 (six) days a week from 8:30
A.M to 8 P.M. The essential maintenance and management personal shall be off
duty on all public holidays, determined by the Lessor in accordance with
Applicable Laws. However, Lessee shall be entitled to use the Demised Premises
at its discretion on all such days, without any hindrance or objection from the
Lessor. The Lessee accepts that all services may not be available to the Project
beyond the normal working hours.

 

9.5.

The Lessee shall obtain all necessary licenses, approvals and permits necessary
to conduct business and operations in the Demised Premises, including without
limitation licenses, approvals and permits with regards to labour, pollution
control, etc., from the concerned Governmental Authority, at its own cost and
expense appreciating that technical activities to be pursued in the Demised
Premises must be compatible with the facilities in the Project.

 

9.6.

The Lessee shall, during the term of the lease and any renewal thereof, comply
with all Applicable Laws (including Environmental Laws) as may be applicable to
the Demised Premises and the Lessee shall always remain solely responsible for
the consequences of non-compliance of the Applicable Laws. In the event of any
proceedings being initiated with respect to non-compliance of Applicable Laws
the Lessee shall notify the Lessor;

 

9.7.

The Lessee will use the Demised Premises in a careful, safe and proper manner
and will not commit or permit waste, overload the floor or structure of the
Demised Premises, subject the Demised Premises to any use that would damage the
structure of Building  including the Demised Premises or obstruct or interfere
with the rights of the Lessor or other licensees or occupants of the Project
provided that Lessor and Confirming Parties acknowledge that the wind turbine
blades and related equipment and fixtures will be transported through the
internal road in Project. It is the responsibility of Lessee to provide adequate
training to its employees and vendors on safe handling of hazardous materials
and hazardous wastes, fire-fighting and emergency management as necessary from
time to time.  

 

 

 

Page 85 of 128

 

 

--------------------------------------------------------------------------------

 

9.8.

The Lessee shall be permitted to store chemicals and consumables in limited
quantities within a portion of the Demised Premises (“Storage Area”) which are
required by the Lessee to ensure the smooth day to day operations for the
Permitted Use of Demised Premises, in accordance with Applicable Law. The
location of the Storage Area is identified in the sketch detailed in Annexure 4.

 

9.9.

The Lessee acknowledges that the Lessor is not liable or responsible, in its
capacity as lessor as per this Lease Deed or otherwise, for any hazardous
materials or hazardous wastes kept, used, stored, handled, treated, generated in
or about, or released or disposed of from the Demised Premises due to the
Lessee’s actions, business or use of the Demised Premises. The Lessee
specifically acknowledges that the Lessor is not aware of the hazardous
materials kept, used, stored, handled, treated, generated in or about, or
released or disposed, including in particular any hazardous waste generated by
the Lessee in the course of its business and that the Lessor is not in any way
involved in or responsible for the management, collection, treatment or disposal
of the hazardous waste generated. Further, any agreements or documentation to be
executed in relation to the disposal of the hazardous wastes generated by the
Lessee in the Demised Premises, including waste disposal manifests, shall be
executed by the Lessee only. There shall be no obligation on the Lessor to sign
or execute or be party to any such documents.

 

9.10.

The Lessor understands that the Lessee may request the Lessor to sign any
applications or documents for the purpose of enabling it to obtain licenses and
approvals whether required under Applicable Law or otherwise, in which case, the
Lessor shall cooperate with the Lessee to execute any documents and provide any
supporting documents / information, as may be necessary, at the cost and
expenses to be borne by the Lessee.

 

9.11.

Subject to any Force Majeure event, if the Lessee’s access to the Demised
Premises is obstructed or affected for any reasons attributable to the Lessor or
other occupants of the Project and not attributable to any breach on part of the
Lessee, the Lessor shall take immediate mitigating steps to clear such
obstructions.

 

9.12.

The Lessor shall at all times make out good, valid, clear and marketable title
to the Demised Premises and in the event of any litigation is initiated with
respect to title to the Schedule Land and only if it affects the use and
enjoyment of the Demised Premises, the Lessor shall promptly notify the Lessee
and take appropriate remedial action.

 

10.

ALTERATIONS AND REPAIRS

 

10.1.

The Lessor shall during the Lease Period, be responsible for attending to and
undertaking Major Repairs. The Lessor shall use reasonable efforts to carry out
the Major Repairs. All Major Repairs to be performed under this Clause shall be
carried out in a prompt, diligent and good workmanlike manner. The Lessor shall
use reasonable efforts to inspect the damage immediately or within a period of 4
(four) Business Days or such mutually agreed period, of the same being brought
to the notice of the Lessor by the Lessee in writing and the Parties shall
mutually agree on the reasonable time required to undertake and complete the
Major Repairs. During the period of Major Repairs, if the Lessee is unable to
use the entire extent of the Demised Premises, the obligation to pay the Base
Rent, Open Area Rent and Maintenance Charges, shall stand suspended until the
Major Repairs are completed. Provided that if the Lessee is prevented from using
only a portion of the Demised Premises, the suspension of the Base Rent, Open
Area Rent and Maintenance Charges shall be proportionate. For avoidance of
doubt, the Lessee shall be required to pay Improvement Rent and Utility Charges.

 

 

Page 86 of 128

 

 

--------------------------------------------------------------------------------

 

 

10.2.

If the Lessor fails to commence the Major Repairs under Clause 10.1 above,
within the period specified therein, the Lessee may cause the commencement of
such Major Repairs at the cost of the Lessor. The Lessor shall reimburse the
Lessee the entire cost of performing such Major Repairs within 15 (fifteen)
Business Days of receipt of an invoice for such costs having expended by the
Lessee. If the Lessor fails to reimburse the Lessee for such costs within the
above-mentioned period, the Lessee shall have the right to deduct such costs
from future Demised Premises Rent payable to the Lessor till the adjustment of
the entire cost.

 

10.3.

The Lessee shall not be entitled to carry out any structural alterations or
modifications to the Demised Premises except with the prior written approval on
the Lessor, which shall not be unreasonably withheld. It is clarified that the
Lessor may, at the time of its approval of any alteration or at any time prior
to the expiry of the lease, notify the Lessee that the Lessor requires that the
Lessee removes such alteration upon the expiration or earlier termination of
this Lease Deed in which event the Lessee shall remove the alteration without
causing any damage to the Demised Premises or the building systems and shall
restore the Demised Premises to its condition prior to the installation of the
alteration, reasonable wear and tear excepted.

 

10.4.

The Lessee shall however be at liberty to carry out interior works, fittings,
fixtures, installations and furnishing within the Demised Premises at its sole
discretion without causing any structural damage/alternation to the Building.

 

10.5.

The Lessor reserves the right to modify Common Areas at its own cost, provided
that such modifications do not, other than on a temporary basis, materially
adversely affect the Lessee's use of the Demised Premises or its access to the
Land, as well as the Lessee’s ability to transport wind turbine blades from the
Demised Premises to the exit of the Project.

 

10.6.

Notwithstanding anything to the contrary contained herein, in no event shall the
Lessee undertake any actions that affect any building systems serving areas
outside of the Demised Premises or affecting any other licensees/lessees at the
Project, the Building structure or the Common Areas.

 

10.7.

The Lessee shall, at all times comply with all rules and regulations, set out in
Annexure 6 of this Deed, applicable to all tenants at any time or from time to
time, established by the Lessor covering use of the Demised Premises and the
Project.

 

11.

MAINTENANCE

 

11.1.

The Lessor will be responsible for maintenance, security, management for the
Common Areas and landscaping of the Project and the Lessor may appoint a
maintenance service provider to undertake the Maintenance Services, more fully
detailed in Schedule F hereunder. Simultaneously with the execution of the Lease
Deed, the Parties will execute a maintenance agreement in relation to the
provision of the Maintenance Services and payment of the Maintenance Charges.

 

11.2.

The maintenance charges payable by the Lessee to the Lessor shall be calculated
on an open book basis and based on the square footage of the Leasable Area of
the Demised Premises as a percentage of the total square footage of built up
areas within the Project and is currently estimated to be Rs. 2 (Rupees Two
only) per square foot of Leasable Area per month (“Maintenance Charges”). The
Maintenance Charges are required to be paid over and above the Rent and will be
payable in advance on monthly basis, along with the Rent as detailed in Clause
5. The Maintenance Charges shall be payable from the Lease Commencement Date.

 

 

Page 87 of 128

 

 

--------------------------------------------------------------------------------

 

 

11.3.

On an annual basis the Lessor shall reconcile the actual amounts for the
provision of the Maintenance Services. In the event that the Maintenance Charges
are less than the actual maintenance charges, the Lessee shall be liable to pay
the differential amount along with the Maintenance Charges for the month
subsequent to the reconciliation of accounts. Conversely, in the event that the
payment made by the Lessee towards the Maintenance Charges exceeded the actual
maintenance charges arrived at on the basis of the audited accounts, the Lessor
shall adjust the same in subsequent month’s invoice till such time that the
entire excess amounts have been set off, unless otherwise agreed between the
Parties. The Lessor shall provide the Lessee a statement (along with supporting
documents) on an annual basis bearing out the actual amounts incurred by the
Lessor or the Maintenance Agency for the provision of the Maintenance Services.

 

11.4.

The routine maintenance of the Demised Premises shall be done by the Lessee at
its own cost. The maintenance charges relating to any and all equipment
installed by the Lessee at its own cost will be maintained by the Lessee at its
own cost, either directly or through its appointed agency, and will not form a
part of the Maintenance Charges.  Any warranty benefits for all equipment being
provided by Lessor for exclusive use of the Lessee including but not limited to
the AHUs shall be passed on to the Lessee by the Lessor. It is clarified that
the cost of replacement of any such capital equipment of the building are part
of capital expenses and will not be included in the Maintenance Charges or
otherwise recovered from the Lessee.

 

11.5.

The Lessor reserves the right to temporarily stop any Maintenance Services and
utilities when necessary (i) by reason of accident or emergency, or (ii) for
planned repairs, alterations or improvements, which are, in the judgment of the
Lessor, desirable or necessary to be made, until said repairs, alterations or
improvements shall have been completed.  

 

11.6.

The Lessor shall have no responsibility or liability for failure to supply such
Maintenance Services and utilities during any period of interruption; provided
however, that the Lessor shall, except in a case of emergency, make a
commercially reasonable effort to give the Lessee 5 (five) days’ advance notice
of any planned stoppage of any such services for routine maintenance, repairs,
alterations or improvements.

 

11.7.

The Lessee acknowledges that the Lessor may suspend or delay the performance of
any Maintenance Services, if occasioned by reasons of Force Majeure, only after
giving notice of such suspension at the earliest possible opportunity.

 

11.8.

The Lessor shall maintain and repair the Common Areas of the Project (excluding
the Schedule Land), and keep them in good repair, reasonable wear and tear
excepted. It is clarified that any damage to any of the foregoing, solely
attributable to the Lessee or any of the Lessee’s agents, servants, employees,
invitees or contractors shall be repaired by the Lessor, and all costs incurred
by the Lessor in connection therewith shall be reimbursed by the Lessee within
10 (ten) days after demand thereof, along with invoices and proof of expenses
incurred by the Lessor.

 

12.

INFRASTRUCTURE AND OTHER AMENITIES

 

12.1.

The utilities provided to the Demised Premises (including but not limited to
water and electricity power supply) shall be as follows:

 

 

 

Page 88 of 128

 

 

--------------------------------------------------------------------------------

 

 

12.1.1.

Domestic Water Supply: From the centralized domestic water storage system, water
shall be transferred to the Lessee’s tapping point. The source for water shall
be either existing bore-well depending upon the availability or sourced through
water tankers supplies. Hydro-pneumatic pumping system shall be employed to
supply water to hand wash, health faucets, showers, kitchens, etc. For
maintenance purpose the control valves like ball valve, butter fly valves shall
be provided at entry of all group/individual toilets. Maximum envisaged quantity
is 63,000 Ltrs per day considering 2100 headcount @ 30 litre per person per day.

 

 

12.1.2.

Water Supply for Toilets: The treated water from STP (from common STP) shall be
supplied to all EWC/IWC and urinal plumbing fixtures through hydro-pneumatic
pumps.

 

 

12.1.3.

Sewage Treatment Plant: STP for the facility shall be provided with UF system.
The STP will contain underground RCC tanks to collect the raw sewage, processing
the sewage and to store the treated water. A separate plant shall be planned to
house the pumps, blowers, filters, etc. MBBR system shall be adopted to treat
the sewage. STP envisaged capacity is 60 KLD.

 

 

12.1.4.

HT Power Supply: The Lessor shall provide adequate space to accommodate RMG Gear
to set up 110 kV electrical sub-station within the Project. The Lessee shall
receive incoming electrical power supply from Tamil Nadu Generation and
Distribution Corporation (TANGEDCO) at 110 kV Outdoor RMG (with VCB type). From
the RMG, the power is distributed as per the defined electrical scheme. The
maximum estimated demand for phase-1 development is envisaged at 12,000 KVA.

 

12.2.

In relation to the utilities specific to the Demised Premises, the Lessor shall
install separate meters at the Demised Premises, and the Lessee shall pay for
such utilities at actuals consumed at the Demised Premises based on the
sub-meter readings, either to the Lessor, directly to the concerned Governmental
Authority or to the service provider, as applicable (hereinafter referred to as
the “Utility Charges”). Utilities for the Common Areas will be charged as part
of the Maintenance Charges. The Utility Charges shall not be a part of the Rent
and shall be payable by the Lessee. The Lessee acknowledges that the Utility
Charges are not fixed and shall vary each month depending upon, among other
things, consumption, usage and any change in the price of the diesel,
electricity unit charges, gas charges, occupancy of the Project etc. The Utility
Charges shall be payable from the Lease Commencement Date. The Lessee shall be
entitled to apply for and obtain in its own name connections for internet, fiber
broadband, DTH, telephone and any other connections as per its requirement at
its cost, without any objection from the Lessor and the Lessor shall sign
necessary documents, wherever required, for enabling the Lessee to obtain the
utility connections

 

12.3.

The Lessor shall obtain and organize power load between 10 and 12 MVA to the
Demised Premises for Phase I of the Lessee’s project. The power shall be
connected to the transformer, along with necessary infrastructure for
transmission and provided with a separate meter for the Demised Premises. In the
event the Lessee requires additional power, the Lessee acknowledges that any
deposit to be paid to the utility company with respect to the power connection
for any additional power required by the Lessee at the Demised Premises shall be
the sole responsibility of the Lessee. On the expiry or termination of the
lease, the Lessee shall, at the Lessor’s option, either surrender the additional
power load obtained back to the Governmental Authority or transfer the
electricity meter in the Lessor’s name. In the event the Lessor decides to
retain the additional power, the Lessor shall reimburse the entire deposit paid
and expenses incurred by the Lessee in obtaining the additional power. It is
clarified that the Lessee shall also be liable to pay the deposit for obtaining
and organizing the initial power load to the Demised Premises for Phase I of the
Lessee’s project.

 

 

 

Page 89 of 128

 

 

--------------------------------------------------------------------------------

 

12.4.

The Lessee shall be entitled to employ any such security measures as required to
the Demised Premises, without the consent of the Lessor. The Lessee shall be
entitled at its option to regulate the entry of persons into the Demised
Premises and other areas within the Demised Premises and shall be entitled to
engage security personnel or install security systems to restrain people from
entering any part of the Demised Premises, in each case in its sole and absolute
discretion. The Lessor shall be responsible for providing security in the
Project, including at the main entrance and within the Common Areas, for which
the Lessee shall have no objection and control.

 

12.5.

The Lessee shall have naming rights on the Schedule Land and Building per the
Lessee’s sign standards and no additional charge to the Lessee, provided the
same are in line with Lessor’s signage policy. Any name / logo / signage along
with dimensions and type of signage shall be approved by the Lessor’s Architect
and as per local laws before installation and the entire cost for procurement,
installation and maintenance of the signage shall be borne by the Lessee.

 

13.

INSPECTION

 

The Lessor and the Lessor’s representatives may enter the Demised Premises at
any reasonable time with 24 (twenty four) hours’ notice (except in the case of
emergencies) for the purpose of effecting any repairs, inspecting the Demised
Premises or for any other business purposes, subject to complying with the
Lessee’s identification process and access control systems.

 

14.

TAXES

 

14.1.

All present and future municipal/property taxes in respect of the Project
including the Demised Premises shall be borne by the Lessor.

 

14.2.

The Lessee shall be required to pay GST or any other levies / duties of similar
nature, with respect to the Demised Premises and / or the Rent and any other
charges that may be payable by the Lessee to the Lessor under this Lease Deed.
In addition to its liability to pay any GST or any other tax payable on the Rent
or on the lease, if any tax is levied or assessed directly against the Lessee in
relation to the payment of Rent and Maintenance Charges under this Lease Deed,
then the Lessee shall be responsible for and shall pay the same at such times
and in such manner as the concerned Governmental Authority shall require.

 

14.3.

All payments to be made by the Lessee to the Lessor shall be subject to tax
deducted at source as the Income Tax Act, 1961.

 

15.

ASSIGNMENT AND SUBLETTING

 

15.1.

The Lessee shall be entitled to assign the lease or sub-lease or license all or
any portion of the Demised Premises to any of its Affiliates, with prior written
intimation to the Lessor. The Lessee shall not be entitled to sub-lease, assign
or license its leasehold rights to a third party, without the prior written
consent of the Lessor which consent may be withheld at the option of the Lessor
by providing reasons for the same. No lease or license shall be done for
commercial gain. Where the partners of the Lessee enter into any agreement with
a third party (which is not an Affiliate of the Lessee) to transfer their entire
partnership interest in the Lessee to such third party, the Lessee shall take
prior written consent from the Lessor, which consent shall not be unreasonably
withheld, conditioned, or delayed.

 

 

 

Page 90 of 128

 

 

--------------------------------------------------------------------------------

 

15.2.

In the event of any assignment, sub-lease or license in accordance with this
Clause 15, the lessee or licensee, as the case may be, shall be bound by the
covenants, terms and conditions of this Lease Deed and the Lessee shall ensure
and guarantee that its obligations/covenants contained herein are performed by
such assignee or lessee or licensee. The Lessee shall continue to be fully and
primarily responsible to comply with all the obligations under this Lease Deed
even after any lease or license in accordance with the provisions of this Lease
Deed.

 

15.3.

In the event of merger or amalgamation or demerger of the Lessee with its
Affiliates, the terms of this Lease Deed shall be binding on the entity formed
as a result of such merger or amalgamation or demerger, approved by the
jurisdictional court or tribunal, without requirement of executing any further
documents. In such event, the Lessee or the new entity resulting from the
amalgamation or merger or demerger shall submit a certified copy of the order
passed by the court or tribunal to the Lessor for its records. If the Parties
are required to enter into any further documents consequent upon such order to
continue the lease, if required under Applicable Law, the same shall be at the
cost of the Lessee.

 

16.

INSURANCE

 

16.1.

After the Lease Commencement Date, the Lessee will keep in force at its sole
expense as long as this Lease Deed remains in effect and during such other time
as the Lessee and the Lessee's employees, agents, invitees and others for whom
it is responsible at law use any portion of the Demised Premises, (a) Standard
Fire and Special Perils Policy covering all its equipment/ machinery and other
assets brought in by the Lessee onto the Demised Premises, (b) Commercial
General Liability Policy: to provide insurance coverage for bodily injury,
personal and advertising injury and products and completed operations liability,
and (c) appropriate annual maintenance contracts for all the equipment being
provided by the Lessor for exclusive use of the Lessee including but not limited
to the AHUs.

 

16.2.

The Lessee shall also obtain any insurance as may be required under Applicable
Law or as may be required to be obtained, at the request of the Lessor from time
to time.

 

16.3.

During the Lease Term, the Lessor will obtain and maintain in force (a) Standard
Fire and Special Perils Policy for the Demised Premises, Building, plant and
machinery and other utilities owned by the Lessor in the Project, and any other
insurance desired by the Lessor, all in amounts and with coverages determined by
the Lessor in its sole discretion. The Lessor shall keep such insurance updated
and provide the Lessee with the copy of the updated policies each year, prior to
the expiration of the then current coverage.

 

16.4.

On or prior to the Lease Commencement Date, the Lessee has provided to the
Lessor a copy of the Lessee’s insurance policy evidencing insurance coverage as
required by this Lease Deed. The Lessee shall keep such insurance updated and
provide the Lessor with the copy of the updated policies each year, prior to the
expiration of the then current coverage.

 

17.

INDEMNITY

 

17.1.

The Lessee hereby indemnifies and agrees to defend, save and hold the Lessor,
its directors, officers, employees, agents and representatives, harmless from
and against any and all claims, demands, actions, damages, liabilities, costs
and expenses, including reasonable attorney fees and expenses for (a) injury or
death to persons or damage to property occurring within or about the Demised
Premises, arising directly

 

 

Page 91 of 128

 

 

--------------------------------------------------------------------------------

 

or indirectly out of use or occupancy of the Demised Premises or Common Areas or
(b) a breach or default by Lessee or its partners,, officers, employees, agents
or representatives, in the performance of any of their obligations hereunder or
(c) breach of any of the representations and warranties of the Lessee as
contained in this Lease Deed or (d) any direct and actual loss or damage (not
being in the nature of any direct or indirect business loss or any direct or
indirect opportunity loss or any action in tort) suffered by the Lessor by
reason of any act or deed or omission of the Lessee which is contrary to the
terms hereof, unless caused solely by the willful misconduct or gross negligence
of the Lessor or (e) any environmental condition arising during the Lease Term
on the Demised Premises, which may have an adverse effect on the Project or
non-compliance with the Environmental Laws. Further, The Lessee shall indemnify
the Lessor from any and all costs and expenses incurred in connection with the
enforcement of this clause.  

 

17.2.

The Lessor hereby indemnifies and agrees to defend, save and hold the Lessee,
its partners, designated partner nominees, officers, employees, agents and
representatives, harmless from and against any and all claims, demands, actions,
damages, liabilities, costs and expenses, including reasonable attorney fees and
expenses for (a) injury or death to persons within or about the Common Areas,
arising directly or indirectly out of a breach or default by Lessor or its
directors, officers, employees, agents or representatives, in the performance of
any of their obligations hereunder or (b) breach of any of the representations
and warranties of the Lessor as contained in this Lease Deed, unless caused by
the willful misconduct or negligence of the Lessee (c) any direct and actual
loss or damage (not being in the nature of any direct or indirect business loss
or any direct or indirect opportunity loss or any action in tort) suffered by
the Lessee by reason of any act or deed or omission of the Lessor which is
contrary to the terms hereof, unless caused solely by the willful misconduct or
gross negligence of the Lessee; and (d) any direct and actual (not being in the
nature of any direct or indirect business loss or any direct or indirect
opportunity loss or any action in tort) loss or damage caused to the Lessee on
account of any defect in title to the Schedule Land, non-compliance of the terms
of the Sanctioned Plan by the Lessor in relation to construction of the Building
as determined by any Governmental Authority and such order having attained
finality, breach or non-compliance with the Environmental Laws (and attributable
to the Lessor as determined by independent environmental consultants) or the
provision or utilities therein, which could not be reasonably ascertained by the
Lessee at the time of taking handover of the Demised Premises. Further, the
Lessor shall indemnify the Lessee from any and all costs and expenses incurred
in connection with the enforcement of this clause.

 

17.3.

The Lessor shall not be liable to the Lessee for, and the Lessee assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Demised Premises). The Lessee further waives any and all
claims for injury to the Lessee's business or loss of income relating to any
such damage or destruction of personal property (including, without limitation,
any loss of records). The Lessor shall not be liable for any damages arising
from any act, omission or neglect of the Lessee or any of the Lessee's agents,
servants, employees, invitees and contractors within the Project or of any other
third party.

 

17.4.

The indemnifying Party shall indemnify the indemnified Party from any and all
costs and expenses incurred in connection with the enforcement of this clause.

 

 

 

Page 92 of 128

 

 

--------------------------------------------------------------------------------

 

18.

SALE, MORTGAGE AND CHARGES  

 

18.1.

The Lessor shall have the right to sell or assign the Demised Premises or any
portion thereof during the Lease Term with prior written intimation to the
Lessee and such prospective purchaser shall be bound by all the terms and
conditions of this Lease Deed including but not limited to renewal of the lease
and obligation to refund the Security Deposit. Subsequently, the lease shall be
attorned in favour of the prospective purchaser. Deed of attornment or such
other document as may be required shall be executed by the Parties confirming
such attornment with the Lessor as the confirming party thereto and thereafter
the Lessor shall stand released of their obligations under the Agreement. The
Lessee shall not be liable to bear any cost for such attornment. The Lessor
and/or the new purchaser shall bear all costs (including stamp duty and
registration fee, if any) in relation to Deed of attornment and/or incidental
documents.

 

18.2.

The Lessor shall be entitled to seek rental discounting facility or create a
mortgage of the Project, the Demised Premises or any part thereof, and the
Lessee shall cooperate with the Lessor in connection thereto provided that such
mortgage shall not affect the rights of the Lessee to use and occupy the Demised
Premises during the Lease Term so long as the Lessee is not in default under
this Lease Deed. The Lessee shall do all acts, deeds as required by the Lessor
with respect to the same, as long as the same do not affect the Lessee’s rights
under this Lease Deed and the Lessee shall not have obligation to the bank or
financial institution, save and except the payment of Rent to the designated
account and any other reasonable request that the bank or financial institution
may require.

 

19.

LOCK IN AND TERMINATION

 

19.1.

The Lessee shall not be entitled to terminate the lease during the Initial Term
(“Lock-in Period”) except for breach of the obligations under this Lease Deed by
the Lessor (subject to any cure period available to the Lessor under this Lease
Deed) or occurrence of the Force Majeure event which renders the Demised
Premises unusable for the Permitted Use even after 12 (twelve) months from the
date of approvals to reenter and/or reconstruct the Demised Premises, subject to
the right of the Lessor to repair and restore the damage to the Demised
Premises. In the event of abandoning or surrendering or terminating the lease
prematurely during the Lock-in Period either by the Lessee for reason other than
the breach of the Lease Deed by the Lessor or Force Majeure event (as stated
above) or due to termination by the Lessor due to the breach by the Lessee of
any of the terms of this Lease Deed, the Lessee shall be bound to pay to the
Lessor the Rent (including the escalation as per Clause 5.5 above) for the
Demised Premises corresponding to the unexpired portion of the Lock-in Period.

 

19.2.

Termination of the Lease Deed Post Lock-In-Period

 

After the expiry of the Lock-in Period and during the Renewal Term, the lease
may be terminated by the Lessee by providing the Lessor with 6 (six) months
written advance notice (“Notice Period”) or upon payment of Rent, Maintenance
Charges and other charges as per the Lease Deed in lieu of the 6 (six) month
notice.

 

19.3.

Cure Rights and Cure Notices

 

 

19.3.1.

In the event of a breach by the Lessee of any of the terms of this Lease Deed,
including non-payment of Rent for 3 (three) consecutive months as provided in
Clause 5.4 above, the Lessor will give a notice to the Lessee to remedy the
breach within 30 (thirty) days, and in the event of the Lessee not remedying the
breach within such notice period to the satisfaction of the Lessor, the Lessor

 

 

Page 93 of 128

 

 

--------------------------------------------------------------------------------

 

 

will be entitled to terminate the lease with immediate effect. However, if the
Lessee disputes the Lessor’s claim that the Lessee is in default, the parties
shall amicably settle the dispute in terms of Clause 23.2 of this Lease Deed
failing which the matter shall be submitted to Arbitration in terms of Clause
23.3 of this Lease Deed and the Lessor may only terminate the Lease Deed if the
arbitrator rules in favour of the Lessor. The Parties shall continue to be bound
by the terms and conditions of this Lease Deed until the final outcome of the
arbitration proceedings. Upon such termination, the Lessor will be entitled to
collect the Rent for the remaining portion of the Lock-in Period and also be
entitled to all direct damages incurred thereon, including the cost of
recovering the vacant and peaceful possession of the Demised Premises. For
avoidance of doubt, this will include the arrears of Rent, if any, payable at
the time of termination of the Lease Deed. This right is apart from the Lessor’s
right to specifically enforce the Lessee’s obligations under this Lease Deed.
Notwithstanding the foregoing, if any breach or other failure by the Lessee to
perform any of its obligations under this Lease Deed, results in an emergency
situation or adversely impacts any building systems including, without
limitation, any serving areas outside of the Demised Premises, any other lessees
at the Project, the Project structure or the Common Areas, the Lessor may,
without waiting for the Lessee’s 30 (thirty) day cure period to expire and
without limiting any of the Lessor’s other remedies, attempt to cure all or any
part of the applicable breach or other failure, in which case the Lessee shall
be required to reimburse the Lessor for all of its costs in connection
therewith.

 

 

19.3.2.

In addition to the Lessee’s rights to self-perform pursuant to Clause 10.2, in
the event of a breach by the Lessor of the terms of this Lease Deed, the Lessee
will give notice to the Lessor to begin to remedying the breach within 30
(thirty) days and in the event of the Lessor not remedying the breach within a
commercially reasonable period, this lease shall stand terminated, even if it is
during the Lock-in Period and the Lessee shall not be liable to pay Rent for the
unexpired portion of the Lock-in Period. If the Lessor disputes the Lessee’s
claim that the Lessor is in default, the parties shall amicably settle the
dispute in terms of Clause 23.2 of this Lease Deed failing which the matter
shall be submitted to arbitration in terms of Clause 23.3 of this Lease Deed and
the Lessee may only terminate this Lease Deed if the arbitrator rules in favour
of the Lessee.

 

 

19.3.3.

It is clarified that a receipt by the Lessor of the Rent, the Maintenance
Charges, Utility Charges or other payment with knowledge of the breach of any
covenant hereof shall not be deemed a waiver of such breach, and no waiver by
the Lessor of any provision of this Lease Deed shall be deemed to have been made
unless expressed in writing and signed by the Lessor. To the greatest extent
permitted by law, the Lessee waives the service of notice of the Lessor's
intention to re-enter or re-take the Demised Premises, or to institute legal
proceedings to that end.  

 

20.

REINSTATEMENT

 

20.1.

Upon the expiration or earlier termination of the Initial Term or the Renewal
Term if any, the Lessee shall surrender the Demised Premises to the Lessor in
the same condition as received, free of hazardous materials brought upon, kept,
used, stored, handled, treated, generated in, or released or disposed of from,
the Demised Premises, and released of any hazardous materials clearances that
may be in effect at the time, broom clean, ordinary wear and tear excepted.

 

 

 

Page 94 of 128

 

 

--------------------------------------------------------------------------------

 

20.2.

The Lessee shall immediately return to the Lessor all keys and/or access cards
(if any provided) to the Project, or all or any portion of the Demised Premises
furnished to or otherwise procured by the Lessee. If any such access card or key
is lost, the Lessee shall pay to the Lessor, at the Lessor’s election, either
the cost of replacing such lost access card or key or the cost of reprogramming
the access security system in which such access card was used or changing the
lock or locks opened by such lost key. Any Lessee’s property, alterations and
property not so removed by the Lessee as permitted or required herein shall be
deemed abandoned and may be stored, removed, and disposed of by the Lessor at
the Lessee’s expense, and the Lessee waives all claims against the Lessor for
any damages resulting from the Lessor’s retention and/or disposition of such
property. All obligations of the Lessee hereunder not fully performed as of the
termination of the Initial Term or the Renewal Term, if any, shall survive the
expiration or earlier termination of the Initial Term or the Renewal Term, if
any, including, without limitation, indemnity obligations, payment obligations
with respect to Rent and obligations concerning the condition and repair of the
Demised Premises.

 

20.3.

In the event of the Lessee failing to vacate the Demised Premises on expiry or
earlier termination of the lease, the Lessee will be liable to pay compensation
equivalent to 200% (two hundred percent) of the Rent and the Maintenance Charges
for unauthorized use/ possession of the Demised Premises. This right is without
prejudice to the right of the Lessor to evict the Lessee and to deal with the
Demised Premises. In such event of the Lessee failing to vacate the Demised
Premises on expiry or earlier termination of the lease, the Lessee shall be
responsible for all actual and direct damages suffered by the Lessor resulting
therefrom. Nothing in this paragraph shall be construed to grant the Lessee any
right to use and/or occupy the Demised Premises after expiration or termination
of this Lease Deed.

 

21.

FORCE MAJEURE

 

21.1.

“Force Majeure” shall mean any event or circumstance or a combination of events
or circumstances, which satisfies any of the following conditions:

 

(c)

materially and adversely affects the performance of an obligation; and

 

(d)

is beyond the control of the affected Party and includes (without limitation),
the following events and/or circumstances:

 

ix.

war, (whether declared or undeclared), invasion, armed conflict or act of
foreign enemy in each case involving or affecting India;

 

x.

revolution, riot, insurrection or other civil commotion, act of terrorism or
sabotage;

 

xi.

strikes, industrial disputes and/or lockouts directly affecting the Demised
Premises, provided it is not a strike of the employees or contractors of the
Lessor or Lessee, as the case may be, for actions caused by the Lessor or
Lessee;

 

xii.

change in governmental policy or Applicable Laws directly affecting the Demised
Premises;

 

xiii.

acts of God or events beyond the reasonable control of the affected Party which
could not reasonably have been expected, including any effect of the natural
elements, including lightning, fire, earthquake, unprecedented rains, landslide,
subsidence, flood, storm, cyclone, epidemics or plagues or any other similar
effect; and

 

xiv.

any judgment or order of any court of competent jurisdiction or statutory
authority in India made against the Parties in any proceedings to comply with
any Applicable Laws or on account of breach thereof (other than arising as a
result of a breach of the relevant Party’s obligations hereunder);

 

 

Page 95 of 128

 

 

--------------------------------------------------------------------------------

 

 

xv.

breach by any of the contractors engaged for the Lessor’s Work, of their
obligations under such contracts, for reasons which are not attributable to the
Lessor; and

 

xvi.

delays in the issuance of any permits or approval of any kind required to be
obtained by Lessor in connection with the Lessor’s Work for reasons not
attributable to the Lessor.

 

21.2.

If the performance by either Party of any of its obligations under this Lease
Deed is prevented, restricted or interfered with by reason of Force Majeure,
then such Party shall be excused from such performance to the extent of such
prevention, restriction or interference, provided that such Party shall use
reasonable efforts to avoid or remove such cause of non-performance and shall
continue performance hereunder whenever such causes are removed.

 

21.3.

If, at any time during the Lease Term the Project or the Demised Premises are
damaged or destroyed by a Force Majeure event, the affected Party shall notify
the other Party within 5 (five) days days after discovery of such occurrence.
The Lessor shall thereafter notify the Lessee within 15 (fifteen) days from the
date of the notification of the occurrence of a Force Majeure event as to the
amount of time the Lessor reasonably estimates it will take to restore the
Project or the Demised Premises.

 

21.4.

If, due to any Force Majeure event, the damage or destruction caused to the
Demised Premises continues beyond a period of 15 (fifteen) days, there being no
default on the part of the Lessee , the Lessee shall not be required to make
payment of the Base Rent, Open Area Rent and Maintenance Charges or such portion
thereof from 7 (seven)  days from the date of the occurrence of the Force
Majeure till the date that the Demised Premises is substantially restored to the
condition as delivered by the Lessor to the Lessee for its Permitted Use. During
the period of repair and restoration, if the Lessee is unable to use the entire
extent of the Demised Premises, the obligation to pay the Base Rent, Open Area
Rent and Maintenance Charges, shall stand suspended until the Demised Premises
is substantially restored as stated above. Provided that if the Lessee is
prevented from using only a portion of the Demised Premises actually affected by
the Force Majeure event, the suspension of the Base Rent, Open Area Rent and
Maintenance Charges shall be proportionate to the area affected. For avoidance
of doubt, it is clarified that any abatement of Rent under this Clause shall not
include the Rent, Maintenance Charges and other charges due and payable by the
Lessee till such date. For avoidance of doubt, the Lessee shall be required to
pay Improvement Rent and Utility Charges. In addition to termination rights
under Clause 19 above, in the event the Lessee is not able to make Permitted Use
of the Demised Premises even 12 (twelve) months after the date of approvals to
reenter and/or reconstruct the Demised Premises, the Lessee will be entitled to
terminate the Lease Deed.  It is clarified that if the termination occurs under
this Cause 21.4, during the Lock-in Period, the Lessee shall not be liable to
pay the Rent or any other charges or liquidated damages for the unexpired
portion of the Lock-in Period.

 

21.5.

The Lessor shall, upon any destruction caused to the Demised Premises due to the
occurrence of a Force Majeure event, promptly restore the Demised Premises,
subject to delays arising due to (i) insurance claims related investigations; or
(ii) any prohibition, either by the insurers or the appropriate Governmental
Authority, on entering and restoring the Demised Premises or (iii) for securing
license, clearance or other authorization of any kind required issued by any
Governmental Authority to enter into and restore the Demised Premises.

 

 

 

Page 96 of 128

 

 

--------------------------------------------------------------------------------

 

21.6.

The Party invoking the Force Majeure shall immediately notify the other party of
any Force Majeure event.

 

22.

ANTI-CORRUPTION LAWS & ANTI-MONEY LAUNDERING LAWS

 

22.1.

Anti-Corruption Laws: The Parties agree and confirm that, in connection with
this Lease Deed, the Parties will comply with all Anti-Corruption Laws and not
otherwise take any steps that would subject the Parties, its Affiliates or any
of their respective representatives to any civil or criminal penalties or loss
of benefits. Each of the Lessor and the Lessee represents and warrants that
neither the Party nor any director, partner or officer associated with or acting
on behalf of the Party has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic Government Official or employee from corporate funds; or violated or
is in violation of any provision of the Anti-Corruption Laws.

 

22.1.1

The Parties will not:

 

 

(d)

pay, promise to pay or authorize the payment of any money or anything of value
(including, without limitation, any gifts, entertainment or travel), directly or
indirectly, to any person for the purpose of or where there is a reasonable
likelihood of (i) inducing such person to perform improperly, or fail to
perform, his or her function, (ii) securing an improper advantage, or (iii)
inducing such person to use his or her influence to affect or influence any act
or decision. The Parties acknowledge that the prohibitions in this Clause
include any situation in which the person making the payment knows, believes or
is aware of a reasonable likelihood that the person receiving the payment will
pass the payment through, in whole or in part, to any person for any of the
foregoing prohibited purposes.

 

 

(e)

retain any Government Official, or any person whose immediate family member is a
Government Official, in an official or unofficial capacity, to perform any
service for the Parties or their respective Affiliates in relation to the
transaction under this Lease Deed; and

 

 

(f)

pay or commit to pay anything of value directly to or indirectly for the benefit
of (including, without limitation, in cases in which there is a reasonable
likelihood that the person receiving the payment will pass the payment through
to) any Government Official.

 

22.1.2

The Parties further agree and confirm that to the best of their respective
knowledge neither the Parties nor any of its’s officers, employees or persons
associated with it:

 

 

(d)

has been convicted of any offence involving the Anti-corruption Laws;

 

 

(e)

is the subject of any investigation, inquiry or enforcement proceedings by any
governmental, administrative or regulatory body regarding any offence or alleged
offence under the Anti-corruption Laws; or

 

 

(f)

has been or is listed by any government agency as being debarred, suspended,
proposed for suspension or debarment, or otherwise ineligible for participation
in government procurement programs or other government contracts.

 

 

 

Page 97 of 128

 

 

--------------------------------------------------------------------------------

 

22.1.3

The Parties will promptly notify the other Party if, at any time during the term
of this Agreement, the Parties breach any portion of this Clause or the Parties
would not be able to repeat the confirmations made in this Clause at the
relevant time.

 

22.2.

Anti-Money Laundering Laws: Each of the Lessor and the Lessee represent that
their respective operations is and has been conducted at all times in compliance
with Anti-Money Laundering Laws and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Lessee with respect to Anti-Money Laundering Laws is pending and no such
actions, suits or proceedings are threatened or contemplated.

 

22.3.

Whistle Blowing:

 

 

(d)

Lessor believes in the conduct of the affairs of its constituents in a fair and
transparent manner by adopting highest standards of professionalism, honesty,
integrity and ethical behaviour. Anyone aggrieved or coming to know of an
alleged act that constitutes an improper or unethical activity or conduct by any
of our employees can report the same for further investigation and inquiry using
the following whistleblowing channels:

 

Mr. Ammaiappan J.

Head-Legal, Ascendas Singbridge Pte. Ltd.

ammaiappan.j@ascendas-singbridge.com

 

 

(e)

All reports received in this whistleblowing channel will be received and will be
handled confidentially, to the extent permitted by law and consistent with
Lessor’s requirements to investigate and address the reported conduct.

 

 

(f)

However, upon investigation, if a complaint is found to be frivolous or made
with unsubstantiated allegations, the complainant and/or its associate companies
/ firms may be banned by Lessor or its affiliates for a limited period of time
at the discretion of Lessor.

 

23.

GOVERNING LAW, JURISDICTION AND DISPUTE RESOLUTION

 

23.1.

The provisions of this Lease Deed shall, in all respects, be governed by, and
construed in accordance with the laws of India. Subject to Clauses 23.2 and 23.3
below, each Party agrees that the courts at Chennai shall have exclusive
supervisory jurisdiction in relation to this Lease Deed.

 

23.2.

If any dispute arises amongst Parties hereto during the subsistence of this
Lease Deed or thereafter, in connection with the validity, interpretation,
implementation or alleged material breach of any provision of this Lease Deed or
regarding a question, including the questions as to whether the termination of
this Lease Deed has been legitimate, the Parties shall endeavour to settle such
dispute amicably.

 

23.3.

In the case of failure by the Parties to resolve the dispute in the manner set
out above within 30 (thirty) days from the date when a dispute is notified by
one Party to the others, the dispute shall be referred to and finally resolved
by arbitration under the Singapore International Arbitration Centre (“SIAC”) in
accordance with the Arbitration Rules of the Singapore International Arbitration
Centre (“SIAC Rules”) for the time being in force, which rules are deemed to be
incorporated by reference in this clause. The Tribunal shall consist of one
arbitrator appointed in accordance with the SIAC Rules. The seat, or legal
place, of arbitration and venue of the arbitration shall be Mumbai, India. The
language to be used in the arbitration shall be English.

 

 

 

Page 98 of 128

 

 

--------------------------------------------------------------------------------

 

23.4.

The arbitral tribunal's award shall be substantiated in writing and the Parties
shall submit to the arbitral tribunal’s award which shall be enforceable in any
competent court of law.

 

24.

COSTS AND STAMP DUTY

 

24.1.

The cost of stamp duty and other incidental expenses in connection with this
Lease Deed and any amendment thereof shall be borne by Lessee. The Lessor shall
provide all assistance required by the Lessee and endeavour to and facilitate
the registration of this Lease Deed in whatever manner possible. This Lease Deed
shall be executed in duplicate, and the original Agreement and Lease Deed shall
be with the Lessee and the duplicate Agreement and Lease Deed shall be with the
Lessor.

 

24.2.

Each Party shall bear its own legal and other costs with respect to this Lease
Deed.

 

25.

NOTICES

 

25.1.

Any notice and other communications provided for in this Lease Deed shall be in
writing and shall be first transmitted by facsimile transmission/ electronic
transmission, and then confirmed by postage, prepaid registered airmail or by
internationally recognised courier service, in the manner as elected by the
Party giving such notice to the following addresses:

 

 

(a)

In the case of notices to the Lessor:

 

Address

:

Unit No.7 & 8, First Floor, Pinnacle Building, International Tech Park, CSIR
Road, Taramani Chennai 600113

Attention

:

Mr Aloke Bhuniya, Chief Executive Officer

Telephone

:

022- 62212400

Email

:

legal@ascendas-firstspace.com

 

 

(b)

In the case of notices to the Lessee:

 

Address

:

C/o TPI Composites, Inc. 8501 N. Scottsdale Road, Suite 100 Scottsdale, AZ USA
85253

 

Attention

:

General Counsel and Chief Financial Officer

Telephone

:

(480) 305-8910

Email:

 

Attention:

Telephone:

Email:

 

sfishbach@tpicomposites.com

 

Chief Financial Officer

(480) 305-8922

bsiwek@tpicomposites.com

 

Copy of the notice shall be marked to:

 

Khaitan & Co LLP

Simal, 7/1, Ulsoor Road, Bangalore 560 042, Karnataka, India.

Attn: Rashmi Deshpande

Email: rashmi.deshpande@khaitanco.com

 

CBRE

Attn: Christian Perez Giese

Email: christian.perezgiese@cbre.com

 

 

Page 99 of 128

 

 

--------------------------------------------------------------------------------

 

 

25.2.

All notices shall be deemed to have been validly given on (i) the business date
immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission, or (ii) the business day after the date
of sending, if transmitted by courier or registered post.

 

25.3.

The Parties may, from time to time, change their address or representative for
receipt of notices provided for in this Lease Deed by giving to the other Party
not less than 30 (thirty) days prior written notice.

 

26.

MISCELLANEOUS

 

26.1.

Limitation of Liability: Any reference to any losses, damage, claims,
compensation, indemnity etc., to be payable by one Party to the other Party,
shall not include any incidental, consequential, penal, exemplary or like
damages, or any direct or indirect loss of profits or any claim for loss of
opportunity or any action in tort even if advised of the possibility of such
claims.

 

26.2.

Reservation of Rights: No forbearance, indulgence, relaxation or inaction by any
Party at any time to require performance of any of the provisions of this Lease
Deed shall in any way affect, diminish or prejudice the right of that Party to
require performance of that provision.  Any waiver or acquiescence by any Party
of any breach of any of the provisions of this Lease Deed shall not be construed
as a waiver or acquiescence of any right under or arising out of this Lease Deed
or of the subsequent breach, or acquiescence to or recognition of rights other
than as expressly stipulated in this Lease Deed.

 

26.3.

Severability: The Parties agree that the covenants, obligations and restrictions
in this Lease Deed are reasonable in all circumstances. If any provision of this
Lease Deed is held to be illegal, invalid, or unenforceable under any present or
future law, (i) such provision shall be fully severable; (ii) this Lease Deed
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a part hereof; (iii) the remaining provisions of
this Lease Deed shall remain in full force and effect and shall not be affected
by the illegal, invalid, or unenforceable provision or by its severance here
from; and (iv) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added a legal valid and enforceable provision as similar in terms
and effect to such illegal, invalid or unenforceable provision as may be
possible.

 

26.4.

Amendments: No modification or amendment to this Lease Deed and no waiver of any
of the terms or conditions hereto shall be valid or binding unless made in
writing and duly executed by the Parties.

 

26.5.

Entirety: This Lease Deed read along with the Agreement constitutes the entire
agreement between the Parties with respect to the subject matter hereof to the
exclusion of all other understandings and assurances, either written or oral
between the Parties. The Recitals, Schedules and Annexures shall be deemed to
form a part of the body of the Deed and shall be binding and enforceable. In the
event of any inconsistency or discrepancy between the terms of this Lease Deed
and the Agreement, with respect to the matters covered herein, the terms of this
Lease Deed shall prevail. For all other terms which are not specifically covered
in this Lease Deed, the terms of the Agreement shall continue to prevail and be
binding on the Parties.

 

 

 

Page 100 of 128

 

 

--------------------------------------------------------------------------------

 

26.6.

Specific Performance: In the event that a Party commits a default of the terms
of this Lease Deed then, the non-defaulting Parties shall be entitled to such
remedies, including remedies by way of damages and/or specific performance, as
may be permitted under Applicable Laws, in addition to its rights and remedies
under this Lease Deed.

 

 

26.7.

Relationship between Parties: Nothing contained in this Lease Deed shall be
deemed or construed by the Parties or by any third part or court to create a
relationship of principal and agent or employer and employee or of partnership
or of joint venture or of any association between the Lessor and the Lessee,
save and except that of landlord and tenant.

 

26.8.

Time: The Parties agree that time is of the essence in the performance of the
Parties’ respective obligations. If any time period specified herein is extended
in writing by the Parties, such extended time shall also be of the essence.

 

26.9.

Survival: The provisions of Clauses, 1 (Definitions and Interpretations), 20
(Indemnity), 27 (Governing Law, Jurisdiction and Dispute Resolution), 25
(Notices) and 26 (Miscellaneous) and any other provision intended to survive to
give effect to the provisions of this Lease Deed shall survive the expiry or
termination of this Lease Deed.

 




 

 

Page 101 of 128

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Lease Deed as of the date
first written above

 

SIGNED and DELIVERED for and on behalf of the LESSOR

 

AARUSH (PHASE III) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

_____________________

 

Authorised Signatory

 

Name: [●]

 

Designation: [●]

 

 

AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

_____________________

Authorised Signatory

Name: [●]

Designation: [●]

 

 

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

_____________________

 

Authorised Signatory

 

Name: [●]

 

Designation: [●]

 

 




 

 

Page 102 of 128

 

 

--------------------------------------------------------------------------------

 

SIGNED and DELIVERED for and on behalf of the CONFIRMING PARTIES

 

AARUSH LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

_____________________

Authorised Signatory

Name: [●]

Designation: [●]

 

AARUSH (PHASE II) LOGISTICS PARKS PRIVATE LIMITED

 

 

 

 

_____________________

 

Authorised Signatory

Name: [●]

Designation: [●]

 


 




 

 

Page 103 of 128

 

 

--------------------------------------------------------------------------------

 

SIGNED and DELIVERED for and on behalf of the LESSEE

 

PROSPECT ONE MANUFACTURING LLP

 

 

 

_____________________

Authorised Signatory

Name: [●]

Designation: [●]

 

 

 

 

In the presence of:

 

WITNESSES

 

In the presence of:

 

 

 

 

Name:

 

Address:

 

 

In the presence of:

 

 

 

 

Name:

 

Address:

 

 

 

 

 




 

 

Page 104 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A – DESCRIPTION OF THE SCHEDULE LAND

 

All that piece and parcel of the vacant land totally measuring approximately 41
acres (as per the Field Measurement Book), as shown in the plan and shaded in
blue color in Annexure 2 (Sketch of Schedule Land), situated at comprised in
Survey Nos 232/2A1, 2A2(part), 234/1, 2, 3(full), 4 to 11 (part), 12 to
17(full), 235/1 to 11(full), 236/1&2(full), 237/1(full), 239/1&2(full), 240/1A,
1B, 1C & 1D(full) of Mettupalayam Village, Sriperumbudur Taluk, Kancheepuram
District and lands bearing Survey Nos  270/4&5(part), 7&8(full), 271/2A, 2B &
2C(part), 272/1A, 1B, 1C, 1D, 1E & 2(full), 273/4(full), 275/1 to 4(full),
276(full), 277/1&2(full), 278/1 to 3(full), 279/1(full) Survey Nos 230/1 to 4,
231/1 to 9, 232/1A,1B,1C, 232 2A1, 2A2, 2B, 2C1, 2C2, 2C3, 234/1 to 17, 235/1 to
11, 236/1&2, 237/1, 239/1&2, 240/1A, 1B, 1C & 1D of Mettupalayam Village,
Sriperumbudur Taluk, Kancheepuram District and lands bearing Survey Nos
267/3A&3B, 268/1C, 2A & 2B, 269/1B, 2A, 2B, 2C & 2D, 270/1 to 5, 7 & 8, 271/1A,
1B, 1C, 1D, 2A, 2B & 2C, 272/1A, 1B, 1C, 1D, 1E & 2, 273/4, 275/1 to 4, 276,
277/1&2, 278/1 to 3, 279/1 situated at Echoor Village, Sriperumbudur Taluk,
Kancheepuram District, Chennai, Tamil Nadu, India. The Schedule Land is bounded
as follows:

 

North byAarush Logistics Park-Proposed Building 11

 

South byEchoor – Mettupalayam Village Road

 

East byAarush Logistics Park-15m Spine Road

 

West byNeighbor’s Land

 

 




 

 

Page 105 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B – DESCRIPTION OF THE BUILDING

1.1 Factory Block

 

Usage : Industrial

 

Areas: This building contains

4)5 Bays (Finishing Bay 1 + Molding Bay 1 + Molding Bay 2 + Molding Bay 3 +
Finishing Bay 2 + Production Passage)

 

5)Raw Material Warehouse, Glass Cutting, Buffer Stock, Tool Crib and Others,
DOB, Locker Area (M&F), Lobby, Back Office with rest room arrangements,
Passenger Lift Core 1 No

 

6)Mezzanine – Dining & Wash Area, Office & QA Lab

 

Building Parameters

 

Type

Multi-Span

 

Width (m)

200m Centerline to Centerline of Steel Column

 

Length (m)

295m Centerline to Centerline of Steel Column

 

Clear Height (m) – Eave

13.0m

 

Width Module (m)

5 @ 40m centerline of Steel Column

 

Roof Slope

4Deg. Subject to final design

 

Bay Spacing (m)

10m

 

Mezzanine

35m x 80m (load carrying capacity – 500 kg/sqm)

 

Gable end expansion

Provision to Expand on West Side towards Maneuvering Area

 

Block Masonry Wall Height

(Periphery)

3.6m (all around)

 

Fire Separation Wall

Full Height Wall between Production Block and Mezzanine Block

@35m from East to West

 

Flooring

5T/Sqm  non FM2 flooring on Production & FM2 standard on Raw Material
warehouse  – Min, 200mm thickness, hardener & polishing

 

Crane Loads

20MT crane – Max 24 Nos distribution across all 5 bays

 

Finished Floor Height (FFL)

750mm above internal road level

 

Crane Hook Clear Height

10m from FFL

 

AHU Provisions

For molding bays AHU’s are positioned @ the ridge level – 500 kg/sqm on platform
locations and walkway for accessing AHU rooms

Access Ladder & Good Lift Provision for accessing roof

Design Loads: As per FM recommendation

 

Design Live Load (kN/m2) on roof

1.0 (20 Psf) – as per FM recommendation

 

Design Live Load (kN/m2) on frame

1.0 (20 Psf) – as per FM recommendation

 

Wind Speed (mph)

55 m/sec (123 mph) – as per FM recommendation

 

Roof & Wall Insulation

FM Approved Insulation Material

 

Earthquake Zone

Zone 3

 

Additional Collateral Load (kN/m2)

0.15KN/Sqm for purlin

0.35KN/Sqm for rafter

 

 

Page 106 of 128

 

 

--------------------------------------------------------------------------------

 

 

1.2 Utility Block

4)Type of Structure: RCC Framed Structure (as per IS code)

5)Building Height: 5m clear Electrical Room (( G + 1) & Vacuum Pump Room –
Double Height, 10m clear height

6)Other Utility Buildings 5m clear, single story

1.3 Haz-Mat Room

3)Type of Structure : RCC Framed Structure (as per IS code)

4)Building Height – 7.5m clear

1.4 Security Block

3)Type of Structure RCC Framed Structure (as per IS code)

4)Building Height – 4.5m clear

1.5 Waste Storage Room

2)Asphalting with Chain Link Fence & Gate Arrangement

SCHEDULE C - WARM SHELL SPECIFICATIONS

 

Production Block

A

General

 

1

Clear Height @ Eaves

13.0m

2

Frame Type - PEB

Rigid Frame – multi span – Bay Width – 40m c/c

3

Gable Type - PEB

Single

4

Gutters & Downspouts

0.5mm TCT silicon modified polyester colour coated galvalume sheet of minimum
0.5mm thick 275 gsm galvanized sheet

5

Roofing Material

Metal Panels - 0.55mm thick - standing seam – non FM stanard

6

 

Profiled, TCT plain single skin galvalume : colour bare galvalume

7

Roof Slope

As per design

8

Wall Panel

Metal Panels - 0.50mm thick non FM

9

 

Profiled, pre-coated steel wall panels, trapezoidal type, colored profile sheet

10

Roof & Wall Light Panels

On roof : None

On wall : as per design  

11

Roof Insulation

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm – FM Approved Material

12

Wall Insulation

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm – FM Approve Material

13

Docking Type

Internal docking

14

Canopy Depth

5.0m wide

15

Canopy Height - Top of Apron

5.5m (or) as per final design

16

Canopy Slope

as per design

17

Mezzanine Structure For Office

5.0m clear height from FFL (as per TPI requirement) with services

18

Mezzanine Load For Office Use

500 Kg / Sqm ( Metal Deck Sheeting with concrete finish - average 150mm
thickness)

19

Roof Access Ladder

Considered

B

PEB DESIGN PARAMETERS

 

 

Design Code

IS

 

Live Load

0.75KN/sqm

 

Mezzanine floor load

5.0 KN/sqm

 

Collateral load on rafter

0.35 KN/sqm

 

Collateral load on purlin

0.15 KN/sqm

 

Basic wind load

50m / sec

 

 

Page 107 of 128

 

 

--------------------------------------------------------------------------------

 

 

Seismic Zone

III

 

Importance Factor & Response reduction factor

1 & 4

 

Crane loads on structure & foundation

For 20T crane design

 

Building Floor Height

750mm from internal road level , Varying from 0.00 to 750mm matching with
internal road level

 

Type of Flooring

VDF with jointed screed concrete (Spec : 375mm non plasticity soil fill + 200mm
WMM + HDPE 300 micron vapour barrier sheet + 200mm thick M25 grade concrete with
steel bars or steel fibres + Floor Dry Shake Hardener 4 to 5 Kg  / Sqm)

 

Slab Load

5 ton per sqm UDL

 

Flatness of Floor

Spec to follow : Polished floor

 

Slab Sealer / Hardener

MM80 / FOSROC / SIKA / BASF

 

Floor Joint Sealant

Construction / Contraction / Isolation / Expansion Joints as per Industrial
Flooring Standards.

 

Anti-Termite Treatment

Considered

 

Cable Trenches on flooring

Considered & locations to be finalized – Tentative – 1820 Rmt

C

Perimeter Wall & Inner Walls

 

 

Perimeter Hard Wall

Hard Wall

 

Perimeter Hard Wall Height

3.6m

 

Perimeter Hard Wall Material

200mm thick Solid block wall, plastered on both sides and painted

D

Doors & Windows

 

 

Rolling Shutters- plant & maneuvering area

7.32m x 7.32m - 4 Nos

 

Rolling shutter Width (Other Areas)

4.0m

 

Drive-In Doors

Sliding doors

 

Fire Escape Doors

2 Hrs fire rated Hot Pressed Metal Door with standard accessories - minimum size
- 0.9m x  2.1m and compliant with codes

E

Dock Equipment

 

 

Dock Pit- Nos

5

 

Dock guards/bumpers

Considered of Gandhi Automation / Maini or similar make

F

Paint & Finishes

 

 

Steel, Flashings, Doors and Frames

Finish with a grey white (Ral 9002) painting will be added to the indoor side.

 

Exterior Wall For Office Entrance

Exterior grade emulsion paint.

 

Interior Building Painting For Toilet Block

One coat of primer plus 2 coats of emulsion.

 

Finish to primary members for steel building structural members

Surface preparation plus one coat of primer plus one coat of enamel paint.

 

Lightning arrestor

As per statuary requirement

G

Paint, Finishes & Improvements

 

 

Toilet Cubicle ( Male / Female)

Design as per NBC ( local code)

 

 

- Vitrified Tiles as per architect design

 

 

- Standard UPVC pipes for water / waste water lines

 

 

- Standard sanitary fixtures (Jaguar / Parryware / Hindware)

 

Office Elevation- Treatment

16.0m wide

 

 

Page 108 of 128

 

 

--------------------------------------------------------------------------------

 

 

Total Nos. of Office Entries

1

 

Elevation Treatment

ACP & Glazing as per design

H

Open Areas

 

 

Manoeuvre Area- Access to production areas

RCC, as per design.

 

Hard paved blade storage area

Hard Paved, as per design.

I

Common Areas

 

 

Fencing & Gates

1.8m heigh barbed wire fencing with intermittent pipe support

 

Gate House

RCC Building as per design

 

Roads, circulation areas

Asphalt road as per design

 

Storm Water Drainage Network

RCC storm water drainage system as per slope

 

STP

Common STP

 

Domestic water supply

Water supply from bore well supply

 

Fire water supply

Common Fire Water Tank – FM Compliance




 

 

Page 109 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE D – LESSEE IMPROVEMENTS

 

Lessee Improvements

A

PEB Parameters

 

1

Design Code

FM

 

Live Load

1.0 KN/sqm

 

Basic wind load

55m / sec

 

Crane girders & brackets

To Carry a load of 20T of 24 cranes across all 5 bays

 

Roof Insulation (FM Approved)

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm

 

Wall Insulation (FM Approved)

50mm thick rock wool insulation with support. Aluminium foil over GI wire mesh @
bottom, density of wool should be 48 Kg / Sqm

 

Lift Core

Civil works connected with this work

B

Fire Fighting System

 

 

Fire Hydrant System, Sprinkler System, Smoke Detectors, Fire Alarm, Etc.,

Basic Design code : National Building Code (NBC) -2016 – PART IV & for sprinkler
demand - FM3-26 & FM8-9

 

Fire Fighting System

FM Global

C

Electrical System

 

 

10.5MVA to 12 MVA Power

Incoming & distribution, infrastructure & approvals

 

Electrical System, including lighting in production, storage & office, open
storage areas and distribution for utilities

As per design complete with sub main distribution boards and its components i.e.
breakers, fuses etc.

 

DG Set

As per requirement

 

UPS System – 800 KVA

As per requirement

 

Power Connection

Development & Liasoning

D

HVAC System

 

 

Air conditioning system

As per design. Includes all operation areas hazardous storage, waste storage,
paint kitchen, WC areas, and HVAC room (as per space list)

 

Additional HVAC support for Paint Booths

As per design of Paint booth supplier

 

AHU Provisions

For molding bays AHU’s are positioned @ the ridge level – 500 kg/sqm on platform
locations and walkway for accessing AHU rooms

Access Ladder & Good Lift Provision for accessing roof

E

CCTV & Security System

As per design

 

Office Interior

 

 

Office interior, including partition, floor, walls etc.

Office interiors. HVAC for office included in A.11, excluding office
furniture’s.

G

Additional Buildings

 

 

Hazardous Store – 525 sq mt

RCC Building as per design

 

Waste storage area – 975 sq mt

Asphalt floor Surface with MS Fence along periphery for an height of 1.8m, as
per statuary requirements

 

Utility Block- 2540 sq mt

RCC Building  as per design

H

Others

 

 

Joineries / Light Fixtures / Other Equipment’s  

Additional Rolling Shutters, Trenches, Fire Wall, Dock Levellers, Lighting of
600 & 800 Lux




 

 

Page 110 of 128

 

 

--------------------------------------------------------------------------------

 

SCHEDULE E – HANDOVER CONDITION

 

16)

Date of Handing Over: 15th January, 2020

17)

Permanent power for facility however MB1 and FB1 infra complete with
sub-distribution to site panels shall be fully ready (up and running), subject
to TPI application submission on or before 01.03.2019 along with initial
deposit.

18)

MB1 & FB1 Structural column bracket and gantry girder to be ready by 15-09-2019
to commence rail work and other ancillary works to have crane operational by
15-12-2019.

19)

Vacuum Pipework and Automation (MB1 and MB2) vacuum pumps rooms shall be ready
to install pumps before and pump electrical panels 4.Compressed air pipework for
all machinery, dust collection areas, compressors themselves - up and running,
to achieve this milestone the subject utility block shall be partly made ready
by AFS on or before 30.09.2019.

20)

MB1 & MB2 Full trenches to be made ready by on or before 15.11.2019

21)

Roof Closure and 3 sides closure (full)

22)

Lighting fixtures functional at MB1-FB1

23)

Floor concrete and trenches

24)

Sprinkler pipeline tested only.

25)

A temporary office space for at least 80 people and lunch space for 200 people

26)

Glass kitting at least infra for 2 machines (eastman glass cutting machines) and
jib cranes. (including ups cabling, power and pressurized air to each machine) –
Full Functional condition

27)

Partial completion of HVAC system for production areas, glass cutting and
warehouse and Haz-Mat storage).

28)

Utility Building – 100% completion

29)

TPI-3rd Party schedule dated 24th January, 2019 (which is attached hereto)
deadlines to be aligned

30)

AFS to support and work along with TPI team for installing 1st mold by 1st
January, 2020

 




 

 

Page 111 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE F – DESCRIPTION OF THE MAINTENANCE SERVICES

 

COMMON AREA MAINTENANCE SCOPE

 

Aarush Logistics Park Private Limited, is responsible for maintenance and upkeep
of common area and maintenance of all items built as common park infrastructure
and the charges for the same is classified as ‘CAM Charges’. CAM Charges shall
include among other things the following:

 

3.

Costs incurred towards maintenance of all common areas including but not limited
to:

 

 

p.

Boundary Wall, Security Rooms, Security Gates, Boom Barriers and other security
systems

 

q.

Roads, Pavements and Road Furniture

 

r.

Common Parking

 

s.

Lawns and Landscape

 

t.

Fire Tank & Fire System will be maintained in compliance with FM standards

 

u.

Water Distribution System

 

v.

Sewage Treatment Plant (STP) System

 

w.

Electrical Systems- Park Infrastructure

 

x.

Street Lighting

 

y.

Common Telecom and Telecommunication System

 

z.

Drainage System

 

aa.

Common Restrooms

 

bb.

Advertising and Signage for the Park

 

cc.

CCTV

 

dd.

Solid Waste Disposal

 

4.

Costs incurred towards operations and upkeep of the common areas, operation of
plant and machinery required for the park including but not limited to:

 

 

a.

Security systems including guards and other systems deployed for the same

 

b.

Electricity and consumables for operation of Street Lights, STP Systems, Water
Systems, Fire Systems, Solar Systems,

 

c.

Landscaping

 

d.

General cleanliness and upkeep

 

 




 

 

Page 112 of 128

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE G – RENTAL SCHEDULE

 

[attached separately]

 

 




 

 

Page 113 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 1 – MASTER PLAN OF THE PROJECT

 

[Attached separately]

 

 

 

 




 

 

Page 114 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 2 – SKETCH OF THE SCHEDULE LAND

 

[Attached separately]

 

 

 

 




 

 

Page 115 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 3 – SKETCH OF OPEN AREA

 

[Attached separately]

 

 

 




 

 

Page 116 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 4 – LOCATION OF STORAGE AREA

 

[Attached separately]

 

 

 

 




 

 

Page 117 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 5 – LIST OF APPROVALS

 

 

1.

DTCP approval for the Demised Premises;

 

 

2.

CTE from PCB for the Demised Premises;

 

 

3.

EIA clearance for the Project;

 

 

4.

No Objection Certificate from the Fire department;

 

 

5.

No Objection Certificate from the Health department;

 

 

6.

No Objection Certificate from the Inspector of factories

 

.

 

 




 

 

Page 118 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 6 – RULES AND REGULATIONS

 

RULES & REGULATIONS OF AARUSH LOGISTICS PARK

 

I.

Use of the Demised Premises:

 

 

a.

The Lessee agrees that the Demised Premises shall be used solely for the
Permitted Use defined in the Lease Deed and for no other purposes whatsoever.

 

b.

In the event, the Lessee plans to use the Premises for any purpose other than as
mentioned in the Lease Deed, it shall do so only after obtaining written
permission from the Lessor.

 

II.

Lessee shall at all times do, act, operate and behave in the given manner:

 

 

(i)

Lessee and/or its visitors shall ensure that they are in compliance of all laws,
ordinances, orders, rules, regulations (state, municipal, central and/or other
agencies of bodies having jurisdiction thereof) and/or Project Bye-laws, with
reference to the use, condition or occupancy of the Premises as well as the
provisions of all recorded documents affecting it.

 

(ii)

Lessee shall ensure that its operations are consistent with the terms and
conditions laid down in the construction and operation approvals for the use,
condition or occupancy of the Demised Premises. The Lessee shall also keep all
statutory and/or otherwise permissions and approvals valid at all times during
the sustenance of this lease.

 

(iii)

The Lessee’s operations shouldn’t exceed the capacity of the structure and
utilities and should not jeopardize the structural integrity of the Demised
Premises/Project or cause damage/impair to any part of the Demised Premises or
the Project.

 

(iv)

The Lessee shall not store, use or dispose of any hazardous materials in the
Demised Premises except as permitted under the Applicable Laws. In no event
shall Lessee cause or permit to be discharged into the plumbing or sewage system
of the Project or onto the lands/buildings underlying or adjacent to the Demised
Premises any hazardous materials. The Lessee shall be solely responsible for and
shall defend, indemnify, and hold Lessor and its agents harmless from and
against all claims, costs and liabilities, including attorneys’ fees and costs,
arising out of or in connection with Lessee’s storage, use and/or disposal of
hazardous materials on the Demised Premises. 

 

(v)

Lessee shall ensure that all noise generated in its use of the Demised Premises
shall be confined or muffled so that it does not interfere with the businesses
of or annoy the occupants and/or users of adjacent properties. 

 

(vi)

Lessee shall ensure that all dust, fumes, odors and other emissions generated by
Lessee’s use of the Demised Premises shall be sufficiently dissipated in
accordance with sound environmental practice and exhausted from the Demised
Premises in such a manner so as not to interfere with the businesses of or annoy
the occupants and/or users of adjacent properties, or cause any damage to the
Demised Premises or the Project or any component part thereof or the property of
adjacent property owners.

 

III.

Use of Common Area of the Project:

 

 

i.

The common areas made available by Lessor appurtenant to the Demised Premises
including gates, pedestrian ways, service roads, landscaped areas, sidewalks,
service driveways, etc., shall be subject to the exclusive control and
management of Lessor, as expressly reserving to Lessor, without limitation, the
right to change the size, area, level, location, and arrangement of these common
facilities and to remodel, upgrade or construct buildings and other
improvements.

 

 

Page 119 of 128

 

 

--------------------------------------------------------------------------------

 

 

ii.

The Lessee shall have non-exclusive right to use the common areas for the
purposes as stated in this Lease, subject to rules and regulations of the
Project as decided by Lessor from time to time. Such rules and regulations shall
not interfere with the right of Lessee to occupy and use the Demised Premises as
per provisions of this Lease Deed.

 

iii.

The Lessee shall not interfere with rights of the Lessor or other lessee or any
other person entitled to use this Common Area.

 

iv.

The Lessee is aware of the fact that the Lessor is underway with the
construction of buildings/premises in the lands adjoining the said Demised
Premises. The Lessor shall endeavor not to cause any blockage to the Demised
Premises, without giving prior written notice to the effect to the Lessee. Any
interference or inconvenience caused to the Lessee due to such construction or
for any reasons beyond the control of the Lessor shall confer no right of any
kind to the Lessee against the Lessor. The Lessor will take appropriate measure
to endeavor minimum inconvenience is caused to the Lessee’s operations in the
Demised Premises due to the ongoing constructions.  

 

v.

The Lessee has to inform the Lessor’s facility manager in advance (at least 4
hours in advance) regarding transportation of finished product from the Demised
Premises to avoid inconvenience to other tenants in the park.

 

IV.

Compliance with Statutory Requirements

 

 

a.

The Lessee shall, at its own cost, comply in all respects with the provisions of
every enactment as may be required for its operations including compliances
under CTO, Fire, Provident Fund, Employee State Insurance, etc.

 

V.

Common Area Rules

 

Aarush Logistics Park has framed the following general rules and regulations to
be followed by the occupants of the Project. Such rules and regulations are
framed with the intention to provide efficiency of operation, hassle free
occupation and an excellent overall experience for all the lessee/occupants.
Aarush reserves the right to make such changes to the rules and regulations
without interfering with the rights of the tenants under this Lease Deed. The
rules and regulations shall include among other things the following:

 

 

a.

Restricted entry:

 

i.

Lessee shall only allow people with business inside the Project / Demised
Premises

 

ii.

Persons entering the Project can be subjected to reasonable check to ensure
security of the park.

 

iii.

Entry systems should be followed for entering into the Demised Premises

 

 

b.

Parking

 

i.

Parking allowed only in authroised parking areas

 

ii.

No parking on the road or elsewhere

 

 

c.

Interference in other persons operations

No blockage of road/common areas

 

 

d.

Upkeep of the facility

 

i.

No littering common areas

 

ii.

Garbage disposal as per norms

 

 

e.

Capacity Utilisation

Usage of common facility within the approved parameters including usage of
water, electricity, discharge of sewage

 

 

Page 120 of 128

 

 

--------------------------------------------------------------------------------

 

 

VI.

Adherence to Policy

 

The Lessee hereby undertakes to adhere to all policies, ordinances, circulars,
etc. that may be issued by the Lessor and/or its agents with respect to the
Demised Premises, including the following:

 

 

a.

Signage: Lessee may, at its expense, install signage on the Demised Premises,
subject to any municipal restrictions. Except as set forth in the immediately
preceding sentence, Lessee shall not place or install on or within any portion
of the Demised Premises, the exterior of the buildings or the Common Areas, any
other sign, advertisement, banner, placard, or picture which is visible from the
exterior of the Demised Premises without Lessor’s prior written consent which
shall not be unreasonably withheld. Upon expiration of the Term/early
termination of this Lease, the Lessor may require the Lessee to remove such
signage and restore any damages caused by signage or remove it by itself and
charge the Lessee, the cost of removal of such signage, together with any costs
that may be incurred by Lessor to repair any damage caused thereby. 

 

b.

Parking: Lessee shall be entitled to the parking spaces as provided in the
Project Land. Lessee shall adhere to all of the rules and regulations as are
promulgated by Lessor and to any restrictions or regulations at any time imposed
by any prevalent Laws. The Lessee and/or its guest/invitees, shall not, at any
time, park or permit to be parked any vehicles on any other portion of the
Project. The Lessee agrees to assume responsibility for compliance by its
employees and invitees with the parking provisions contained herein. Lessor
reserves the right to grant easements and access rights to others for use of the
parking areas on the Project, provided that such grants do not reduce parking
and do not materially interfere with Lessee’s use of the parking areas.

 

c.

Trash Removal: The Lessee, at its own cost and expense, shall provide trash bins
or other adequate garbage disposal facilities within the Demised Premises
sufficient for the interim disposal of all of its trash, garbage and waste. All
such trash, garbage and waste temporarily stored in such a manner so that it is
not visible from outside and Lessee shall cause such trash, garbage and waste to
be regularly removed from the Demised Premises. Lessee shall keep the Demised
Premises and the Common Area in a clean, safe and neat condition free and clear
of all of Lessee’s trash, garbage, waste and/or boxes and containers containing
same at all times.

 

 

 

 




 

 

Page 121 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 7 – LOCATION OF STORAGE AREA

 

[Attached separately]

 

 

 

 




 

 

Page 122 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 8 – AGREED FORM OF THE CORPORATE GUARANTEE

 

Date:February [•], 2019

 

To

:AARUSH (PHASE IV) LOGISTICS PARKS PRIVATE LIMITED

Unit No.7 & 8, First Floor,

Pinnacle Building, International Tech Park,

CSIR Road, Taramani Chennai 600113.

 

and

 

AARUSH (PHASE V) LOGISTICS PARKS PRIVATE LIMITED

Unit No.7 & 8, First Floor,

Pinnacle Building, International Tech Park,

CSIR Road, Taramani Chennai 600113.

 

 



(hereinafter referred to as the "Lessor", which expression shall include its
successors and permitted assigns)

 

Dear Sirs

 

CORPORATE GUARANTEE

 

We refer to the Agreement to Lease dated 4 February 2019 made among Aarush
(Phase IV) Logistics Parks Private Limited, Aarush (Phase V) Logistics Parks
Private Limited, Aarush Logistics Parks Private Limited, Aarush (Phase II)
Logistics Parks Private Limited, Aarush (Phase III) Logistics Parks Private
Limited, and Prospect One Manufacturing LLP (“Agreement”). Unless otherwise
provided herein and except as the context may otherwise require, capitalized
terms that are defined in the Agreement and are used in this Agreement shall
have the same meanings given to them in the Agreement. References herein to the
"Lease" shall include only the Initial Term, and also includes any period of
overstaying by the Lessee with or without consent of the Lessor of this Demised
Premises.

 

1.

In consideration of your having agreed to grant lease of the Demised Premises to
Prospect One Manufacturing LLP (Registration Number AAN-4797), a limited
liability partnership incorporated in India with its registered office at 156/1,
Shop No. 16, SMR Sartaz Plaza, Jupiter Colony, Sikh Road, Secunderabad,
Hyderabad, Telangana, 500009 India (the "Lessee"), upon the terms of the
Agreement to Lease dated of even date and the Lease Deed that shall be executed
and registered in due course (collectively referred as “Lease Documents”), TPI
Composites, Inc., a company established and existing under and by virtue of the
laws of the state of Delaware, United States of America (the "Guarantor", which
expression shall include its successors and permitted assigns), with its
principal office at 8501 N. Scottsdale Road, Suite 100, Scottsdale, AZ 85253
USA, hereby absolutely, irrevocably and unconditionally guarantee for the
benefit of the Lessor (the “Beneficiary”) the timely, complete and satisfactory
payment by the Lessee of the Lessee’s obligations to pay all amounts due and
payable under the  Lease Documents (the “Guaranteed Obligations”).

 

2.

We guarantee that, if the Guaranteed Obligations are not paid in accordance with
the terms of the Lease Documents by the Lessee (after any applicable notice and
cure periods set forth in the Lease Documents), we shall pay the same to the
Beneficiary.

 

 

 

Page 123 of 128

 

 

--------------------------------------------------------------------------------

 

3.

This Guarantee shall (i) be binding upon the Guarantor, its successors and
permitted assigns; (ii) inure to the benefit of and be enforceable by the
Beneficiary and its successors, transferees and permitted assigns.

 

4.

No failure or delay by the Beneficiary in exercising any power, right or remedy
hereunder shall impair any of the same or operate as a waiver thereof.

 

5.

Our liability under this Guarantee shall not be impaired, discharged, prejudiced
or affected by:

 

 

(i)

the giving of any time by the Lessor to the Lessee or by any indulgence,
forbearance, concession, compromise or arrangement given by the Lessor to or
made by the Lessor with the Lessee, with or without our assent;

 

 

(ii)

No action taken or omitted by the Lessor in connection with other means of
payment shall discharge, reduce, prejudice or affect the liability of the
Guarantor under this Corporate Guarantee;

 

 

(iii)

any variation to the Lease Documents;

 

 

(iv)

the Lessee surrendering part of the Demised Premises, in which event our
liability is to continue in respect of the part of the Demised Premises not
surrendered;

 

 

(v)

any legal limitation, disability or incapacity relating to the Lessee or the
Guarantor;

 

 

(vi)

any enforcement of or failure to enforce any right or remedy by the Lessor
against the Lessee;

 

 

(vii)

any claims by the Lessee to rights of set-off or counter-claim of any nature
whatsoever against the Lessor;

 

 

(viii)

the insolvency, liquidation, judicial management or dissolution of the Lessee or
the appointment of a liquidator, trustee, receiver or receiver and manager of
all or any part of the property of the Lessee (or any event analogous to any of
the foregoing) at any time or from time to time;

 

 

(ix)

any invalidity, irregularity, unenforceability, imperfection or avoidance or any
defect in the obligations of, the Lessee or the Guarantor;

 

 

(x)

any change in the name, constitution or otherwise of the Lessee or the Guarantor
or any change in the setup of the Lessee, which may be by way of change in the
constitution, winding up, voluntary or otherwise, or any merger, absorption,
amalgamation or otherwise of the Lessee or the Guarantor with any other
corporate entity or concern;

 

 

 

Page 124 of 128

 

 

--------------------------------------------------------------------------------

 

 

(xi)

the liquidation, bankruptcy or dissolution (or proceedings analogous thereto) of
the Lessee and/or the Guarantor, or bankruptcy of the Guarantor, or the
appointment of a receiver or administrative receiver or administrator or trustee
or similar officer of any of the assets of the Lessee or the Guarantor or the
occurrence of any circumstances whatsoever affecting the Lessee’s and/or the
Guarantor’s ability to discharge its obligations under the Lease Documents; or

 

 

(xii)

anything else by which but for this clause, may operate to exonerate us from our
obligations or liabilities or affect those obligations and liabilities at law or
in equity.

 

6.

Any statement of account certified as correct by any one of the Lessor's
directors, general manager, deputy general manager, finance manager or other
duly authorised personnel shall (other than in the case of manifest error or
fraud) be binding on us and shall be conclusive evidence against us that the
sums therein certified are due and owing from the Lessee to the Lessor.

 

7.

Any demand for payment of money or any other notice under this Guarantee may be
made by the Lessor or any firm for the time being acting as the Lessor's
solicitors by letter addressed to us and sent by registered post or delivered to
our addresses as stated hereinafter and a demand or notice so given or made
shall be deemed to be given or made or received on the day it was so left or the
day following that on which it was posted, as the case may be.

 

8.

This Corporate Guarantee may be enforced without the Lessor first having
recourse to any other security or rights or taking any other steps or
proceedings against the Guarantor or any other person and may be enforced for
any balance due even after the Lessor has resorted to any one or more other
means of obtaining payment or discharge of the monies obligations and
liabilities hereby secured.

 

9.

We shall pay all reasonable legal fees (including your solicitors' charges on a
full indemnity basis) and all other reasonable disbursements and out-of-pocket
expenses (subject to any costs orders that the court may make in connection with
enforcing payment of the monies due hereunder or otherwise howsoever in
enforcing any of the terms and conditions herein contained or the breach of the
terms and conditions hereunder, in which case we will only pay the Lessor’s
reasonable legal costs and expenses if you are the prevailing party in any
dispute relating to such payment of monies or breach of such terms and
conditions.

 

10.

Our covenants with the Lessor are given as sole or principal debtor or
covenantor, with the Lessor of the Demised Premises for the time being and with
all its successor in title without the need for any express assignment, and our
obligations to the Lessor will last throughout the existence of Agreement to
Lease and the Initial Term (as defined in the Lease Documents) and all
references to "Lessor" in this Guarantee shall mean the Lessor of the Demised
Premises for the time being.

 

11.

This Guarantee shall commence with effect from the date of the Agreement to
Lease and shall automatically terminate upon the fifth (5th) anniversary of the
Agreement unless Lessor and Lessee agree to continue the Guarantee due to
reasonable financials risks of the Lessee being unable to fulfill its financial
obligations under the Agreement.

 

12.

This Guarantee shall be binding as a continuing security on our successors and
permitted assigns.

 

 

 

Page 125 of 128

 

 

--------------------------------------------------------------------------------

 

13.

The Guarantor hereby represents and warrants:

 

 

(a)

It is a corporation organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has the corporate power and
authority to own its properties and assets and to carry on its respective
business as now being conducted;

 

 

(b)

It has all requisite corporate power and authority to execute, deliver and
perform this Guarantee. The execution, delivery and performance of this
Guarantee have been duly authorized by all necessary corporate action;

 

 

(c)

This Guarantee has been duly executed and delivered and constitutes a legal,
valid and binding obligation, enforceable against it in accordance with its
terms; and

 

 

(d)

No consent, authorization, approval, order, permit or act of or from, or
declaration filing with, any governmental authority or regulatory body
(including, without limitation, pursuant to foreign exchange regulations in
India or elsewhere) or any court or other tribunal is required for the
execution, delivery or performance by it of this Guarantee.  

 

14.

Any notice and other communications provided for in this Agreement shall be in
writing and shall be first transmitted by facsimile transmission/ electronic
transmission, and then confirmed by postage, prepaid registered airmail or by
internationally recognised courier service, in the manner as elected by the
Party giving such notice to the following addresses:

 

 

(a)

In the case of notices to the Lessor:

 

Address

:

Unit No.7 & 8, First Floor, Pinnacle Building, International Tech  Park, CSIR
Road, Taramani Chennai 600113

Attention

:

Mr Aloke Bhuniya, Chief Executive Officer

Telephone

:

022- 62212400

Email

:

legal@ascendas-firstspace.com

 

 

(b)

In the case of notices to the Guarantor:

 

Address

:

8501 N. Scottsdale Road, Suite 100

Scottsdale, AZ 85253 USA

Attention

:

General Counsel and Chief Financial Officer

Telephone

:

(480) 305-8910

 

All notices shall be deemed to have been validly given on (i) the business date
immediately after the date of transmission with confirmed answer back, if
transmitted by facsimile transmission, or (ii) the business day after the date
of sending, if transmitted by courier or registered post.

 

The Parties may, from time to time, change their address or representative for
receipt of notices provided for in this Agreement by giving to the other Party
not less than 30 (thirty) days prior written notice.

 

15.

If at any time any provision of this Guarantee is or becomes illegal, invalid or
unenforceable in any respect under the applicable laws, rules and/or
regulations, the legality, validity or enforceability of (a) the remaining
provisions of this Deed and (b) such provisions under the applicable laws, rules
and/or regulations shall not in any way be affected or impaired thereby.

 

 

 

Page 126 of 128

 

 

--------------------------------------------------------------------------------

 

16.

This Guarantee is governed and will be construed in all respects in accordance
with the laws of the Republic of India. The courts at Chennai shall have
exclusive supervisory jurisdiction in relation to this Agreement.

 

17.

If any dispute arises between the Lessor and the Guarantor hereto during the
subsistence of this Agreement or thereafter, in connection with the validity,
interpretation, implementation or alleged material breach of any provision of
this Agreement or regarding a question, including the questions as to whether
the termination of this Agreement has been legitimate, the Parties shall
endeavour to settle such dispute amicably.

 

18.

In the case of failure by the Lessor and the Guarantor to resolve the dispute in
the manner set out above within 30 (thirty) days from the date when a dispute is
notified by one party to the other, the dispute shall be referred to and finally
resolved by arbitration under the Singapore International Arbitration Centre in
accordance with the Arbitration Rules of the Singapore International Arbitration
Centre (“SIAC Rules”) for the time being in force, which rules are deemed to be
incorporated by reference in this clause. The arbitration tribunal shall consist
of one arbitrator appointed in accordance with the SIAC Rules. The seat, or
legal place, of arbitration and venue of the arbitration shall be Mumbai, India.
The language to be used in the arbitration shall be English.

 

19.

The arbitral tribunal's award shall be substantiated in writing and the Lessor
and the Guarantor shall submit to the arbitral tribunal’s award which shall be
enforceable in any competent court of law.

 

IN WITNESS WHEREOF, the Parties hereto have hereunto set and subscribed their
respective hands and seals the day and year first hereinabove written

 

SIGNED AND DELIVERED by )

THE GUARANTOR through its)

Authorised Signatory )

 

 

SIGNED AND DELIVERED by)

THE LESSOR through its)

Authorised Signatory )



 

 




 

 

Page 127 of 128

 

 

--------------------------------------------------------------------------------

 

 

ANNEXURE 9 – LIST OF APPROVALS

 

 

7.

DTCP approval for the Demised Premises

 

 

8.

CTE from PCB for the Demised Premises

 

 

9.

EIA clearance for the Project

 

 

10.

No Objection Certificate from the Fire department

 

 

11.

No Objection Certificate from the Health department

 

 

12.

No Objection Certificate from the Inspector of factories

 

.



 

 

 

Page 128 of 128

 

 